Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 1 of 166 Page ID #:5421




                           Ghanem_Sentencing_00000001
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 2 of 166 Page ID #:5422




                                               CASE NO.     CR 15-0704 (A)-SJO

                                                        UNITED STATES OF AMERICA
                                                 VS.       GHANEM

                                               PLAINTIFF=S EXHIBIT            500

                                               DATE                                 IDEN.

                                               DATE                                 EVID.

                                               BY
                                                               DEPUTY CLERK
                                               AO 386




                           Ghanem_Sentencing_00000002
    Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 3 of 166 Page ID #:5423


   From:               salam fakroun <fakrunl@gmail.com>
   Sent:               Monday, October 27, 2014 7:15 AM
   To:                 Rami Ghanern <ramithe@gmail.com>
   Subject:            Re: Libyan requirements
   Attach:             Drafl:2.docx




   On Thu, Oct 23, 2014 at 11 :32 PM, Rami Ghanem <ramithe@gmail.com> wrote:



     •
   Abdul Salam
   l\1i surata-Libya




00099391.pdf                                                                   Ghanem 00000241
                                         Ghanem_Sentencing_00000003
    Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 4 of 166 Page ID #:5424




                                                                        N o .. .... .. .. .. ... .

                                       ... ... . ./ ... ...... /2014


                                          End User Certificate
         1. Country of ultimate                                        LIBYAN STATE
         destination
         2. Name, address, telephone
         and fax numbers, e-mail           Ministry of Defense of Republic of LIBYA
         address of the End User
                                          Tripoli - Libya
         3. Description of goods, quantity, description

               No                             (Description of Goods)                                  (Quantity)
                                                                                                          pcs
         1          Ammunition 23 mm                                                                 5,000,000

         2          Ammunition 14.5 mm                                                               5,000,000

         3          Ammunition                                                                       5,000,000
                    54x7.62BKT mm

         4          Mortar rounds 81 mm                                                              12,000

         5          Mortar round 120mm                                                               12,000

         6          Cannon shell 106 mm                                                              15,000

         7          Rocket 130 mm                                                                    10000

         8          Rocket 107 mm                                                                    10000

         9          Belts for ZU-23mm                                                                500 m


         10         Belts for ZU-14.5                                                                500 m




00099392.pdf                                                                                          Ghanem 00000241
                                       Ghanem_Sentencing_00000004
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 5 of 166 Page ID #:5425




     11       GRAD 122 MM                                                               10,000

     12       Ammunition 12.7                                                           3,000,000


     13       Anti tank konkurs launcher 9p135m-m1                                      150

     14       Missiles Anti tank konkurs launcher 9p135m-                               1500

              ml
     15       Laser range finder                                                        200

     16       Sniper for 2000 m                                                         100

     17       Rocket launchers for Ml-24                                                16

     18       AT-2swatter                                                               2500

     19       AT-6 spiral missiles                                                      2500

     20       57 mm Rocket                                                              1000

     21       80 mm Rocket                                                              1000

     22       130 mm Rocket                                                             1000

     23       240 mm Rocket                                                             1000

     24       AGS-17                                                                    16
              30 mm Grenade launchers
    4. Description of final use (purpose):
    The goods will be used by the Government of Libya to keep security in the country

     5. Name, address, telephone and fax numbe.-s, and e-mail address of the supplier:
     Khan Asparuh Trade Ltd , BULGARIA, 9300 Dobrich, 3, Tsanko Tserkovski Str.




                                                                                         Ghanem 00000241
                                  Ghanem_Sentencing_00000005
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 6 of 166 Page ID #:5426




    Stat.e ment of the end-user.
    We certify that we are the end-user and importer of the goods/technologies referred to in item 3.
    Except as authorized by prior written approval of the export control authority of the Republic of
    Bu lgaria, we undertake not to: ( 1) re-export, (2) sell, (3) lend to any other person or otherwise
    dispose of the goods/technologies referred to in this document outside the country of end user.
    T his refors also to spare parts, specialist tools, documentation, technical support and operating
    manuals necessary for the after-sales support.
    A relevant Delivery Verification Certificate will be present to the Supplier for each individual
    shipment, within 30 days from the date of its receipt.




    /Name and position of tlte signer/                                     Stamp! Date




                                                                                           Ghanem 00000241
                                   Ghanem_Sentencing_00000006
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 7 of 166 Page ID #:5427




                                               CASE NO.     CR 15-0704 (A)-SJO

                                                        UNITED STATES OF AMERICA
                                                 VS.       GHANEM

                                               PLAINTIFF=S EXHIBIT            501

                                               DATE                                 IDEN.

                                               DATE                                 EVID.

                                               BY
                                                               DEPUTY CLERK
                                               AO 386




                           Ghanem_Sentencing_00000007
    Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 8 of 166 Page ID #:5428


   From:                                   Rami Ghanem <ramithe@gmail.com>
   Sent:                                   Tuesday, October 28, 2014 6:07 AM
   To:                                     INTERNATIONAL ARMOUR Co.<info@armour.gr>; ceo@armour.gr
   Subject:                                RE: Libya
   Attach:                                 Ammo LOI.doc




   Dear Ditnitris,

   Thank you for your reply, yes for sure it wil1 be current government of Libya in
   Tripoli ( Ministry of Defence), I am ready to come and see you to make the
   arrangements for now please see our requirements as attached.

   Regards




   GrieNIIJI ~e ~ - /ti1'.E}
   Comple>< 122, Building 16, Apartment 42
   Al Rehab City, Cairo Egypt
   Telephone# 00201127999552
   Jordan Office

   Tel: 962 6 5685624 Exl.1 04
   Fax: 962 6 5685625 Mobile:_962.787.32 1 000_
   ramith~ g_mail.com or rami(al.caravaname.com
   VS Telephone: 772 675-4361 Skype Address: carav:iname

     The informiUon contair1ed ii th s messaie i$ for the inte,ded addressee onty and may contain confidential and/orpri\iteged information. tf you are not the Intended acdressee, this messaie w II self destruct so
    11olily tl,c:: ::i,cmJo; c..lu not t.opy 0 1c..lbt1 it,utc:: lhi::i, mc»sgc::-01 c..l:i.t.h)')C lbt.01tc::1 t::i, to ,rnyvm:. A11y vic.w:i.o, 01,1i11io11::i, t::J1tt,11t:.)>t)J inlhhme »dCt:: dlt:: lhu:.t: cJ the dUllto1 dfldc..lu 1101 n ~ t:>:.ttl ly 1cv1t:">t:nlthox:..,f Cfl/E 0 1
    of anv c:J its associated companies. No reliance mav be otaced on this messaae wi'thOU! writter confirrration from an autho·ized representa:lve of the comoanv.




                                 Life is short .. So love your life .. Be happy .. And Keep smiling .. and


                                                                                                      Before you speak »Listen
                                                                                                       Before you write »Think
                                                                                                       Before you spend »Earn
                                                                                                      Before you pray >>Forgive
                                                                                                        Before you hurt »Feel
                                                                                                        Before you hate >>Love



00099302.pdf                                                                                                                                                                                                                                         Ghanem 00000241
                                                                                                     Ghanem_Sentencing_00000008
 Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 9 of 166 Page ID #:5429


                                          Before you quit »Try
                                          Before you die » Live

                                                That's Life ...




From: INTERNATIONAL ARMOUR Co.[mailto:info@armour.gr]
Sent: Tuesday, October 28, 201412:48 PM
To: 'Rami Ghanem'; ceo@armour.gr
Subject: RE: Libya

Dear Sirs,

We can supply to Libya ammunitions (kindly advise calibers) subject that the end user will be the
current official Government of Libya.

Awaiting yours


Dimitris Chalambalis
Defense Advisor
Mob.Phone: +30 6972 925883

INTERNATIONAL ARMOUR Co.
DEFENSE & SAFETY
125 Menelaus Street
17676 Kallithea -Athens- Greece
T: +30210 9577743
F: +30 211 2219310
E: info@armour.gr
www.armour.gr


From: Rami Ghanem [mailto:.ramithe@qmail.com]
Sent: Tuesday, October 28, 2014 12:34 PM
To: cw@sirmour.:.9.r
Subject: Libya

Dear Sir,

We are a company based in Jordan having an office in Libya, we
are working very closely with the government of Libya based in
Tripoli, please advise if you are able and willing to supply us with
ammunition, if your answer is positive then I can fly to meet you


                                                                                     Ghanem 00000241
                                      Ghanem_Sentencing_00000009
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 10 of 166 Page ID #:5430



and to conclude our 1st deal.

Thanks



tilffilNIIJJ t](I .BgJ/Jlt:. /ti'l'.E}
Complex 122, Building 16, Apartment 42
Al Rehab City, Cairo Egypt
Telephone# 00201127999552
Jordan Office
Tel: 962 6 5685624 Ext .104
Fax: 962 6 5685625 Mobile: 962 787 321 000
ramithe~gmail.com or rami ~ ravanam e.com
US Telephone: 772 675-4363 Skype Address: caravaname
 The information contained in th s m: ssace I$for the int·e ,ded addressee only and ma·, contain confidential and/or prl\deced Information. If you are not the Intended acdre ~see. thk messa,e w II self destruct $0
 notify the sender. do not copy or distri bute this mess:1ee or d.scl05e Its c;o1teru to anvone. Any views or opi nions expresse:t in this message are those d the aU1hor and do not nece>sar ly repre;.ent tho;.e of CNt or
 of ~Yd It s 3Ss«lated eompaftif s No r,eUal"I«- ""3V be pbcied or. t his. me-sS3et without wrltt.er confitn".o\tlon from an autho•iz,ed r,epresenta:lve of ttl-! company.




                       Life is short .. So love your life .. Be happy .. And Keep smiling .. and


                                                                             Before you speak »Listen
                                                                              Before you write »Think
                                                                              Before you spend »Earn
                                                                             Before you pray »Forgive
                                                                               Before you hurt »Feel
                                                                               Before you hate »Love
                                                                                Before you quit »Try
                                                                                Before you die »Live

                                                                                               That's Life ...




                                                                                                                                                                                            Ghanem 00000241
                                                                            Ghanem_Sentencing_00000010
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 11 of 166 Page ID #:5431




             Date: 27/10/2014


             Subject: Purchase Ammunitions.


                                     Letter of Intent

             Dear Director of International Sales,
             We, the undersigned (Mohammad Al Daboubi, CEO & President
             and or Rami Ghanem, VP for business development,, address,
             Abdul Al-Rahim Al- Waked St. - Shmeisani. Bldg. No. 42. P.O.
             Box 830589.Amman-11183 Jordan tele +96265685624., and e-mail
             ) info@gatewaymena.com on behalf of Ministry of Defense of
             Republic of LIBYA, with address in Tripoli – Libya. Hereby state
             that we are interested, able and capable to purchase the following
             items:



          No.           Description        Caliber        QTY              Remarks
            1               Ammunition        mm23 BOX3000          23×152 mm Belted
                                23 mm
            2               Ammunition    mm 14.5 BOX3000
                            14.5 mm
            3               Ammunition     mm 7.62        BOX
                          BKT mm                54 x
                                                          3000
                                54x7.62
            4         mortar rounds           mm 81       4800          high-explosive

                          4281 Express Lane. Suite L7503. Sarasota, Florida 34238



        00099305                                                     Ghanem_00000241


                                   Ghanem_Sentencing_00000011
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 12 of 166 Page ID #:5432




                            mm 81                       BOX
            5          mortar rounds    mm120            2500          high-explosive

                            mm120                        BOX
            6       106 cannon shell    mm106            2500        ANTI TANK
                                                         BOX
            7 130 MM Rocket             mm130 5000PCS
            8 107 MM Rocket             mm 107           2500
                                                         BOX
            9   BELTS FOR ZU-            mm 23         M 500
                23MM



           10   BELTS FOR ZU-           mm14.5         M 500
                14.5MM

           11   GRAD 122 MM             mm122            1000
                                                   ROCKET
           12   Ammunition 12.7         mm12.7           3000
                                                         BOX



                -   End User certificate will be signed and stamped by
                    authorized ministry




                         4281 Express Lane. Suite L7503. Sarasota, Florida 34238



        00099305                                                    Ghanem_00000241


                               Ghanem_Sentencing_00000012
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 13 of 166 Page ID #:5433




                                               CASE NO.      CR 15-0704 (A)-SJO

                                                         UNITED STATES OF AMERICA
                                                 VS.        GHANEM

                                               PLAINTIFF=S EXHIBIT         502

                                               DATE                                 IDEN.

                                               DATE                                 EVID.

                                               BY
                                                                DEPUTY CLERK
                                               AO 386




                            Ghanem_Sentencing_00000013
   Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 14 of 166 Page ID #:5434


   From:             INTERNATIONAL ARMOUR Co. <info@armour.gr>
   Sent:             Wednesday, October 29, 2014 1:22 AM
   To:               Rami Ghanern <ramithe@gmail.com>
   Subject:          RE: Libya
   Attach:           OFFER 0481-14 .pdf



   Dear Rami,

   Good day

   Kindly find attached our otter with current available IN STOCK products as well as some brand new/suggestion.

   Note t hat prices are net to you which means we have not include/secu re any commission to your side.

   Only in SHERSEN SYSTEM we have secure a 5% commission to your side as the prices are fix from manufacturer with not
   the ability to low or rise these.

   Please note, as we have up to date various interests with not any solid result, we need you first to provide us a legal
   governmental document for final approval from exporters and in revert to provide you also all relevant documents
   needed and further instructions for the total deal(s) according your final interest/request

   Awaiting yours,

   Dimitris


   From: Rami Ghanem (mailto :ramithe@qmail.com]
   Sent: Tuesday, October 28, 2014 5:04 PM
   To: 'INTERNATIONAL ARMOUR Co.'
   Subject: RE: Libya

   Please advise if you can send me your mobile # and or Skype address to contact
   you.

   Thanks

   From: INTERNATIONAL ARMOUR Co.[mailto:info@armour.gr]
   Se nt: Tuesday, October 28, 2014 3 :13 PM
   To: 'Rami Ghanem'
   Subject: RE: Libya

   Dear Rami,

   Greetings

   We thank you for your email.

   Kindly note that we do not have all the calibers you asked (we will revert shortly with availabilities).




00099244.pdf                                                                                                  Ghanem 0000024 1
                                              Ghanem_Sentencing_00000014
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 15 of 166 Page ID #:5435


Also note t hat as we know current official Government of Libya is not any more in Tripoli!!!

Please advise

Kind regards

Oimitris


From: Rami Ghanem [rnailto:rarnithe@gmail.cornJ
Sent: Tuesday, October 28, 2014 3:07 PM
To: 'INTERNATIONAL ARMOUR Co.'; ceo@armour.g_r
Subject: RE: Libya

Dear Dimitris,

Thank you for your reply, yes for sure it will be current government of Libya in
Tripoli ( Ministry of Defence), I am ready to come and see you to make the
arrangements for now please see our requirements as attached.

Regards




t'ill&WIIJI ~- ~ - /t'i"-B}
Com pie>< 122, Building 16, Apartment 42
Al Rehab City, Cairo Egypt
Telephone# 00201127999552
Jordan Office
Tel: 962 6 5685624 Ext.104
Fax: 962 6 5685625 Mobile: 962 787 321 000
ramithe@gmail.com or rami@caravaname.com
US Telephone: 772 675-4363 Skype Address: caravaname
 The information contained ii th s messa1e is for the inte,ded addressee only and ma'( contain confidentl.al and/orprl\lle&ed information. tf you are not the Intended ac:dressee. this messa,e w II self destruct so
 notify the sender; do not copy or distribute this message or d.sclose Its co1terts to anvone. Any views or opinions expressed in this message are those d tile author and do not nece>sarly repre-,ent tho>e of CWE or
 of any d Its aS$0Clatcd c:ompanles. No reliance may be plicec! on this m~1e without wrltter c:onflrrratb'I from an autho·tzed representa~lve of the c:ompany,




                       Life is short .. So love your life .. Be happy .. And Keep smiling .. and


                                                                           Before you speak »Listen
                                                                            Before you write »Think
                                                                            Before you spend »Earn
                                                                           Before you pray »Forgive
                                                                             Before you hurt »Feel
                                                                             Before you hate »Love
                                                                              Before you quit >>Try



                                                                                                                                                                                       Ghanem 00000241
                                                                          Ghanem_Sentencing_00000015
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 16 of 166 Page ID #:5436


                                                  Before you die »Live

                                                          That's Life ...




From: INTERNATIONAL ARMOUR Co. [mailto:info@armour.grJ
Sent: Tuesday, October 28, 201412:48 PM
To: 'Rami Ghanem'; -~~9..@9.r.m.<?.l:!t:gr.
Subject: RE: Libya

Dear Sirs,

We can supply to Libya ammunitions (kindly advise cal ibers) subject that the end user will be the
current official Government of Libya.

Awaiting yours


Dimitris Chalambalis
Defense Advisor
Mob.Phone: +30 6972 925883

INTERNATIONAL ARMOUR Co.
DEFENSE & SAFETY
125 Menelaus Street
17676 Kallithea -Athens- Greece
T: +30 210 9577743
F: +30 211 2219310
E: i.O.f9.@.@Jr.D9.l:lL9f
www.armour.gr


From: Rami Ghanem [m~.i!~9.;.@rn.i.th~@.g.m~.iJJ;Q!':D]
Sent: Tuesday, October 28, 2014 12:34 PM
To: ~-~Q@?S.r.lI\9\.!.r,.9f.
Subject: Libya

Dear Sir,

We are a company based in Jordan having an office in Libya, we
are working very closely with the government of Libya based in
Tripoli, please advise if you are able and willing to supply us with
ammunition, if your answer is positive then I can fly to meet you
and to conclude our 1st deal.

                                                                                      Ghanem 00000241
                                             Ghanem_Sentencing_00000016
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 17 of 166 Page ID #:5437




Thanks



GlmaNIIJI ~e ~ . /G"-E}
Complex 122, Building 16, Apartment 42
Al Rehab City, Cairo Egypt
Telephone# 00201127999552
Jordan Office
Tel: 962 6 5685624 Ext.104
Fax: 962 6 5685625 Mobile: 962 787 321 000
ramithe@gmail.com or rami~avaname.com
US Telephone: 772 675-4363 Skype Address: caravaname
 The l.nformation contained il th s m!ssage is for the lnteided addressee only and may contain conf1dentiial and/orprl\tleged Information. tf you are not the intended acdressee, thb messate w II self destruct so
 notify the sender; do not copy or distribute this mes.sage or dsclose ltS co1terts to anvone. Any views or opi nions expresse,j in this message are those cl the author and do not nece>sar ly repre;ent tho.e of Cfl/E or
 of ¥IV d its associated companies. No r eliance may be p&acec on this m~ee w1thoU1 wrltter confirrrauon from an autho·tzed representa:1ve of the company,




                       Life is short .. So love your life .. Be happy .. And Keep smil ing.. and


                                                                            Before you speak »Listen
                                                                             Before you write >>Think
                                                                             Before you spend »Earn
                                                                            Before you pray >>Forgive
                                                                              Before you hurt »Feel
                                                                              Before you hate »Love
                                                                               Before you quit >>Try
                                                                               Before you die » Live

                                                                                              That's Life_ ..




                                                                                                                                                                                           Ghanem 00000241
                                                                            Ghanem_Sentencing_00000017
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 18 of 166 Page ID #:5438




                                                                                                                                               INTERNATIONAL ARMOUR Co.
                                                                                                                                               Defense & Technical Department

                     TOP CONFIDENTIAL
                                                                                                                                               125 Menelaus Street
                                                                                                                                               17676 Kallithea - Athens - Greece
                                                                                                                                               T: +30 210 9577743
                                                                                                                                               F: +30 211 2219310
                     For the attention of Mr. Rami Ghanem                                                                                      E: info@armour.gr
                                                                                                                                               Skype, armour.international
                                                                                                                                               W: www.armour.gr
                                                                                                                                               MINISTRY OF PUBLIC ORDER CERTIFIED
                                                                                                                                               ISO CERTIFIED
                     Athens, October 29 2014                                                                                                   ICoC SIGNATORY COMPANY

                     Ref# 0481-14

                     Dear Sirs,

                     We, International Armour Co, a private company incorporated in Athens/Greece as a center of technical
                     excellence in defense and security products and services, official certified and legal licensed by the Hellenic
                     Ministry of Public Order, hereby kindly like to provide you our corporate offer.

                     OFFER/PRICES

                      No                               IN STOCK PRODUCTS / DESCRIPTION                                                   AVAILABLE                 UNIT PRICE
                                                                                                                                            QTY                       US$
                       1        T-72 BATLE TANK (1)                                                                                            160                       $250,000.00
                       2        T-72 BATLE TANK ROCKETS 125 mm (1)                                                                           10,000                         $310.00
                       3        BMP-21 GRAD (2)                                                                                                 18                       $160,000.00
                       4        BM-21 ROCKET- 122mm M21OF (2)                                                                                50,000                         $245.00
                       5        KONKURS LAUNCHER 9P135M-M1 (3)                                                                                 200                        $35,000.00
                       6        KONKURS MISSILE 9M113 (3)                                                                                      800                        $10,500.00
                       7        FAGOT "FAKTORIA" MISSILE 9M111M / 120mm (4)                                                                   1,300                        $8,900.00
                       8        PKT HEAVY MACHINEGUN 7.62x54 (5)                                                                              1,000                        $1,900.00
                       9        AK47 - MODEL AKM - 7.62x39 ASSAULT RIFLE (6)                                                               5,000 (**)                       $270.00
                       10       AMMO 7.62x54 (7)                                                                                          10,000,000                         $0.170
                       11       AMMO 7.62x39 (7)                                                                                          10,000,000                         $0.118
                       12       AMMO 12.7x108 BS (7)                                                                                       1,000,000                         $3.990
                       13       AMMO 5.45x39 (7)                                                                                          80,000,000                         $0.118

                     (1) All tanks T-72 are old production – in stock / made in Russia, reconstructive, full workable with new batteries and with
                     exporter warranty. Also, rockets are old production – in stock / made in Russia, full workable and with exporter warranty
                     (2) BMP-21 GRAD is old production – in stock / made in Russia, reconstructive, full workable with new batteries and with
                     exporter warranty
                     (3) KONKURS LAUNCHER 9P135M-M1 are old production – in stock / made in Russia, reconstructive, full workable and with
                     exporter warranty. Also, rockets are old production – in stock / made in Russia, full workable and with exporter warranty
                     (4) FAGOT "FAKTORIA" MISSILE 9M111M / 120mm are old production – in stock / made in Russia, full workable and with
                     exporter warranty
                     (5) PKT HEAVY MACHINEGUN 7.62x54 are old production – in stock / made in Russia, reconstructive, full workable and with
                     exporter warranty
                     (6) AK47 - MODEL AKM - 7.62x39 ASSAULT RIFLES are old production – in stock / made in Russia, reconstructive, full
                     workable and with exporter warranty
                     (7) All ammunition are old production / made in Russia, are armed hermetic packed/shield in metal tins (vacuum) are full
                     workable and with exporter warranty
                      (**) Available up to 10,000 set


                     We do not guarantee the availability of the above mentioned in stock products/quantities as well as prices
                     change, unless we have your official purchase order and EUC issued from end user country-MOD and/or a
                     relevant authorized and approved ministry/organization of country.




      NOTICE: The information in this message intended only for the confidential use of the recipient or person responsible for delivering it to the intended
      recipient. You hereby notified that if you received this communication in error, that any review, distribution or copying of the communication is prohibited and                 Page 1 / 4
      the sender should notify.

          00099248                                                                                                                                     Ghanem_00000241


                                                                  Ghanem_Sentencing_00000018
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 19 of 166 Page ID #:5439




                     OTHER PRODUCTS

                     1) NINE (9) MiǦ24V (export version of MiǦ35) helicopters produced in Year 1986 and later (IN STOCK)

                     GENERAL CONDITION:

                     - All helicopters are produced in year 1986 and later while flight hours of all helicopters are 228 to 515
                     - All helicopters are in good condition and maintenance by producer
                     - All helicopters are with ground equipment 1:1 configuration
                     ǦAll prices are in USD, FCA Aircraft Repair Plant.
                     - Payment terms are subject of further commercial negotiations
                     - Offer Helicopter MiǦ24V (MiǦ35), year of production is 1986 and later with overhaul of Helicopter
                     - Delivery period for one unit will be within 150 days after receiving of the helicopter in Aircraft Repair Plant,
                     according the Contract. The each next unit will be delivered within 50 days after previous one in condition that all
                     the units arrived to the overhauling facility at the same time.
                     - Ammunitions, rockets, shells, boms etc, are not included in each helicopter set.

                     PERFORMANCE CONDITIONS OF CAPITAL OVERHAULING:

                     1. Overhaul of goods will be performed by certified the Aircraft Repair Plant in the amount and in accordance with
                     the technical and repair documentation.
                     2. Quality of performed overhaul of the goods must to comply with the applicable aircraft repair plant standards
                     and specifications, the relevant requirements Developer of the helicopter, followed with quality certificate, as well
                     as entries in the operational documents.
                     3. After performed overhauling, on product will be installed the plate ǦTBO 1,000 hours over 6 years
                     4. Seller shall guarantee the quality of goods for 200 hours readout or 12 calendar months (whichever is expired
                     first) from the date of signing by the Parties Act of product into operation.
                     5. The overhauled product will be equipped and delivered with equipment as per specification in ANNEX 2

                     Unit price: US$ 5,700,000 (ex works basis)

                     (Full workable and with full of weapons/armory - ammunitions/rockets/shells etc NOT included.)

                     We do not guarantee the availability of the above mentioned in stock products/quantities as well as prices
                     change, unless we have your official purchase order and EUC issued from end user country-MOD and/or a
                     relevant authorized and approved ministry/organization of country.




      NOTICE: The information in this message is intended only for the confidential use of the recipient or person responsible for delivering it to the intended
      recipient. You are hereby notified that if you received this communication in error, that any review, distribution or copying of the communication is prohibited   Page 2 / 4
      and the sender should be notified.

          00099248                                                                                                                                     Ghanem_00000241


                                                                  Ghanem_Sentencing_00000019
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 20 of 166 Page ID #:5440




                     2) SHERSHEN ANTI TANK SYSTEMS (BRAND NEW)

                     A) System One: (with an individual spare parts set )

                     Item                                                    Name of Equipment                                                                    Unit Price in
                      No.                                                                                                                                          US Dollars
                       1.        Antitank guided missile system “SHERSHEN” in a set according to the technical                                                           US$ 252,000
                                 description (LD,RCU, 4th series PN-S guidance device, cable set and wireless
                                 modem) with an individual spare parts set
                       2.        RK-2S set (130 mm, tandem cumulative warhead)                                                                                            US$ 54,000

                       3.        RK-2OF missile set (130 mm, high-explosive fragmentation warhead)                                                                        US$ 52,000

                       4.        Thermal-imaging module PERI EYE-MW                                                                                                       US$ 90,000

                      Price per System:               One full system with 5 missiles RK-2S cost is US$ 612,000
                                                      One full system with 5 missiles RK-2OFcost is US$ 602,000

                     B) System two: (with an individual spare parts set and two firing channels)

                     Item                                                    Name of Equipment                                                                    Unit Price in
                      No.                                                                                                                                          US Dollars
                       1.        Antitank guided missile system “SHERSHEN-DM” in a set according to the technical                                                        US$ 270,000
                                 description (launching device, remote control unit, 4th series PN-S guidance device,
                                 cables set) with an individual spare parts set and two firing channels
                       2.        RK-2S set (130 mm, tandem cumulative warhead)                                                                                            US$ 54,000

                       3.        RK-2OF missile set (130 mm, high-explosive fragmentation warhead)                                                                        US$ 52,000

                       4.        Thermal-imaging module PERI EYE-MW                                                                                                       US$ 90,000

                      Price per System:               One full system with 5 missiles RK-2S cost is US$ 630,000
                                                      One full system with 5 missiles RK-2OFcost is US$ 620,000

                     C) OPTIONAL / FOR TRAINING

                     1) Electronic Simulator ATGM “Shershen” set for 5 ATGM systems: US$ 84,000 per unit
                     2) RK-2S weight-dimensional model for training: US$ 18,000 per unit
                     3) Group spare parts set for 10 ATGM systems: US$ 264,000 per unit

                     TERMS/CONDITIONS

                     “FCA-Minsk, the Republic of Belarus (in accordance with ICC rules for the use of trade terms in National and
                     International trade published in 2010 - “INCOTERMS-2010” and includes:

                     - Full cost of equipment production;
                     - Warranty service of the equipment during 12 months from the moment of supply;
                     - Personnel training
                     - Full set of exploitation documents (passports user manual);
                     - Cost of customs procedures and issue of necessary permits for the export of products from the Republic of
                     Belarus




      NOTICE: The information in this message is intended only for the confidential use of the recipient or person responsible for delivering it to the intended
      recipient. You are hereby notified that if you received this communication in error, that any review, distribution or copying of the communication is prohibited             Page 3 / 4
      and the sender should be notified.

          00099248                                                                                                                                     Ghanem_00000241


                                                                  Ghanem_Sentencing_00000020
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 21 of 166 Page ID #:5441




                     SUGGESTED BRAND NEW FIREARMS

                         No                             IN STOCK PRODUCTS / DESCRIPTION                                                    MINIMUM                  UNIT PRICE
                                                                                                                                          ORDER QTY                    US$
                          1        ZASTAVA M92 SUBMACHINE GUN 7.62X39 (*)                                                                      5,000                      $525.00
                          2        ZASTAVA M70 AB2 7.62X39 ASSAULT RIFLE (*)                                                                   5,000                      $570.00
                          3        ZASTAVA SNIPER M91 (SEMI AUTO) 7.62x54R (*)                                                                   300                     $3,300.00
                          4        ZASTAVA SNIPER RIFLE M07 7.62X54R (*)                                                                         300                     $3,900.00
                          5        ZASTAVA M84 MACHINE GUN 7.62X54R (*)                                                                        3,000                     $4,850.00
                          6        CZ LUVO TT9 PV PISTOL 9MM (*)                                                                               5,000                      $650.00
                          7        CZ LUVO TT9 PISTOL 9MM (*)                                                                                  5,000                      $320.00
                          8        ZASTAVA E9 PISTOL 9MM (*)                                                                                   5,000                      $520.00

                     General Terms:

                     A) We only deal, merchandize and deliver/export defense equipment to all countries that are not under embargo or
                     any restriction by EU and UN.

                     B) End User certificate will be required from the Ministry of Defense of the end user and officially approved by the
                     office of Prime Minister of the end user country. All necessary export licenses will be issued by the exporter/export
                     country.

                     C) Payment terms: 50% down payment together with your official purchase order and payment in full before goods
                     dispatch manufacturers warehouses against relevant loading documents and quality / quantity certificate by a
                     worldwide approved inspection organization such as SGS

                     D) All offered prices are in ex-works basis, where the total transportation cost of the goods from the export country
                     to the nominated delivery place is on buyer’s account.

                     E) Inspection of goods is allowed after your official purchase order/contract sign and according to the contractual
                     agreement inspection procedures.

                     F) Final supplier will be our company or any affiliated company of our group while all export licenses and
                     permissions as well as transportation arrangement will be from manufacturers/exporters side.

                     G) This offer is valid (for the in stock products) subject to availability.

                     We do not guarantee the availability of the above mentioned in stock products/quantities as well as prices
                     change, unless we have your official purchase order and EUC issued from end user country-MOD and/or a
                     relevant authorized and approved ministry/organization of country.

                     We remain at your disposal in any further question or clarification.

                     Sincerely yours,




                     ________________________
                     Dimitris Chalambalis
                     Defense Senior Advisor




      NOTICE: The information in this message is intended only for the confidential use of the recipient or person responsible for delivering it to the intended
      recipient. You are hereby notified that if you received this communication in error, that any review, distribution or copying of the communication is prohibited               Page 4 / 4
      and the sender should be notified.

          00099248                                                                                                                                     Ghanem_00000241


                                                                  Ghanem_Sentencing_00000021
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 22 of 166 Page ID #:5442




                                               CASE NO.   CR 15-0704 (A)-SJO
                                                     UNITED STATES OF AMERICA
                                                VS.     GHANEM

                                               PLAINTIFF=S EXHIBIT          503

                                               DATE                               IDEN.

                                               DATE                               EVID.

                                               BY
                                                             DEPUTY CLERK
                                               AO 386




                            Ghanem_Sentencing_00000022
   Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 23 of 166 Page ID #:5443


   From:                           Rami Ghanem <ramithe@gmail.com>
   Sent:                           Wednesday, October 29, 2014 6:11 AM
   To:                             Saber23 02@ hotrnail .com
   Cc:                             Mohd <aldaboubim@gmail.com>
   Subject:                        FW: LOI
   Attach:                         AeroLOI.PDF; CZ LOI.PDF




   Dear Mohammad,

   You are kindly requested to see attached 2 fi les concerning the LOI's one for Aero
   for us to discuss the L 39 spare parts and maintenances, the 2nd one for the supply
   of ammunitions from Exclibur army Spol.

   Thanking you in advance for you arrangements.

   Best Regards




   liffeNIIJJ ~fl .Bg,,e. /Ii¥£}
   Complex 122, Building 16, Apartment 42
   Al Rehab City, Cairo Egypt
   Telephone# 00201127999552
   Jordan Office

   Tel 962 6 56R5624 ExU 04
   Fa-.:: 962 6 5685625 Mobile: 962 787 32 1 000
   ramithe("1gmail.com or rami@.caravanarne.com
   t:"S Telephone: 772 675-4363 Skype Address: caravaname

    Thie infot-rn)tion contained rl th s mt ss.aee- ,~for the inte,ded addres~t- only.and may contain cot1Hdtntial and/orprl\U-..etd Information. If you are not the lnttnded acdressee. thts mes.s.;,~ w II s.l!lf dts.:truct s.o
    notify the sender; do not copy or distribute this mess:tge or d sclose Its co,terts to anvone. Any views or opi nions expresseJ In this message are thos.e d the authoranddo not nece~sarly represent those of Cfl/E or
    of aoy d its associated companies. No reliance may be pticed on this mess.age without writter confirrration from an autho·ized representa:ive of the company.




                          life is short .. So love your life .. Be happy .. And Keep smiling .. and


                                                                                  Before you speak »Listen
                                                                                  Before you write >>Think
                                                                                  Before you spend »Earn




00099231.pdf                                                                                                                                                                                     Ghanem 00000241
                                                                                Ghanem_Sentencing_00000023
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 24 of 166 Page ID #:5444


                            Before you pray »Forgive
                             Before you hurt »Feel
                             Before you hate »Love
                              Before you quit >>Try
                              Before you die » Live

                                  That's Life ...




                                                                    Ghanem 00000241
                            Ghanem_Sentencing_00000024
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 25 of 166 Page ID #:5445




                                           Gat

                Date : 27/ 10/2014

                Messrs,
                AERO Vodochody Aerospace a.s.
                U Letiste 3 74
                250 70 OdoJena Voda
                CZECH REPUBLIC
                Tel: +420 255 761111
                E-Mail address: pr@acro.cz

                Subject: Purchase Spare Parts for Ll39 Albatros and L139.


                                             Letter of Intent

                Dear Director of International Sales,
                We, the undersigned (Mohammad Al Daboubi, CEO & President
                and or Rami Ghanem, VP for business development,, address,
                Abdul Al-Rahim Al- Waked St. - Shmeisani. Bldg. No. 42. P.O.
                Box 830589.Amrnan-11183 Jordan tele +96265685624., and e-mail
                ) info@gatewaymena.com on behalf of 1VIinist1-y of Defense of
                Republic of LIBYA, with address     in Tripoli - Libya. Hereby state
                that we are interested, able and capable to purchase the following
                jtems:



                       • purchase L139 Albatros and L139 Spare Parts




                               4281 Express Lane. Suite L7503. Sarasota, Florida 34238
          Mob.: +962 777 100 577 - +962 777 333 390   P.O Box 830589 Amman 11183   Email: aldaboubim@gmail.com




    00099233                                                                                 Ghanem_00000241


                                       Ghanem_Sentencing_00000025
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 26 of 166 Page ID #:5446




                    - End User certificate will be signed and stamped by
                      authorized ministry approved by the International Society
                      and EU authorities.

                   - Awaiting to receive an In vi talion lo visit you in Czech
                     Republic for signing the purchase/sell contract.

                   - All expenses including air tickets, accommodation etc. will
                     be covered by us.

                   - Copies of passports will be send to you upon receiving the
                     Invitation Letter.

                We remain with best regards,

                RamiGhanem




               info@Gatewavmena.com
               Mobile: +201127999552




                              4281 Express Lane. Suite L7503. Sarasota, Florida 34238
          Mob.: +962 777100 577 • +962 777 333 390   P.O Box 830589 Amman 11183   Email: aldaboubim@gmail.com




    00099233                                                                                Ghanem_00000241


                                       Ghanem_Sentencing_00000026
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 27 of 166 Page ID #:5447




                                          Gat

                Dote: 27/10/2014

                Messrs,
                EXCALIBUR AR1'1Y Spol. S.r.o.
                Kodanska ul. 521
                101 00 Prnhn 10
                CZECH REPUBLIC
                Fax: +420 469 775 113
                E-Mail address: info(a),excaliburarmv.cz

                Subject: Purchase Ammunitions.


                                            Letter of Intent

                Dear Director of International Sales,
                We, the undersigned (Mohanunad Al Daboubi, CEO & President
                and or Ra.mi Ghanem, VP for business development,, address,
                Abdul Al-Rahim Al- Waked St. - Shmeisani. Bldg. No. 42. P.O.
                Box 830589.Armnan-l 1183 Jordan tele , 96265685624., and e-mail
                ) info@gatewaymena.com on behalf of l\llinistry of Defense of
                Republic of LIBYA, with address                   in Tripoli - Libya. Hereby state
                that we are interested, able and capable to purchase the fo llowing
                items:



           No.              Description              Caliber            QTY                    Remarks
               1                Ammunition           mrn23 BOX3000                    23x 152 mm Belted
                                   23mm
                                Ammunition       mm 14.5 BOX3000
               2
                                 14.5 mm

                              4281 Express Lane. Suite L7503. Sarasota, Florida 34238
          Mob.: +962 777100 577 - +962 777 333 390   P.O Box 830589 Amman 11183   Email: aldaboubim@gmail.com




    00099235                                                                                Ghanem_00000241


                                       Ghanem_Sentencing_00000027
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 28 of 166 Page ID #:5448




                                           Gat
                                 Ammunition           mm 7.62
               3                                                          BOX
                               BKT mm                       54x
                                                                          3000
                                  54x7.62
               4           mortar rounds              mm81                4800               high-explosive

                                    mm81                                 BOX
               s           mortar rounds              mm120               2500               high-explosive

                                   mm120                                  BOX
               6      106 cannon shell                mm106               2500            ANTITANK
                                                                          BOX
               7 130 MM Rocket                        mml30 SOOOPCS
               8 107 :MM Rocket                       mm 107              2500
                                                                          BOX
               9   BELTS FOR ZU-                       mm 23            MSOO
                   23.M:11



             10    BELTS FOR ZU-                      mm14.5            MSOO
                   14.5:MNI

             11    GRAD 122MM                         mm122                1000
                                                                   ROCKET
             12    Ammunition 12.7                    mm12.7              3000
                                                                          BOX




                               4281 Express Lane. Suite L7503. Sarasota, Florida 34238
          Mob.: +962 777 100 577 • +962 777 333 390    P.O Box 830589 Amman 11183   Email: alda boubim@gmail.com




    00099235                                                                                   Ghanem_00000241


                                       Ghanem_Sentencing_00000028
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 29 of 166 Page ID #:5449




                                          Gat
                    - End UseI" certificate will be signed and stamped by
                      authorized ministry approved by the International Society
                      and EU authorities.

                    - Awaiting to receive an Invitation to visit you in Czech
                      Republic for signing the purchase/sell contract.

                    - All expenses including air tickets, accommodation etc. will
                      be covered by us.

                    - Copies of passports will be send to you upon receiving the
                      Invitation Letter.

                We remain with best regards,

                Rami Ghanem




                info@Gate,vavmena.com
                Mobile: +201 127999552




                              4281 Express Lane. Suite L 7503. Sarasota, Florida 34238
          Mob.: +962 777100 577 - +962 777 333 390   P.O Box 830589 Amman 11183   Email: aldaboubim@gma il.com




    00099235                                                                                 Ghanem_00000241


                                       Ghanem_Sentencing_00000029
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 30 of 166 Page ID #:5450




                                               CASE NO.      CR 15-0704 (A)-SJO

                                                         UNITED STATES OF AMERICA
                                                 VS.        GHANEM

                                               PLAINTIFF=S EXHIBIT             504

                                               DATE                                  IDEN.

                                               DATE                                  EVID.

                                               BY
                                                                DEPUTY CLERK
                                               AO 386




                            Ghanem_Sentencing_00000030
   Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 31 of 166 Page ID #:5451


   From:       Rami Ghanem <ramithe@gmail.com>
   Sent:       Thursday, October 30, 2014 9:3 1 AM
   To:         Abdul Salam <fakrun l@gmail.com>
   Subject:    FW: 23
   Attach:     ammo 23mmX152B for ZU2 and ZSU40001 (2).pdf; Ammo forGsh23L and Gsh
               23LU0001 (2).pdf




00099125.pdf                                                                  Ghanem 00000241
                                   Ghanem_Sentencing_00000031
                                                                           AMMUNITION 23mm x 1528
                                                                      FOR ANTI-AIRCRAFT GUN ZU-2 AND ZSU-4




                             00099126
                                                                                                                                                ii                                                I
                                                                                                                                           I                                 I       I
                                                                                                         NATO DESIGNATION                HEH               HEI      HE     HE-T    API-T          API             TP-T        TP
                                                                                                         WEIGHT

                                                                                                         projectile (g)                  190              182      182     190     190           190              190       182

                                                                                                         propellant (g)                   76              76        76      76      76            76              76         76

                                                                                                         explosive (g)                   16.3             19.6     19.6    16.3     5              5          none          none

                                                                                                         complete round (g)              343.6           343.6     343.6   343.6   343.6        343.6         343.6        343.6

                                                                                                         EXPLOSIVE TYPE                 RDX+AL           RDX+AL    RDX     ROX     none          none         none          none

                                                                                                         LENGHT (mm)
                                                                                                                                         236              236      236     236     236           236              236       236
                                                                                                         complete round

                                                                                                         MUZZLE VELOCJTY (m/ s)          970              970      970     970     970           970              970       970




Ghanem_Sentencing_00000032
                                                                                                         SELF-DESTRUCTION TIME [s) 5.6-11.2 5.6-11.2 5.6-11.2 5 .6-11.2            none          none         none          none

                                                                                                         TRACER BURNING TIME (s)          3.5             none     none     3.5     3.5                           3.5
                                                      PACKING:
                                                      80 rounds in wooden case
                                                      W/C dimensions cm 69x29x22                                                                                                    Ratka Mltrorlca street 30, 32000 Cacak
                                                                                                                                                                                    SHbla 811d /llonten,gro
                                                      Case gross mass kg 44                                                                                                         Phunt15:
                                                                                                                                                                                    FlK'.hante: ++381 32 26 21 4 1
                                                                                                                              KOMPANIJA                                             General manager. +.381 32 26 22 .1.0
                                                      fOR MORI! INFORMAllON CONlACT US                                                                                              oeveloprrenl Marketing ar<J Engineering :iepartnent:
                                                                                                                                                                                    ++381 32 25 33 60
                                               CATA CONTAl~ED iERo!N '1lE INfORM~TIVE ONLY AND sueJEC-                                                                              &part department: ++381. 32 26 29 48
                                                       TO AMENDMCNT W1Ti10UT PREVIOUS NOTICE.                             ~                                      A-D .              f'"o><: ++381. 32 22 63 90 and ++381. 32 26 34 48
                                                                                                                          C ACAK   -   SRBIJA        I   CRNA     OORA              e-man: slolx;om@ptt.yv
                                                                                                                                                                                    http://tA1WW.slobod•~co..yu
                                                                                                            W



                             Ghanem_00000241
                                                                                                                                                                                                                                           Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 32 of 166 Page ID #:5452
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 33 of 166 Page ID #:5453




                                               CASE NO.      CR 15-0704 (A)-SJO

                                                         UNITED STATES OF AMERICA
                                                 VS.        GHANEM

                                               PLAINTIFF=S EXHIBIT         505

                                               DATE                                 IDEN.

                                               DATE                                 EVID.

                                               BY
                                                                DEPUTY CLERK
                                               AO 386




                            Ghanem_Sentencing_00000033
   Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 34 of 166 Page ID #:5454


   From:                             Rami Ghanem <ramithe@gmail.com>
   Sent:                             Thursday, October 30, 201410:04P:\1
   To:                               bj ozwik@cenrex.pl
   Subject:                          23 mm
   Attach:                           LOI for Poland.pdf



   Dear Mr. Bogdan,

   I trust you are doing well, we are looking for the supply of a list of Ammunition to be supplied
   for Libya,

   Please see the file attached as our formal LOI, EUC will be issued from the Ministry of Defence
   in Tripoli, we are looking to see if you have any stock available in Poland to be shipped right
   away.

   I am ready to fly out to Poland to Poland at any time to conclude this deal.

   Thanking you in advance.

   Best Regards




   Bll6aNIIJI ~- .l!IB.NA
   Comple>< 122, Building 16, Apartment 42
   Al Rehab City, Cairo Egypt
   Telephone# 00201127999552
   Jordan Office

   Tel: 962 6 5685624 ExU 04
   Fax: 962 6 5685625 Mobile: 962 787 32 1 000
   ramithe(a}g_mail.com _or rami~ caravaname.com
   US Telephone: 772 675-4363 Skype Address: ~arj:}vaname

    The information contained ll th s mes.sa1e 1$ tor the inte,ded addreS5ee only and may contam confidential and/orpri\ile,;ed information. It you are not the intendecs acdre.s.see. thb messa,e w II selt destruct so
    notify the sender, do not copy or d1:;tr1butc tlus mc:;c;,gc or d.:.clOGC its CO"ltcrt$ to ;)n'(Onc. Any views or opinions cxprc:;:;.cJ In thi:; mcz.,gc ;)r<: tho--..c of the ;)Uthor-.,nddo not nccc~:.-0r ly rcprc--..cnt tho;c of CWE or
    of anv d Its aSSQClated companies. No rellan<e may be placed on this messaee without writter confltrration from an autho·lied ,eprest:nta~lve of the company.




                            Life is short .. So love your life .. Be happy .. And Keep smiling .. and


                                                                                      Before you speak »Listen
                                                                                      Before you write »Think



00099023.pdf                                                                                                                                                                                                 Ghanem 00000241
                                                                                     Ghanem_Sentencing_00000034
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 35 of 166 Page ID #:5455


                             Before you spend »Earn
                            Before you pray >>Forgive
                              Before you hurt »Feel
                             Before you hate >>Love
                              Before you quit >>Try
                              Before you die » Live

                                  That's Life ...




                                                                    Ghanem 00000241
                            Ghanem_Sentencing_00000035
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 36 of 166 Page ID #:5456




                                           Gat

                Date: 30/10/2014

                Messrs.,
                Attention Yir. Jozvik Bogdan
                Cenrex sp. z o.o.
                UI. Poligonowa 30
                04-051 Warszawa
                Polan d
                Telephon+48 22 332-72-00
                Fax+48 22 332-72-22

                Subject: Purchase A.mmuo.itions.


                                             Letter of Intent

                Dear Mr. Jozvik Bogdan

                We, the undersigned Rami Ghanem VF for business development,,
                address, Abdul A l-Rahim Al- ,Vaked St. - Shmeisani. Bldg. No. 42.
                P.O. Box 830589.Amman-11183 Jordan tele +96265685624., and e-
                mail ) info@gatewaymena.com on behalf of Ministry of Defense
                of Republic of LIBYA, with address in Tripoli - Libya. Hereby
                state that we are interested, able and capable to purchase the
                following items:

           No.               Description              Caliber            QTY                    Remarks
               1               Ammunition             mm23 BOX3000                     23 xl52 mm Belted
                        REI 23mm explosive
                                         19.6g
                                    23mm
          -        ,_


                               4281 Express Lane. Suite L7503. Sarasota, Florida 34238
          Mob.; +962 777 100 577 • +962 777 333 390   P.O Box 630569 Amman 11183   Email; aldaboubim@gmall.com




    00099025                                                                                 Ghanem_00000241


                                       Ghanem_Sentencing_00000036
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 37 of 166 Page ID #:5457




                                           Gat
               2                 Ammunition       mm 14.5 BOX3000
                                  14.5 nun
               3                 Ammunition           mm 7.62             BOX
                                BKT mm                      54x
                                                                           3000
                                   54x7.62
               4           mortar rounds               mm81                4800              high-explosive

                                    mm81                                 BOX
               5           mortar rounds              mml20                2500              high-explosive

                                   mm120                                  BOX
               6       106 cannon shell               mm106                2500           ANTITANK
                                                                          BOX
               7 130 MM Rocket                        mm130 5000PCS
               8 107 MM Rocket                        mm 107              2500
                                                                          BOX
               9 BELTS FOR ZU-                        mm23              M500
                   23MM



             10    BELTS FORZU-                       mml4.5            M500
                   14.SMM
             11 GRAD 122 MM                           mm122                1000
                                                                   ROCKET
             12    12.7                               mm12.7 BOX 3000
                          Ammunition


                               4281 Express Lane. Suite L7503. Sarasota, Florida 34238
          Mob.: +962 777 100 577 - +962 777 333 390    P.O Box 830589 Amman 11183   Email: aldaboubim@gmail .com




    00099025                                                                                   Ghanem_00000241


                                        Ghanem_Sentencing_00000037
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 38 of 166 Page ID #:5458




                                            Gat

                    - End User certificate will be signed and stamped by
                      authorized ministry
                    - For the 23mm

                                                          HEI fragmentation round with nose fuzes
        OFZ         HEI        18      19      980
                                                          incorporating self-destruct mechanism.




                 We remain with best regards,

                RamiGhanem




                info@Galewaymena.com
                Mobile: +20 l 127999552




                               4281 Express Lane. Suite L 7503. Sarasota, Florida 34238
          Mob.: +962 777 100 577 - +962 777 333 390   P.O Box 830589 Amman 11163   Email: aldaboubim@gmail.com




    00099025                                                                                 Ghanem_00000241


                                       Ghanem_Sentencing_00000038
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 39 of 166 Page ID #:5459




                                               CASE NO.      CR 15-0704 (A)-SJO

                                                         UNITED STATES OF AMERICA
                                                 VS.        GHANEM

                                               PLAINTIFF=S EXHIBIT         506

                                               DATE                                 IDEN.

                                               DATE                                 EVID.

                                               BY
                                                                DEPUTY CLERK
                                               AO 386




                            Ghanem_Sentencing_00000039
   Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 40 of 166 Page ID #:5460


   From:            Rami Ghanem <ramithe@gmail.com>
   Sent:              Sunday, November 2, 2014 1:27 PM
   To:                Abdul Salam <fakrun l@gmai l. com>
   Subject:           FW: Ammunition ant team to fly Mi24
   Attach:            RAMI_ Offer.xlsx



   FY1

   From: Nicolas Philippou [mailto:philippou@noricum .com.cy]
   Sent: Sunday, November 2, 2014 5:47 PM
   To: Rami Ghanem
   Subject: Re: Ammunition ant team to fly Mi24

   See attachment -


   At 05:50 PM 11/1/2014 +0200, you wrote:

         Dear Nicolas,

         Please see attached file for the two issues we had discussed,

         Ammunitions

         Teams for the Mi-24/35 helicopters.

         Both are urgent and we are working directly with the Tripoli government; the National Salvation
         Government president Mr. Omar Hassi~

         Make sure your supplier can do accept the Tripoli EUC.

         You will have a deal in less than 4 days in case you can and prices are good.

         Thanks & Regards




         - - - - - Information from ESET NOD32 Antivirus, version of virus signature database 10655
         (20141101) _ _ __

         The message was checked by ESET N OD32 Antivirus.

         http://www.eset.com




00097678.pdf                                                                                  Ghanem 00000241
                                           Ghanem_Sentencing_00000040
                                            No. price          Description                 Caliber           QTY            Remarks
                                             1   24$           Ammunition                  23mm              3000BOX        23×152 mm Belted
                                                               HEI 23mm explosive 19.6g
                                                                mm23
                                             2   208$/1000     Ammunition                  14.5 mm           3000BOX
                                                               mm14.5
                                             3   215$/1000     Ammunition                  7.62 mm 54 x      BOX 3000
                                                               mm BKT 7.62x54
                                             4   134$          m ortar rounds 81mm         81mm              4800 BOX       high-explosive
                                             5   189$          m ortar rounds              120 mm            2500 BOX       high-explosive
                                                               120 mm
                                             6                 c annon shell 106           106 mm            2500 BOX       ANTI TANK
                                             7   1932$         MM Rocket 130               130 mm            5000PCS
                                             8   197$          MM Rocket 107               107mm             2500 BOX

                                             9                 BELTS FOR ZU-23MM           23mm              500 M
                                            10                 BELTS FOR ZU-14.5MM         14.5 mm           500 M




Ghanem_Sentencing_00000041
                                            11   1049$         GRAD 122 MM                 122 mm            1000 ROCKET
                                            12   2.52          12.7                        12.7 mm           3000 BOX
                                                               Ammunition

                                        -       End User certificate will be signed and stamped by authorized ministry in Tripoli-Libya
                                        -       For the 23mm
                                            OFZ HEI              HEI fragmentation round with nose fuzes incorporating self-destruct mechanism.
                                                                                                                                                               Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 41 of 166 Page ID #:5461




                             00097679                                                                                                        Ghanem_00000241
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 42 of 166 Page ID #:5462




                                               CASE NO.      CR 15-0704 (A)-SJO

                                                         UNITED STATES OF AMERICA
                                                 VS.        GHANEM

                                               PLAINTIFF=S EXHIBIT             507

                                               DATE                                  IDEN.

                                               DATE                                  EVID.

                                               BY
                                                                DEPUTY CLERK
                                               AO 386




                            Ghanem_Sentencing_00000042
   Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 43 of 166 Page ID #:5463


   From:         Rami Ghanem <ramithe@gmail.com>
   Sent:         Monday, November 3, 2014 12: l 9 AM
   To:           Baruchfr@gmail.com
   Subject:      East Europe and CSI countries.docx
   Attach:       East Europ and CSI countries.docx



   Please sec attached list required for Libya, wc arc dealing with Tripoli government and it' s very
   hard now days duo to the mix up between the two sides oflibya. If you can find me a source
   from one of those countries not so much attached to UN matter such as Albania.

   Thanks & regards




00097461.pdf                                                                         Ghanem 00000241
                                     Ghanem_Sentencing_00000043
  Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 44 of 166 Page ID #:5464




       Can you check if you have a contact in the following countries:

           Slovenia                        Bulgaria                    Georgia
           Croatia                         Romania                     Armenia
           Bosnia                          Moldova                     Azerbaijan
           Montenegro                      Ukraine                     Turkmenistan
           Albania                         Poland                      Uzbekistan
           Macedonia                       Belarus                     Kazakhstan
           Slovakia                        Estonia                     Tajikistan
           Hungary                         Lithuania                   Kyrgyzstan
           Serbia                          Latvia
       dŚĞƌĞƋƵŝƌĞĚŝƚĞŵƐĂƌĞĂƐƚŚĞůŝƐƚďĞůŽǁ͗




    ZĞŵĂƌŬƐ                      Ydz               ĂůŝďĞƌ     ĞƐĐƌŝƉƚŝŽŶ                 EŽ͘
    ϮϯпϭϱϮŵŵĞůƚĞĚ                                           ŵŵƵŶŝƚŝŽŶ
                                 ϯϬϬϬKy Ϯϯŵŵ                 ,/ϮϯŵŵĞǆƉůŽƐŝǀĞϭϵ͘ϲŐ
                                                                                           ϭ
                                                               ŵŵϮϯ
                                                               ŵŵƵŶŝƚŝŽŶ
                                 ϯϬϬϬKy ϭϰ͘ϱŵŵ                                           Ϯ
                                                               ŵŵϭϰ͘ϱ
                                                   ϳ͘ϲϮŵŵ   ŵŵƵŶŝƚŝŽŶ
                                 KyϯϬϬϬ                                                  ϯ
                                                   ϱϰǆ
                                                               ŵŵ<dϳ͘ϲϮǆϱϰ
    high-explosive               ϰϴϬϬKy ϴϭŵŵ               mortar rounds              ϰ
                                                               ϴϭŵŵ
    high-explosive               ϮϱϬϬKy ϭϮϬŵŵ               mortar rounds              ϱ
                                                               ϭϮϬŵŵ



00097462                                                                                   Ghanem_00000241

                                         Ghanem_Sentencing_00000044
  Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 45 of 166 Page ID #:5465




     Ed/dE<            ϮϱϬϬKy ϭϬϲŵŵ           cannon shellϭϬϲ          ϲ
                          ϱϬϬϬW^ ϭϯϬŵŵ           DDZŽĐŬĞƚϭϯϬ ϳ
                          ϮϱϬϬKy ϭϬϳŵŵ           DDZŽĐŬĞƚϭϬϳ            ϴ
                          ϱϬϬD         Ϯϯŵŵ         >d^&KZhͲϮϯDD       ϵ


                          ϱϬϬD         ϭϰ͘ϱŵŵ             >d^&KZhͲ     ϭϬ
                                                                 ϭϰ͘ϱDD

                          ϭϬϬϬ         ϭϮϮŵŵ              'ZϭϮϮDD       ϭϭ
                          ZK<d
                          ϯϬϬϬKy      ϭϮ͘ϳŵŵ                        ϭϮ͘ϳ   ϭϮ
                                                         ŵŵƵŶŝƚŝŽŶ




           Ͳ ŶĚ hƐĞƌ ĐĞƌƚŝĨŝĐĂƚĞ ǁŝůů ďĞ ƐŝŐŶĞĚ ĂŶĚ ƐƚĂŵƉĞĚ ďǇ ĂƵƚŚŽƌŝǌĞĚ
             ŵŝŶŝƐƚƌǇ
           Ͳ &ŽƌƚŚĞϮϯŵŵ

                                       HEI fragmentation round with nose fuzes
  OFZ      HEI     18    19    980
                                       incorporating self-destruct mechanism.




00097462                                                                  Ghanem_00000241

                              Ghanem_Sentencing_00000045
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 46 of 166 Page ID #:5466




                                               CASE NO.      CR 15-0704 (A)-SJO

                                                         UNITED STATES OF AMERICA
                                                 VS.        GHANEM

                                               PLAINTIFF=S EXHIBIT         508

                                               DATE                                 IDEN.

                                               DATE                                 EVID.

                                               BY
                                                                DEPUTY CLERK
                                               AO 386




                            Ghanem_Sentencing_00000046
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 47 of 166 Page ID #:5467
                                    8:08 AM              ® 99% CJ•f


         <                            DC ..,             •.       \.
                               07/01, 2:25 PM


                     just sent another offer


                               11/03, 1:30 AM


                          can you supply Libya .... Tripoli
                          EUC

                     Not sure if Libya EUC is even
                     recognized

                               11/03, 6:50 AM


                                                   let me know


                               11/03, 7:54 AM




          Type a message here                                   @

                                  0            9
          00141816.pdf                         Ghanem-00072445
                            Ghanem_Sentencing_00000047
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 48 of 166 Page ID #:5468
                                    8:08 AM              ® 99% CJ•f


         <                            DC v               •.       \.
                     Not sure if Libya EUC is even
                     recognized

                               11/03, 6:50 AM


                                                   let me know

                               11/03, 7:54 AM


                          Maybe you can give me an
                          offer for the items I had sent
                          by email using country
                          Belize EUC and also to
                          suport your work Tripoli
                          EUC. What do you think?

                                11/03, 1:34 PM


                     we can try

          Type a message here                                   @

                                  0           9
          00141817.pdf                         Ghanem-00072445
                            Ghanem_Sentencing_00000048
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 49 of 166 Page ID #:5469
                                    8 :10 AM             ® 99% CJ•f


         <                            DC ..,             •.       \.
                          Ok maybe we can give him
                          some Mi 2

                     http://air-usa.com/

                          They have a bout SO of them

                     another buddy of mine I
                     sold him the Albatross and
                     MiGs

                     Man we need a real war

                     sucks

                     can you take Skype files

                          Start with me slowly and you
                          will have so much business


          Type a message here                                   @

                                  0            9
          00141835.pdf                         Ghanem-00072445
                            Ghanem_Sentencing_00000049
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 50 of 166 Page ID #:5470
                                    8:10 AM              ® 99% 1=:l•f


         <                            DC    v            •.       '-
                          Past is not in my dictionary


                     reason I need a war

                     to make money

                     real money


                          You have good price good
                          delivery we buy

                          I am in a very larg
                          arrangements

                     anyway I talk to these guys
                     see what they say


                                                With the Libyan


                     do you have a local BG

          Type a message here                                   @

                                  0             9
          00141838.pdf                           Ghanem-00072445
                            Ghanem_Sentencing_00000050
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 51 of 166 Page ID #:5471




                                               CASE NO.      CR 15-0704 (A)-SJO

                                                         UNITED STATES OF AMERICA
                                                 VS.        GHANEM

                                               PLAINTIFF=S EXHIBIT             509

                                               DATE                                  IDEN.

                                               DATE                                  EVID.

                                               BY
                                                                DEPUTY CLERK
                                               AO 386




                            Ghanem_Sentencing_00000051
   Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 52 of 166 Page ID #:5472


   From:       Rami Ghanem <ramithe@gmail.com>
   Sent:       Thursday, November 6, 2014 7:42 AM
   To:         dc@templars.es
   Subject:    Ammunition




               No.   Description                Caliber   QTY        Remarks
                     Ammunition
               1                                23mm      3000BOX    23x152 mm Belted
                     HEI 23mm explosive 19.6g

                      mm23
                     Ammunition
               2                                14.5mm 3000BOX
                      mm14.5
                     Ammunition
               3                                7.62      BOX 3000
                     mm BKT 7.62x               mm 54x
                     54
               4     mortar rounds81            81mm      4800BOX high-explosive
                     mm
               5     mortar rounds              120 mm    2500 BOX   high-explosive

                     120mm
               6     cannon she/11 06           106 mm    2500 BOX   ANTI TANK
               7     MM Rocket                  130 mm    SOOOPCS
                     130
               8     MM Rocket                  107mm     2500 BOX
                     107
               9            BELTS FOR ZU-       23mm      500M
                                     23MM



               10           BELTS FOR ZU-       14.5 mm   500M
                                 14.SMM

               11           GRAD 122 MM         122 mm    1000
                                                          ROCKET



00096875.pdf                                                              Ghanem 00000241
                                   Ghanem_Sentencing_00000052
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 53 of 166 Page ID #:5473



                               12.7112.7 mm I 3000BOX
                     Ammunition




                                                                    Ghanem 00000241
                            Ghanem_Sentencing_00000053
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 54 of 166 Page ID #:5474




                                               CASE NO.      CR 15-0704 (A)-SJO

                                                         UNITED STATES OF AMERICA
                                                 VS.        GHANEM

                                               PLAINTIFF=S EXHIBIT         510

                                               DATE                                 IDEN.

                                               DATE                                 EVID.

                                               BY
                                                                DEPUTY CLERK
                                               AO 386




                            Ghanem_Sentencing_00000054
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 55 of 166 Page ID #:5475



                                                                                          3DJHRI



 )URP           7RPHU'UDJRQWRPHU#GUDJRQDFHKNFRP!
 6HQW           6XQGD\1RYHPEHU$0
 7R             5DPL*KDQHPUDPLWKH#JPDLOFRP!
 &F             1LFRODV3KLOLSSRXSKLOLSSRX#QRULFXPFRPF\!
 6XEMHFW        /\ELD
 $WWDFK         7RPHU'UDJRQSGI7RPHUSGI7RPHU
                 SGI7RPHUSGI7RPHUSGI7RPHUSGI
                 7RPHUSGI7RPHUSGI7RPHUSGI
                 7RPHUSGI7RPHUSGI7RPHUSGI
                 7RPHUSGI7RPHUSGI7RPHUSGI
                 7RPHUSGI7RPHUSGI7RPHUSGI
                 7RPHUSGI7RPHUSGI




 +L5DPL

 3OHDVHILQGWKH3, V
      $OOLWHPVIURPVWRFN
      (8&UHTXUHG


 7RPHU$YQRQ
 WƌĞƐŝĚĞŶƚ
 ƌĂŐŽŶĐĞ>ƚĚ͘
 dĞů͗нϴϱϮϱϴϬϭϰϰϯϬ
 ƚŽŵĞƌΛĚƌĂŐŽŶĂĐĞŚŬ͘ĐŽŵ
 ǁǁǁ͘ƌĂŐŽŶĂĐĞ,<͘ĐŽŵ
 DŽďŝůĞ͗нϵϳϮͲϱϰϰϴϴϮϳϴϴ
 ^ŬǇƉĞ͗ƚŽŵĞƌĂǀŶŽŶ

      00096526                                                               Ghanem_00000241


                                    Ghanem_Sentencing_00000055
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 56 of 166 Page ID #:5476




                                           PROFORMA INVOICE

  7R*DWHZD\WR(J\SW                                              'DWH
  &RPSOH[%XLOGLQJ$SDUWPHQW                             4XRWDWLRQUHV
  $O5HKDE&LW\&DLUR(J\SW
  7HOHSKRQH


  3$57'(6&5,37,21                                4W\             8QLW3ULFH 7RWDO
  $PPXQLWLRQPP                                       5,000,000  
                                                                  727$/ 

  Terms:
  $OOSULFHVDUH(;:7UDQVSRUWDWLRQLVQ WLQFOXGHG
  (8&DVLJQ(8&LVUHTXLUHDOOVXEJHFWWRH[SRUWOLFHQVH

  Payment
  'RZQ3D\PHQWZLWKRUGHU
  E\:7DIWHUVLJQH[SRUWOLFHQVH,QVSHFWLRQ

  %$1.'(7$,/6
  Account Name: Dragon Ace Ltd.
  Account number: 0624972921 (USD)
  SWIFT (BIC): BNINSGSG
  BANK DETAILS:
  Bank Negara Indonesia (BNI) Singapore Branch
  39 Robinson Road #06-01, Robinson Point

  Tomer Avnon
  3UHVLGHQW
  Dragon Ace Ltd.
  6XLWH6W*HRUJH¶V%OGJ,FH+RXVH6WUHHW&HQWUDO+RQJ.RQJ
  7HO




                                                                   *KDQHPB


                                       Ghanem_Sentencing_00000056
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 57 of 166 Page ID #:5477




                                             PROFORMA INVOICE


7R*DWHZD\WR(J\SW                                                   'DWH
 &RPSOH[%XLOGLQJ$SDUWPHQW                                 4XRWDWLRQUHV
 $O5HKDE&LW\&DLUR(J\SW
 7HOHSKRQH


        3$57'(6&5,37,21                              4W\             8QLW3ULFH          7RWDO
        Ammunition- 14.5mm                                  5,000,000  
                                                                       727$/ 

Terms:
$OOSULFHVDUH(;:7UDQVSRUWDWLRQLVQ WLQFOXGHG
(8&DVLJQ(8&LVUHTXLUHDOOVXEJHFWWRH[SRUWOLFHQVH


Payment
'RZQ3D\PHQWZLWKRUGHU
E\:7DIWHUVLJQH[SRUWOLFHQVH,QVSHFWLRQ

%$1.'(7$,/6
Account Name'UDJRQ$FH/WG
Account number 86' 
SWIFT (BIC)%1,16*6*
BANK DETAILS
%DQN1HJDUD,QGRQHVLD %1, 6LQJDSRUH%UDQFK
5RELQVRQ5RDG5RELQVRQ3RLQW

Tomer Avnon
3UHVLGHQW
Dragon Ace Ltd.
6XLWH6W*HRUJH¶V%OGJ,FH+RXVH6WUHHW&HQWUDO+RQJ.RQJ
7HO




                                                                    *KDQHPB


                                          Ghanem_Sentencing_00000057
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 58 of 166 Page ID #:5478




                                             PROFORMA INVOICE



7R*DWHZD\WR(J\SW                                                    'DWH
 &RPSOH[%XLOGLQJ$SDUWPHQW                                  4XRWDWLRQUHV
 $O5HKDE&LW\&DLUR(J\SW
 7HOHSKRQH


      3$57'(6&5,37,21                                4W\             8QLW3ULFH         7RWDO
     Ammunition 7.62X54 bkt                                 5,000,000  
          $188/1000
                                                                          727$/         

Terms:
$OOSULFHVDUH(;:7UDQVSRUWDWLRQLVQ WLQFOXGHG
(8&DVLJQ(8&LVUHTXLUHDOOVXEJHFWWRH[SRUWOLFHQVH

Payment
'RZQ3D\PHQWZLWKRUGHU
E\:7DIWHUVLJQH[SRUWOLFHQVH,QVSHFWLRQ

%$1.'(7$,/6
Account Name'UDJRQ$FH/WG
Account number 86' 
SWIFT (BIC)%1,16*6*
BANK DETAILS
%DQN1HJDUD,QGRQHVLD %1, 6LQJDSRUH%UDQFK
5RELQVRQ5RDG5RELQVRQ3RLQW

Tomer Avnon
3UHVLGHQW
Dragon Ace Ltd.
6XLWH6W*HRUJH¶V%OGJ,FH+RXVH6WUHHW&HQWUDO+RQJ.RQJ
7HO




                                                                     *KDQHPB


                                          Ghanem_Sentencing_00000058
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 59 of 166 Page ID #:5479




                                           PROFORMA INVOICE



  7R*DWHZD\WR(J\SW                                             'DWH
  &RPSOH[%XLOGLQJ$SDUWPHQW                            4XRWDWLRQUHV
  $O5HKDE&LW\&DLUR(J\SW
  7HOHSKRQH


       3$57'(6&5,37,21                           4W\            8QLW3ULFH           7RWDO
       Mortar Round 81mm                                  12,000  
                                                                  727$/ 

  Terms:
  $OOSULFHVDUH(;:7UDQVSRUWDWLRQLVQ WLQFOXGHG
  (8&DVLJQ(8&LVUHTXLUHDOOVXEJHFWWRH[SRUWOLFHQVH

  Payment
  'RZQ3D\PHQWZLWKRUGHU
  E\:7DIWHUVLJQH[SRUWOLFHQVH,QVSHFWLRQ

  %$1.'(7$,/6
  Account Name'UDJRQ$FH/WG
  Account number 86' 
  SWIFT (BIC)%1,16*6*
  BANK DETAILS
  %DQN1HJDUD,QGRQHVLD %1, 6LQJDSRUH%UDQFK
  5RELQVRQ5RDG5RELQVRQ3RLQW

  Tomer Avnon
  3UHVLGHQW
  Dragon Ace Ltd.
  6XLWH6W*HRUJH¶V%OGJ,FH+RXVH6WUHHW&HQWUDO+RQJ.RQJ
  7HO




                                                                  *KDQHPB


                                       Ghanem_Sentencing_00000059
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 60 of 166 Page ID #:5480




                                           PROFORMA INVOICE



  7R*DWHZD\WR(J\SW                                             'DWH
  &RPSOH[%XLOGLQJ$SDUWPHQW                            4XRWDWLRQUHV
  $O5HKDE&LW\&DLUR(J\SW
  7HOHSKRQH


      3$57'(6&5,37,21                            4W\            8QLW3ULFH          7RWDO
      Mortar Round 120mm                                  12,000  
                                                                  727$/ 

  Terms:
  $OOSULFHVDUH(;:7UDQVSRUWDWLRQLVQ WLQFOXGHG
  (8&DVLJQ(8&LVUHTXLUHDOOVXEJHFWWRH[SRUWOLFHQVH


  Payment
  'RZQ3D\PHQWZLWKRUGHU
  E\:7DIWHUVLJQH[SRUWOLFHQVH,QVSHFWLRQ

  %$1.'(7$,/6
  Account Name'UDJRQ$FH/WG
  Account number 86' 
  SWIFT (BIC)%1,16*6*
  BANK DETAILS
  %DQN1HJDUD,QGRQHVLD %1, 6LQJDSRUH%UDQFK
  5RELQVRQ5RDG5RELQVRQ3RLQW

  Tomer Avnon
  3UHVLGHQW
  Dragon Ace Ltd.
  6XLWH6W*HRUJH¶V%OGJ,FH+RXVH6WUHHW&HQWUDO+RQJ.RQJ
  7HO




                                                                  *KDQHPB


                                       Ghanem_Sentencing_00000060
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 61 of 166 Page ID #:5481




                                           PROFORMA INVOICE


  7R*DWHZD\WR(J\SW                                             'DWH
  &RPSOH[%XLOGLQJ$SDUWPHQW                            4XRWDWLRQUHV
  $O5HKDE&LW\&DLUR(J\SW
  7HOHSKRQH


       3$57'(6&5,37,21                           4W\             8QLW3ULFH         7RWDO
     PP+(PPURXQG                                15,000  
                                                                   727$/ 

  Terms:
  $OOSULFHVDUH(;:7UDQVSRUWDWLRQLVQ WLQFOXGHG
  (8&DVLJQ(8&LVUHTXLUHDOOVXEJHFWWRH[SRUWOLFHQVH

  Payment
  'RZQ3D\PHQWZLWKRUGHU
  E\:7DIWHUVLJQH[SRUWOLFHQVH,QVSHFWLRQ

  %$1.'(7$,/6
  Account Name'UDJRQ$FH/WG
  Account number 86' 
  SWIFT (BIC)%1,16*6*
  BANK DETAILS
  %DQN1HJDUD,QGRQHVLD %1, 6LQJDSRUH%UDQFK
  5RELQVRQ5RDG5RELQVRQ3RLQW

  Tomer Avnon
  3UHVLGHQW
  Dragon Ace Ltd.
  6XLWH6W*HRUJH¶V%OGJ,FH+RXVH6WUHHW&HQWUDO+RQJ.RQJ
  7HO




                                                                  *KDQHPB


                                       Ghanem_Sentencing_00000061
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 62 of 166 Page ID #:5482




                                           PROFORMA INVOICE
  7R*DWHZD\WR(J\SW                                             'DWH
  &RPSOH[%XLOGLQJ$SDUWPHQW                            4XRWDWLRQUHV
  $O5HKDE&LW\&DLUR(J\SW
  7HOHSKRQH


       3$57'(6&5,37,21                           4W\          8QLW3ULFH          7RWDO
         Rocket 107mm                                      10,000  
                                                                   727$/ 

  Terms:
  $OOSULFHVDUH(;:7UDQVSRUWDWLRQLVQ WLQFOXGHG
  (8&DVLJQ(8&LVUHTXLUHDOOVXEJHFWWRH[SRUWOLFHQVH

  Payment
  'RZQ3D\PHQWZLWKRUGHU
  E\:7DIWHUVLJQH[SRUWOLFHQVH,QVSHFWLRQ

  %$1.'(7$,/6
  Account Name'UDJRQ$FH/WG
  Account number 86' 
  SWIFT (BIC)%1,16*6*
  BANK DETAILS
  %DQN1HJDUD,QGRQHVLD %1, 6LQJDSRUH%UDQFK
  5RELQVRQ5RDG5RELQVRQ3RLQW

  Tomer Avnon
  3UHVLGHQW
  Dragon Ace Ltd.
  6XLWH6W*HRUJH¶V%OGJ,FH+RXVH6WUHHW&HQWUDO+RQJ.RQJ
  7HO




                                                                  *KDQHPB


                                       Ghanem_Sentencing_00000062
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 63 of 166 Page ID #:5483




                                           PROFORMA INVOICE



  7R*DWHZD\WR(J\SW                                             'DWH
  &RPSOH[%XLOGLQJ$SDUWPHQW                            4XRWDWLRQUHV
  $O5HKDE&LW\&DLUR(J\SW
  7HOHSKRQH


       3$57'(6&5,37,21                           4W\            8QLW3ULFH          7RWDO
          *UDGPP                                     10,000  
                                                                  727$/ 

  Terms:
  $OOSULFHVDUH(;:7UDQVSRUWDWLRQLVQ WLQFOXGHG
  (8&DVLJQ(8&LVUHTXLUHDOOVXEJHFWWRH[SRUWOLFHQVH

  Payment
  'RZQ3D\PHQWZLWKRUGHU
  E\:7DIWHUVLJQH[SRUWOLFHQVH,QVSHFWLRQ

  %$1.'(7$,/6
  Account Name'UDJRQ$FH/WG
  Account number 86' 
  SWIFT (BIC)%1,16*6*
  BANK DETAILS
  %DQN1HJDUD,QGRQHVLD %1, 6LQJDSRUH%UDQFK
  5RELQVRQ5RDG5RELQVRQ3RLQW

  Tomer Avnon
  3UHVLGHQW
  Dragon Ace Ltd.
  6XLWH6W*HRUJH¶V%OGJ,FH+RXVH6WUHHW&HQWUDO+RQJ.RQJ
  7HO




                                                                  *KDQHPB


                                       Ghanem_Sentencing_00000063
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 64 of 166 Page ID #:5484




                                 PROFORMA INVOICE


  7R*DWHZD\WR(J\SW                                           'DWH
   &RPSOH[%XLOGLQJ$SDUWPHQW                         4XRWDWLRQUHV
   $O5HKDE&LW\&DLUR(J\SW
   7HOHSKRQH

    3$57'(6&5,37,21                         4W\                      8QLW          7RWDO
                                                                      3ULFH
  $PPXQLWLRQPP           
                                                                    727$/ 

  Terms:
  $OOSULFHVDUH(;:7UDQVSRUWDWLRQLVQ WLQFOXGHG
  (8&DVLJQ(8&LVUHTXLUHDOOVXEJHFWWRH[SRUWOLFHQVH

  Payment
  'RZQ3D\PHQWZLWKRUGHU
  E\:7DIWHUVLJQH[SRUWOLFHQVH,QVSHFWLRQ

  %$1.'(7$,/6
  Account Name'UDJRQ$FH/WG
  Account number 86' 
  SWIFT (BIC)%1,16*6*
  BANK DETAILS
  %DQN1HJDUD,QGRQHVLD %1, 6LQJDSRUH%UDQFK
  5RELQVRQ5RDG5RELQVRQ3RLQW

  Tomer Avnon
  3UHVLGHQW
  Dragon Ace Ltd.
  6XLWH6W*HRUJH¶V%OGJ,FH+RXVH6WUHHW&HQWUDO+RQJ.RQJ
  7HO




                                                               *KDQHPB


                               Ghanem_Sentencing_00000064
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 65 of 166 Page ID #:5485




                                                  *KDQHPB


                            Ghanem_Sentencing_00000065
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 66 of 166 Page ID #:5486




                                   PROFORMA INVOICE


 7R*DWHZD\WR(J\SW                                            'DWH
  &RPSOH[%XLOGLQJ$SDUWPHQW                          4XRWDWLRQUHV
  $O5HKDE&LW\&DLUR(J\SW
  7HOHSKRQH

     3$57'(6&5,37,21                       47<                  8QLW3ULFH         7RWDO
   57mm Rocket 100 S-SKP                                  1,000    
                                                                   727$/       

 Terms:
 $OOSULFHVDUH(;:7UDQVSRUWDWLRQLVQ WLQFOXGHG
 (8&DVLJQ(8&LVUHTXLUHDOOVXEJHFWWRH[SRUWOLFHQVH

 Payment
 'RZQ3D\PHQWZLWKRUGHU
 E\:7DIWHUVLJQH[SRUWOLFHQVH,QVSHFWLRQ

 %$1.'(7$,/6
 Account Name'UDJRQ$FH/WG
 Account number 86' 
 SWIFT (BIC)%1,16*6*
 BANK DETAILS
 %DQN1HJDUD,QGRQHVLD %1, 6LQJDSRUH%UDQFK
 5RELQVRQ5RDG5RELQVRQ3RLQW

 Tomer Avnon
 3UHVLGHQW
 Dragon Ace Ltd.
 6XLWH6W*HRUJH¶V%OGJ,FH+RXVH6WUHHW&HQWUDO+RQJ.RQJ
 7HO




                                                          *KDQHPB


                              Ghanem_Sentencing_00000066
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 67 of 166 Page ID #:5487




                                                  *KDQHPB


                            Ghanem_Sentencing_00000067
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 68 of 166 Page ID #:5488




    7R*DWHZD\WR(J\SW                               'DWH
     &RPSOH[%XLOGLQJ$SDUWPHQW             4XRWDWLRQUHV
     $O5HKDE&LW\&DLUR(J\SW
     7HOHSKRQH

            3$57'(6&5,37,21                   4W\      8QLW3ULFH        7RWDO

    PP5RFNHW66.8                        
                                                       727$/          

    Terms:
    $OOSULFHVDUH(;:7UDQVSRUWDWLRQLVQ WLQFOXGHG
    (8&DVLJQ(8&LVUHTXLUHDOOVXEJHFWWRH[SRUWOLFHQVH


    Payment
    'RZQ3D\PHQWZLWKRUGHU
    E\:7DIWHUVLJQH[SRUWOLFHQVH,QVSHFWLRQ

    %$1.'(7$,/6
    Account Name'UDJRQ$FH/WG
    Account number 86' 
    SWIFT (BIC)%1,16*6*
    BANK DETAILS
    %DQN1HJDUD,QGRQHVLD %1, 6LQJDSRUH%UDQFK
    5RELQVRQ5RDG5RELQVRQ3RLQW

    Tomer Avnon
    3UHVLGHQW
    Dragon Ace Ltd.
    6XLWH6W*HRUJH¶V%OGJ,FH+RXVH6WUHHW&HQWUDO+RQJ.RQJ
    7HO




                                                           *KDQHPB


                              Ghanem_Sentencing_00000068
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 69 of 166 Page ID #:5489




                                 PROFORMA INVOICE


  7R*DWHZD\WR(J\SW                                         'DWH
   &RPSOH[%XLOGLQJ$SDUWPHQW                       4XRWDWLRQUHV
   $O5HKDE&LW\&DLUR(J\SW
   7HOHSKRQH

    3$57'(6&5,37,21                       47<                8QLW         7RWDO
                                                              3ULFH
       80MM S-8 KOM                       1,000               
                                                            727$/ 

  Terms:
  $OOSULFHVDUH(;:7UDQVSRUWDWLRQLVQ WLQFOXGHG
  (8&DVLJQ(8&LVUHTXLUHDOOVXEJHFWWRH[SRUWOLFHQVH

  Payment
  'RZQ3D\PHQWZLWKRUGHU
  E\:7DIWHUVLJQH[SRUWOLFHQVH,QVSHFWLRQ

  %$1.'(7$,/6
  Account Name'UDJRQ$FH/WG
  Account number 86' 
  SWIFT (BIC)%1,16*6*
  BANK DETAILS
  %DQN1HJDUD,QGRQHVLD %1, 6LQJDSRUH%UDQFK
  5RELQVRQ5RDG5RELQVRQ3RLQW

  Tomer Avnon
  3UHVLGHQW
  Dragon Ace Ltd.
  6XLWH6W*HRUJH¶V%OGJ,FH+RXVH6WUHHW&HQWUDO+RQJ.RQJ
  7HO




                                                           *KDQHPB


                               Ghanem_Sentencing_00000069
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 70 of 166 Page ID #:5490




                                                  *KDQHPB


                            Ghanem_Sentencing_00000070
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 71 of 166 Page ID #:5491




                                PROFORMA INVOICE



 7R*DWHZD\WR(J\SW                                         'DWH
  &RPSOH[%XLOGLQJ$SDUWPHQW                       4XRWDWLRQUHV
  $O5HKDE&LW\&DLUR(J\SW
  7HOHSKRQH

    Part Description                      47<              8QLW3ULFH       7RWDO
 30mm Granade Launcher                                  16  
                                                            727$/ 

 Terms:
 $OOSULFHVDUH(;:7UDQVSRUWDWLRQLVQ WLQFOXGHG
 (8&DVLJQ(8&LVUHTXLUHDOOVXEJHFWWRH[SRUWOLFHQVH

 Payment
 'RZQ3D\PHQWZLWKRUGHU
 E\:7DIWHUVLJQH[SRUWOLFHQVH,QVSHFWLRQ

 %$1.'(7$,/6
 Account Name'UDJRQ$FH/WG
 Account number 86' 
 SWIFT (BIC)%1,16*6*
 BANK DETAILS
 %DQN1HJDUD,QGRQHVLD %1, 6LQJDSRUH%UDQFK
 5RELQVRQ5RDG5RELQVRQ3RLQW

 Tomer Avnon
 3UHVLGHQW
 Dragon Ace Ltd.
 6XLWH6W*HRUJH¶V%OGJ,FH+RXVH6WUHHW&HQWUDO+RQJ.RQJ
 7HO




                                                           *KDQHPB


                               Ghanem_Sentencing_00000071
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 72 of 166 Page ID #:5492




                                                  *KDQHPB


                            Ghanem_Sentencing_00000072
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 73 of 166 Page ID #:5493




                              PROFORMA


    7R*DWHZD\WR(J\SW                          'DWH
     &RPSOH[%XLOGLQJ$SDUWPHQW        4XRWDWLRQUHV
     $O5HKDE&LW\&DLUR(J\SW
     7HOHSKRQH

    3$57'(6&5,37,21                47<               8QLW          7RWDO
                                                      3ULFH
    $.                      
                                                    727$/ 

    Terms:
    $OOSULFHVDUH(;:7UDQVSRUWDWLRQLVQ WLQFOXGHG
    (8&DVLJQ(8&LVUHTXLUHDOOVXEJHFWWRH[SRUWOLFHQVH

    Payment
    'RZQ3D\PHQWZLWKRUGHU
    E\:7DIWHUVLJQH[SRUWOLFHQVH,QVSHFWLRQ

    %$1.'(7$,/6
    Account Name'UDJRQ$FH/WG
    Account number 86' 
    SWIFT (BIC)%1,16*6*
    BANK DETAILS
    %DQN1HJDUD,QGRQHVLD %1, 6LQJDSRUH%UDQFK
    5RELQVRQ5RDG5RELQVRQ3RLQW

    Tomer Avnon
    3UHVLGHQW
    Dragon Ace Ltd.
    6XLWH6W*HRUJH¶V%OGJ,FH+RXVH6WUHHW&HQWUDO+RQJ.RQJ
    7HO



                                                               *KDQHPB


                              Ghanem_Sentencing_00000073
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 74 of 166 Page ID #:5494




                                 PROFORMA INVOICE



  7R*DWHZD\WR(J\SW                                       'DWH
   &RPSOH[%XLOGLQJ$SDUWPHQW                     4XRWDWLRQUHV
   $O5HKDE&LW\&DLUR(J\SW
   7HOHSKRQH

     3$57'(6&5,37,21                       4W\                  8QLW          7RWDO
                                                                  3ULFH
  $PPXQLWLRQ;              
                                                               727$/ 

  Terms:
  $OOSULFHVDUH(;:7UDQVSRUWDWLRQLVQ WLQFOXGHG
  (8&DVLJQ(8&LVUHTXLUHDOOVXEJHFWWRH[SRUWOLFHQVH

  Payment
  'RZQ3D\PHQWZLWKRUGHU
  E\:7DIWHUVLJQH[SRUWOLFHQVH,QVSHFWLRQ

  %$1.'(7$,/6
  Account Name'UDJRQ$FH/WG
  Account number 86' 
  SWIFT (BIC)%1,16*6*
  BANK DETAILS
  %DQN1HJDUD,QGRQHVLD %1, 6LQJDSRUH%UDQFK
  5RELQVRQ5RDG5RELQVRQ3RLQW

  Tomer Avnon
  3UHVLGHQW
  Dragon Ace Ltd.
  6XLWH6W*HRUJH¶V%OGJ,FH+RXVH6WUHHW&HQWUDO+RQJ.RQJ
  7HO


                                                            *KDQHPB


                              Ghanem_Sentencing_00000074
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 75 of 166 Page ID #:5495




                                352)250$,192,&(



 7R*DWHZD\WR(J\SW                                               'DWH
  &RPSOH[%XLOGLQJ$SDUWPHQW                             4XRWDWLRQUHV
  $O5HKDE&LW\&DLUR(J\SW
  7HOHSKRQH

     3$57'(6&5,37,21                        4W\                          8QLW3ULFH                    7RWDO
   ;ODXQFKHUPP        
     URFNHWYHKLFOHEDVH
                                                                   727$/                         

 7HUPV
 $OOSULFHVDUH(;:7UDQVSRUWDWLRQLVQ WLQFOXGHG
 (8&DVLJQ(8&LVUHTXLUHDOOVXEJHFWWRH[SRUWOLFHQVH

 3D\PHQW
 'RZQ3D\PHQWZLWKRUGHU
 E\:7DIWHUVLJQH[SRUWOLFHQVH,QVSHFWLRQ

 BANK DETAILS:
 $FFRXQW1DPH'UDJRQ$FH/WG
 $FFRXQWQXPEHU 86' 
 6:,)7 %,& %1,16*6*
 %$1.'(7$,/6
 %DQN1HJDUD,QGRQHVLD %1, 6LQJDSRUH%UDQFK
 5RELQVRQ5RDG5RELQVRQ3RLQW

 7RPHU$YQRQ
 3UHVLGHQW
 'UDJRQ$FH/WG
 6XLWH6W*HRUJH¶V%OGJ,FH+RXVH6WUHHW&HQWUDO+RQJ.RQJ
 7HO




                                                                              *KDQHPB


                              Ghanem_Sentencing_00000075
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 76 of 166 Page ID #:5496




                                PROFORMA


 7R*DWHZD\WR(J\SW                              'DWH
  &RPSOH[%XLOGLQJ$SDUWPHQW            4XRWDWLRQUHV
  $O5HKDE&LW\&DLUR(J\SW
  7HOHSKRQH

     3$57'(6&5,37,21                4W\                   8QLW3ULFH                     7RWDO
  Konkurs Anti Tank Launcher                 150    


                                                             727$/                 

 Terms:
 $OOSULFHVDUH(;:7UDQVSRUWDWLRQLVQ WLQFOXGHG
 (8&DVLJQ(8&LVUHTXLUHDOOVXEJHFWWRH[SRUWOLFHQVH

 Payment
 'RZQ3D\PHQWZLWKRUGHU
 E\:7DIWHUVLJQH[SRUWOLFHQVH,QVSHFWLRQ

 %$1.'(7$,/6
 Account Name'UDJRQ$FH/WG
 Account number 86' 
 SWIFT (BIC)%1,16*6*
 BANK DETAILS
 %DQN1HJDUD,QGRQHVLD %1, 6LQJDSRUH%UDQFK
 5RELQVRQ5RDG5RELQVRQ3RLQW

 Tomer Avnon
 3UHVLGHQW
 Dragon Ace Ltd.
 6XLWH6W*HRUJH¶V%OGJ,FH+RXVH6WUHHW&HQWUDO+RQJ.RQJ
 7HO 



                                                                  *KDQHPB


                               Ghanem_Sentencing_00000076
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 77 of 166 Page ID #:5497




                               PROFORMA INVOICE


 7R*DWHZD\WR(J\SW                                          'DWH
  &RPSOH[%XLOGLQJ$SDUWPHQW                        4XRWDWLRQUHV
  $O5HKDE&LW\&DLUR(J\SW
  7HOHSKRQH

   3$57'(6&5,37,21                     47<                       8QLW3ULFH            7RWDO
    Konkurs Anti Tank
                                                       1,500    
     Missiles 9m111m
                                                                   727$/           

 Terms:
 $OOSULFHVDUH(;:7UDQVSRUWDWLRQLVQ WLQFOXGHG
 (8&DVLJQ(8&LVUHTXLUHDOOVXEJHFWWRH[SRUWOLFHQVH

 Payment
 'RZQ3D\PHQWZLWKRUGHU
 E\:7DIWHUVLJQH[SRUWOLFHQVH,QVSHFWLRQ

 %$1.'(7$,/6
 Account Name'UDJRQ$FH/WG
 Account number 86' 
 SWIFT (BIC)%1,16*6*
 BANK DETAILS
 %DQN1HJDUD,QGRQHVLD %1, 6LQJDSRUH%UDQFK
 5RELQVRQ5RDG5RELQVRQ3RLQW

 Tomer Avnon
 3UHVLGHQW
 Dragon Ace Ltd.
 6XLWH6W*HRUJH¶V%OGJ,FH+RXVH6WUHHW&HQWUDO+RQJ.RQJ
 7HO



                                                              *KDQHPB


                               Ghanem_Sentencing_00000077
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 78 of 166 Page ID #:5498




                                                  *KDQHPB


                            Ghanem_Sentencing_00000078
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 79 of 166 Page ID #:5499




                               PROFORMA INVOICE



 7R*DWHZD\WR(J\SW                                'DWH
  &RPSOH[%XLOGLQJ$SDUWPHQW              4XRWDWLRQUHV
  $O5HKDE&LW\&DLUR(J\SW
  7HOHSKRQH

     3$57'(6&5,37,21                 47<                  8QLW3ULFH                7RWDO
  Konkurs Anti Tank Missiles
                                             1,500    
           9m113
                                                             727$/               

 Terms:
 $OOSULFHVDUH(;:7UDQVSRUWDWLRQLVQ WLQFOXGHG
 (8&DVLJQ(8&LVUHTXLUHDOOVXEJHFWWRH[SRUWOLFHQVH

 Payment
 'RZQ3D\PHQWZLWKRUGHU
 E\:7DIWHUVLJQH[SRUWOLFHQVH,QVSHFWLRQ

 %$1.'(7$,/6
 Account Name'UDJRQ$FH/WG
 Account number 86' 
 SWIFT (BIC)%1,16*6*
 BANK DETAILS
 %DQN1HJDUD,QGRQHVLD %1, 6LQJDSRUH%UDQFK
 5RELQVRQ5RDG5RELQVRQ3RLQW

 Tomer Avnon
 3UHVLGHQW
 Dragon Ace Ltd.
 6XLWH6W*HRUJH¶V%OGJ,FH+RXVH6WUHHW&HQWUDO+RQJ.RQJ
 7HO



                                                                 *KDQHPB


                               Ghanem_Sentencing_00000079
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 80 of 166 Page ID #:5500




                                                  *KDQHPB


                            Ghanem_Sentencing_00000080
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 81 of 166 Page ID #:5501




                                 PROFORMA INVOICE




    7R*DWHZD\WR(J\SW                              'DWH
     &RPSOH[%XLOGLQJ$SDUWPHQW            4XRWDWLRQUHV
     $O5HKDE&LW\&DLUR(J\SW
     7HOHSKRQH

       3$57'(6&5,37,21                 47<                8QLW3ULFH                7RWDO
    57mm Rocket 100 S-SKO                      1,000    

                                                       727$/                  

    Terms:
    $OOSULFHVDUH(;:7UDQVSRUWDWLRQLVQ WLQFOXGHG
    (8&DVLJQ(8&LVUHTXLUHDOOVXEJHFWWRH[SRUWOLFHQVH

    Payment
    'RZQ3D\PHQWZLWKRUGHU
    E\:7DIWHUVLJQH[SRUWOLFHQVH,QVSHFWLRQ

    %$1.'(7$,/6
    %DQN/HXPL/H,VUDHO%0
    +HU]OL\a %XVLQHVV %UDQFh – 1R 
    $GUHVV*DOJDOHL+DSODGD6W+HU]OL\D3LWXDK
    ,EDQ,/
    $FFRXQW1DPH7$5,'($/&21&(376/7'
    6ZLIW&RGH/80,,/,7;;;

    Tomer Avnon
    3UHVLGHQW
    Dragon Ace Ltd.
    6XLWe 1803-4, 6W *HRUJH¶V %OGJ2 ,Fe +RXVe 6WUHHW&HQWral +ong Kong
    7HO




                                                                  *KDQHPB


                              Ghanem_Sentencing_00000081
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 82 of 166 Page ID #:5502




                                                  *KDQHPB


                            Ghanem_Sentencing_00000082
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 83 of 166 Page ID #:5503




                                               CASE NO.      CR 15-0704 (A)-SJO

                                                         UNITED STATES OF AMERICA
                                                 VS.        GHANEM

                                               PLAINTIFF=S EXHIBIT             511

                                               DATE                                  IDEN.

                                               DATE                                  EVID.

                                               BY
                                                                DEPUTY CLERK
                                               AO 386




                            Ghanem_Sentencing_00000083
   Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 84 of 166 Page ID #:5504


   From:             Rami Ghanem <ramithe@gmail.com>
   Sent:             Monday, November 17, 2014 3:38 AM
   To:               Arizanovic Momcilo <arizanovic.momcilo@gmail .com>
   Subject:          RE: offer




   Thank you boss, hut Ivan indeed is a very good man I like him so much but he wali
   very dear that he can't supply to Libya ..... what to do I don 't know

   Regards

   From: Arizanovic Momcilo [mailto:arizanovic.momcilo@gmail.com]
   Sent: Monday, November 17, 201412:24 PM
   To: Rami Ghanem
   Subject: Fwd: offer

   ---------- ITpocneljei-ia nopy 1,a ----------
   0,n: "ivan bodev" < bodev e@abv.bg>
   .Il:a-ryM: 17.11.2014. 09.22
   Hacnoa : offer
   KoMe: <arizanovic.momcilo@gmail.com>
   Kom1ja:


   DearMomo,

   We can offer following ammunition:

   1. 7,62x39 bullets - 47 mil.pcs produced between 1965-1975 price 85 USD/1 000 pcs FCA Bulgaria
   2. 12,7xl08 bullets - 600000 pcs produced 1955 price 1,5 USD/pcs FCA Bulgaria

   Best regards


   Ivan Bodev




00095869.pdf                                                                               Ghanem 00000241
                                            Ghanem_Sentencing_00000084
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 85 of 166 Page ID #:5505




                                               CASE NO.      CR 15-0704 (A)-SJO

                                                         UNITED STATES OF AMERICA
                                                 VS.        GHANEM

                                               PLAINTIFF=S EXHIBIT        512

                                               DATE                                 IDEN.

                                               DATE                                 EVID.

                                               BY
                                                                DEPUTY CLERK
                                               AO 386




                            Ghanem_Sentencing_00000085
   Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 86 of 166 Page ID #:5506


   From:             Rami Ghanem <ramithe@gmail.com>
   Sent:             Wednesday, November 19, 2014 10:45 AM
   To:               Mohd <aldaboubim@gmail.com>
   Subject:          FW: FW: LIBYA: HowMisrata found itself seriously back in play
   Attach:           IMG_20141119_201449.JPG; IMG_20141119_201358.JPG;
                     IMG 2014 l 118 180805.JPG
                          -            -




   From: Mohmd hassan [mallto:benl7feb@hotmall.com]
   Sent: Wednesday, November 19, 2014 8:18 PM
   To: Rami Ghanem
   Subject: JJ: FW: LIBYA: How Misrata found itself seriously back in play


   uJ.A l.JA J..>.;.sony Xperia™   <.r- l.),'lw, ~~,




00095576.pdf                                                                         Ghanem 00000241
                                               Ghanem_Sentencing_00000086
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 87 of 166 Page ID #:5507




                                                              10,000
                                                              3,000,000
                                                              150
                         nlcurs launcher 9p13Srn-m1           1500
                          11x..1111n   )WICII•, usm-mt
                                                               100




         00095577                                        Ghanem_00000241

                            Ghanem_Sentencing_00000087
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 88 of 166 Page ID #:5508




                                 (I
                                      ...
                                       \I zllGeeilt




      00095578                                           Ghanem_00000241

                            Ghanem_Sentencing_00000088
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 89 of 166 Page ID #:5509




        00095579                                         Ghanem_00000241

                            Ghanem_Sentencing_00000089
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 90 of 166 Page ID #:5510




                                               CASE NO.      CR 15-0704 (A)-SJO

                                                         UNITED STATES OF AMERICA
                                                 VS.        GHANEM

                                               PLAINTIFF=S EXHIBIT             513

                                               DATE                                  IDEN.

                                               DATE                                  EVID.

                                               BY
                                                                DEPUTY CLERK
                                               AO 386




                            Ghanem_Sentencing_00000090
   Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 91 of 166 Page ID #:5511


   From:                           Rami Ghanem <ramithe@gmail.com>
   Sent:                           Thursday, November 20, 2014 1:08 AM
   To:                             Mohmd hassan <ben l 7feb@hotmail.com>
   Subject:                        FW: re. Supply - Libya
   Attach:                         Contract_draft_bg-engl_Libya_Rev-1 (2).docx




   From: Rami N Ghanem [mailto:rami@allghanem.com]
   Sent: Thursday, November 20, 201411:00 AM
   To: 'l'vlohmd hassan'
   Subject: FW: re. Supply - Libya


   The contract to be signed and stamped by MOD

   Thanks




   till&NIIJJ                     ~l#      .Bg.,e. /li!T.E}
   Com pie>< 122, Building 16, Apartment 42
   Al Rehab City, Cairo Egypt
   Telephone# 00201127999552
   Jordan Office

   Tel: 962 6 5685624
   Fax: 962 6 5685625
   rn.m.iJ~.!?@&m~H&Qrrt.. or I~!!!).@.~~.[~~~.D.~f.l!~.:~9.f.l!
   US Telephone: 772 675-4363                           Skype Address: faravarrame

    The int orm~tion contained l'l th s m-essace b tor the inte,ded addressee onlyanCI may contain confidential ana/or prl\lle&e<f 1ntorrnat1on. 11 you are not the Intended aedressee. thb messa,e w II selt destruct so
    not ify the stndcr; do not copy o r distribute this me,s,gc or d.sc:losc Its co1terts to anyone. Any views or opi nlO'ns ex pres~ In thlsmc:!Sage are thos.c: of t he author and do not nccclsar ly r<:pre>Cnt tho>C of CWE or
    of ariv d Its associated companies. NO reliance mav be placed on this messaae wftho~ wrllter confitrraoon from an autho·ized representa:lve of the company.




                          life is short .. So love your life .. Be happy .. And Keep smiling .. and


                                                                                 Before you speak »Listen
                                                                                  Before you write »Think
                                                                                  Before you spend »Earn
                                                                                 Before you pray »Forgive



00095523.pdf                                                                                                                                                                                     Ghanem 00000241
                                                                                Ghanem_Sentencing_00000091
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 92 of 166 Page ID #:5512


                                           Before you hurt »Feel
                                           Before you hate »Love
                                            Before you quit »Try
                                            Before you die » Live

                                                That's Life ...




From: Stoyan Barzakov
Sent: Tuesday, November 11, 2014 2:53 PM
To: Rami N Ghanem
Subject: re. contract on the end user

Dear Rami,

without the Contract to be signed by the MOD which T sent you we can not proceed - any day delay, del ays the
first shipment?

Can you kindly ask the guys when we can get this?


kind regards,




                                                                                            Ghanem 00000241
                                        Ghanem_Sentencing_00000092
   Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 93 of 166 Page ID #:5513



                 ,ll,Or OBOP 33 EKcnopT ua CTOKH                                     Ex port Sales CONTRACT

                 rp. T punonu                     29.10. 2014                 City of Tl"ipoli   Dated: Ocbo be1· 29, 2014


          KoMnamrn Xatt Acnapyx Tpew.n. EOO)J;                  c         The Company Khan Asparuh Trade EOOD, with
          npe.n.CTa.BHTe ett oqmc B rp. )];06p111-1, ..,I.J,attKO         office of representation in the city of Dobrich, 3
          U:epKOBCK11", 3, s Peny6n111<a Ebnrap1151, Hap11•1atta          Tzanko Tzerko ski str., in the Republic of
          no-.nony ,,ITpo.n.asaq", rrpe.n.cTaBIDIBHHa o r-H               Bulgaria hereinafter referred to as lhe '·Seller··,
          Hop,il,att IleTKOB IleTKOB OT e)l,Ha CTpatta,                   represented by Mr. Yordan Pelko Petkov, on the
                                                                          one side,

          11                                                              and

          MmrnCTepcrao Ha 0T6pattaTa Ba Peny6m11ca                        Ministry of Defense of lhe State of Libya,
                                                                          hereinafter referred to as the "Buyer" represented
          .JlM61151, rrpe.D.CTaBmIBatto OT MoxaM'bT M.rorn.Jrncp
                                                                          by Mohammed M.khalifh Ghwel, First Deputy
          fxsen IlbpB11 3MeCTHl1K Mi1HHCTbp-Ilpe.D.Ce.D.aTeJJ
          H )J;ettCTBfilQ MHHHCThp Ha OT6pattaTa, OT ,!J,])yra
                                                                          Prime Minister and acting Minister of Defense, on
          CTpatta, 3ae.D.HO CTpaHH, ITO,il,ITl1Ca.'l'.a HaCT051ll(H.51T   the other side, hereinafter referred lo as Parties,
          .n.oroaop 3a cne.D.HOTO:                                        have concluded the present Contract for the
                                                                          fo llowing:

                    1. DPE)).MET HA )].Or OBOPA                                    1. SUBJECT O F THE CONTRACT
          l. l. npo.n.aaaqa npo.n.asa, a Kynysal.la npHeMa H              1.1. The Seller shall sell and the Buyer shall
          3an ru:Qa o6eKTHTe Ha .n.ocTasKa (Hapl1'-latta no-              accept and pay for the items (hereinafter referred
          HaTaTu1< ,CTOKalCToK11") np11 ueHa 11 s                         to as "Goods"), al prices and according to
          KO 0qecTBo 11 HOMeH1<Jiarypa, orrpe.n.e eHH B                   nomenclature and quantity, as detai ledly
          Ilp11J1o)KeH11e N2 l IC'bM HaCTOIDU1151 L(orosop.               stipulated in Annex # I to the this Contract.

                 2. KOJIUl.JECTBO, KA lffiCTBO HA                             2. QUANTITY, QUALITY OF THE GOODS
                             CTOKHTE
          2.1.   Komr'-leCTBOTo Ha CT01rnTe H T51XHaTa                    2.1 . Quantity and nomenclature of the Goods shall
          HO -1eHl(JlaTypa ce orrpe.n.eMT s np11J1o)KeH11e N2 l           be determined in Annex # l to the present
          KbM ttaCTosrunu, )J;orosop.                                     Contract.
          2.2. Kal.!eCTBOTO Ha CTOl<HTe Tp516Ba .n.a                      2.2. Quality of !he Goods shall meet the
          CbOTBeTCTBa Ha 11311CKBaHIUIT8 Ha TeXHHl.leCKa                  requirements    of manufacturer' s technical
          .noKyMeHTau«51 Ha 3aso.na-npo113so.n.11Ten.                     documentation .
          2.3 . fapattUHOHHl151T CpOI< 3a eKCITJIOaTauH51 Ha              2.3. Warranty assurance for equipment within 12
          o6opyJJ."BaHeTO e 12 Meceu.a OT ,il,aTaTa Ha                    months from the delivery date.
          .ZJ.OCTaBKaTa

                   3. YCJIOBH .H H A ,LJ:OC T ABKA                                     3. TERMS OF D ELIVERY
          3.l . CTOKHTe ce .nocras51T np11 yc;1os1151 FCA/FOB,            3.1. The Goods shall be delivered on terms
          cbrnactto illIKOTEPMC 2010.                                     FCA/FOB basis acco rding to "INCOTERMS -
                                                                          2010".
          3.2. Cm,one ce .D:OCTa.B51T no 113p111-1Ho orrpe.D.eJieH        3.2. The Goods shall be delivered based on a
          OT CTpatrnTe rpaqrnK, KOHTO CTaBa Hepa3.D.eJIBa                 delivery schedule expressly agreed between !he
          <IaCT OT HaCT05ll.l.l,l1SI .D.0r0Bp. ITbpBaTa .D.OCTaBKa        Parties which shal l become a part of this Contract.
          CTaBa B cpOI< OT 15 .D;HH OT CJie.n. BJil13atte Ha              First delivery shall be withn 15 days after date of
          .n.orosopa s c11 a 11 rroJI)'l.!asatte Ha rrnamatte             effectiveness of this Contract and receipt of the
          CbrJiaCHO n. 5. 2.                                              pa men!, stipulated in cl. 5. 2.
          3.3. )J;onycKa ce npe.D.Cp04Ha .n.oCTasKa, no                   3.3. Pre-term delivery is al lowed upon agreement
          C'hrnacysaHe Me)((.D.Y CTpaH11Te.                               of the Parties.
                                                                          1


                                                                                                         Ghanem_00000241-001
00095525.pdf
                                               Ghanem_Sentencing_00000093
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 94 of 166 Page ID #:5514


      3.4 . 3a .naTa Ha .noCTasKaTa me ce ct11,na .llITTaTa Ha                                                  as a
                                                                     3.4 . The date of loading will be considered
      HaToaapaatte.                                                  date of delivery.
      3.5. He nO-KbCHO OT 15 ,!l,HI1 npe.n11 .ll,aTaTa Ha            3.5 . Not later than 15 days prior to shipment,
      Toaapette npo.ll,asat1a me 11ttcpopMHpa CTpo,!!,a.Balla        Bu er shall inform the Seller about
      3a c.ne.ll,HOTO:
            Tllil Ha TpattcnopTa 11 .llaHHH 3a npeso3aat.ia·             ty pe of transport and Carrier dat~
            )J,aTa 11 apeMe TµbrBaHe tta TpattcnopTa                      date and time of the transport departure.
      3.6. CT0K11Te me 6b.[laT 113npaTett11 Ha K yn y satta          3.6 The Goods will be deli vered to the Buyer
      c.ne.1:1 no y<1asatte Ha l 00 % n.namatte 3a CTOKHTe,          after receiv ing of 100 % payment for the Goods
      .[IOCTaB5IHl1 no BCfil<a I<OHl<peTHa .llOCTaBl<a no            for each particular delivery under this Contract.
      ttaCT05llUIDI .n:oroBop.

       4. ll,EHA lI 061.UA CYMA HA .l).OrOBOPA                           4. PRICE AND TOTAL SUM OF THE
                                                                                    CONTRACT
      4.1.     QeHaTa Ha         CT01<.11Te onpe.n;e.neHa        B   4.1. The price of the Goods is stipulated in Annex
      ITp11.nO)KeH11e .N'!'! 1 11 BKJJIO'!Ba CTOHHOCTTa Ha           # l and includes the cost of Goods, packing,
      CTOl(J,ITe, onaKOBI<a, 1apKHp0BI<a, Ml1THl1Y.eC1<0             marking,    custom     clearance   on    conditions
      ocpopMJ1He CbrJiaCHO yc.nosmrra FCA/FOB s                      FCA/FOB according to INCOTERMS 2000.
      CbOTBeTCTs11e c ye oa1u1 HHKOTEPMC 2000.
      4.2. U.eHaTa Ha OT.1:1 e.nH11Te CTOKH no .[(orosopa ce         4.2 . The individual prices of each specific item of
      orrpe.n;e.n51T CbrJJaCHO HH.[IHBH.llYaJJHHTe ueHM              Goods under this Contract is as shown in Annex #
      nOCOY.eHH B flp11.1JO)l(eH11e .N'!'! 1 Kb ,I ttero , a         1 to this Contract, and the total price of the
      o6mara u.eHa no              )J,Orosopa  npe.1l,CTaB.JUCBa     Contract shall be the aritmetical sum of all Goods
      apHTl\leTH4.HM51 c6op Ha BCMY.I<H CTOI<H YMHO)l(eHH            to be deli vered multiplied by their indi vidual
      no HHJlHBl1.l),)'amu1Te HM U,eHH.                              pnces.
      4.3 . BanyTa Ha .1:1 orosopa- a\.1ep111<aHcKH .no ilap11 .     4.3 . Currency of the contract - US dollars.

                5. YCJJOBHJI HA n JlAJ.UAHE                                     5. TERMS OF PAYMENT
      5. l. CT.naimunrnTa Ha CTOKHTe .n.ocrasstHH no                 5.1. Payments for the Goods which are deli ered
      HaCT051~51 ,[(orosop UJ,e ce H3BbprusaT B                      under present Contract, shall be made in US
      aMepmcattc1rn .no.nap11.                                       dollars.
      5.2. B paMI<HTe Ha l O .[{HH OT )J,aTaTa Ha BJ1113aHe s        5.2. Within l O day s after the date when the
      rn.na Ha HaCTO.SllllIDIT ,[(oroaop. K yn yaat.ia 3an aUJ,a     present contract comes into force, the Buyer shall
      50 % OT o6marn CTOHHOCT Ha ,Crn1<HTe".                         pay 50 % of the total amount of the " Goods".
      5.3. IT.namatte Cbrn actto n. 5. 2. IUe ce H3Bbp1ID1           5.3 . Pay ment according to the paragraph 5. 2.
      cne.1:1 npe,noCTaa5IHe Ha K yn yBaY.a Ha cne.nH«Te             shall be done after provision to the Buyer the
      .no1<yMeHTH:                                                   following documents:
           cpairrypa,     Harrncatta OT ITpoJI.asaY.a        Ha      -    invoice, written by Seller in English with
      attrJTHHCKH e3111<, B I<OstTO e nocoY.eH HOMepa Ha             indication of number of the contract and sum to be
      .noroaopa 11 C)'MaTa, I<OITTO Tp5!6Ba .na 6b,ne                paid by Seller:
      nnaTeHa Ha Ilpo,ri:aaaqa·
           IlHCMeHHO yae,nOMJieHHe 3a BJ1H3atte Ha                   -    written notification that Contract has came
      .[(oroaopa a c11na.                                            into force.
      5.4. B Te'leHlfe Ha l O )lHH c.ne.n no.nnlfcsatte Ha           5.4. Within IO days after signing the inspection
      AI<Ta 3a TeXHHLiecI<a HHcne,am51, K yny saY.a                  certificate, the Buy er shall pay 50 % of the total
      Jan ama ocraa~Te 50 % OT o6maTa CTOHHOCT                       amount of the " Goods" for each particular
      Ha CToirnTe 3a acima KOHI<peTHa .nocrasrca <Ipe3               delivery by TT (telegraphic transfer) to the
      6att1cos npeso.n. no CMernaTa Ha CTpo.nasaLia cpemy            Seller' s account against the following documents:
      cne.[IHHTe .no eyMeHrn :                                               in voice written by Seller in English with
      - <paI<Typa, Han11catta OT flpo.n.aaalla Ha attrn1111c1rn      indication of number of the contract and sum to be
      e3HI<, B K05!TO e IlOCO'!eH HOMepa Ha .ll,Oroaopa 11           paid ·
      cy;..iarn, I<05!TO Tpst6aa .na 6b,ne n flaTeHa:                - !inspection certificate (1 original).


                                                                     2



                                                                                                    Ghanem_00000241-002

                                           Ghanem_Sentencing_00000094
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 95 of 166 Page ID #:5515


      - aKT 3a Texm14eCKa 11Hcne1<1.1,ID1 (L op11nrnan).


      5.5. Bc~IIOI 6attI<0BH pa3XO.D.H Ha Tepp11Top11srra             5.5 . All banking charges on the territory of the
      Ha Tipo.n.asaqa me ce 3anJiamaT OT Tipo.n.asaqa, Ha             Seller shall be borne bv the Seller, on the territory
      Tep11TopID1Ta Ha Kynysa4a - OT Kynysa•ia.                       of the Buyer - by the Buyer. The charges of the
      Pa3XO.D.HTe 3a I<OpecrrOH,D.eHTCIIBTe 6att1rn ce                correspondent banks shall be borne by the Seller.
      3an namaT OT npo.n.asa4a

              6. YCJIOBWI 3A HHCIIEKll,IDI                                6. THE CONDITIONS OF INSPECTION
      6. I . Kynysa4a 113Bbpurna 11HcneK1J,11si Ha CTOK11Te           6.1. The Buyer shall make the inspection of the
      no Ka•,eCTBO 11 IC0Jll14eCTB0 Ha Tep11TOpID1Ta Ha               Goods in respect to quality at the Seller' s facilities
      n:po.n.asa4a, C n0CJ1e)J.Ba1l.l,O l1 3rOTBS1He Ha AKT 3a        with drawing up the inspection certificate.
      11HCneKl.l,11SI.
      6.2. AKTbT 3a 11HcneK1J,11S1 ce no.un11csa B 4                  6.2. The inspection certificate shall be signed in 4
      eI<3eMnn_sipa (2 - 3a npo.uasa4a 11 2 - 3a Kyn ysa4a).          copies (2 - for the Seller and 2 - for the Buyer).
      6.3 . He 00-KbCHO OT 15 .!lHl1 npe.!lH .!laTaTa Ha              6.3. The Seller shall notify the Buyer about
      11HcneK1J,ID1Ta npo.n.asaLia onosecnrna Kyn)'Ba4a 3a            readiness of the Goods for inspectjon not less than
      rOTOBHOCTa Ha CTOJrn:Te 3a I1HCne1ai;m1.                        15 days prior to the date of the inspection.
      6.4. He nO-KbCHO OT 15 .iUill npe.u11 .D.aTaTa                  6.4. The Buyer shall notify the Seller about
      1J,1,n11patta a n. 6. 3 K rrysa<rbT H.3Becrn:aa                 personal details and date of arri val of its
      npo.n.asaLJa 3a nepcoH aJJHHTe .n,aHHH 11 .n,aTaTa Ha           Representatives not less than 10 days prior to the
      rrp11CTJ1raHe Ha CBOl1Te rrpe)J.CTaBHTe.rrn .                   date indicated in clause 6. 3.
      Kynysa4bT lll,e 3ano4He 1rncneI<u.11srra Ha CTOirnTe            The Buyer shall start the inspection of the Goods
      He nO-ICbCHO OT .uaTaTa YKa3aHa B Cb061ll,eHl1eTO               not later than on the date indicated in the
      non. 6. 3.                                                      notification according to Para. 6. 3.
      Tipe.D.CTaB11Ten11Te Ha Kynysa4a TpS16sa .n.a 11MaT             The Bu er's Representatives shall have formal
      OQ)111.l,11aJIH11 .D.0KYMeHTl1, nOTBbP)K.!laBall.l,11 npaBOTO   documents confirming their right to sign the
      HM .n,a TJO.D,llllllaT Aicra 3a HHCTieKUH.SI.                   Certificate.
      6.5 . BcH'lllli pa3XO.iJ.H CBbp3aHH C np11CTHraHeTO 11          6.5. The Buyer shall bear all the expenses
      npe611sasattero Ha npe.ucras11Temrre Ha Kynysa•rn               connected with arri val and stay of the Buyer's
      Ha Tep11Topm1rn Ha Tipo.uasaqa ca 3a CMeTICa Ha                 Representatives "vith regard to the inspection.
      Kynysaqa.

             7. ODAKOBKA H MAPKHPOBKA                                          7. PACKING AND MARKING
      7 .1. Ona1<0B1<aTa Ha CT01<11Te .uocTaa.sorn no                 7.1. The packing of the Goods deli vered under the
      HaCTOSlll.lllSIT .LJ;orosop TpS16Ba .n.a CbOTBeTCTBa Ha         present Contract shall meet the requirements of
      H311CICBaHHSITa Ha TeXHH4eCKaTa ,!J.OK)'M eHTal.l,HSI Ha        manufacturer' s technical documentation for trus
      3aso.11.a-npo113so.n.11TeJJ, 3a Te311 CTOK11 .                  ty pe or Goods.

                        8. <l>OPC-MA)KOP                                            8. FORCE MAJEURE
      8.1. CTpaH11Te ce ocso6mK)J.aBaT OT OTrosopHOCT                 8.1. The Parties are released from responsibility
      3a nbJIHO 11Jlli 4aCTl14HO HeH3nbJJHeH11e no                    [or complete or partial nonfulfilment of their
      HaCTOSIU..lliSI .n.orosop, aKO TOBa HeH3TJbJJHeHHe e            liabilities under the Contract if this non-fulfilment
      cne;:i;crs11e Ha 06coS1Tencrna Ha Henpeo.n,11M Ma               was caused by circumstances of force majeure
      c11na, BICJl}OllJ1TeJJHO HO He CaMO : nmKap,                    including but not limited to : fire. flood.
      HaBO,D.HeH],!e, 3eMerpeceHHe, BOeHHl1 ,D.eHCTBl1SI,             earthquake, military actions strLkes as well as
      CTa•11rn , a Cbll.1,0 ,!!.bp)I<aBHH 11 npaBHTeJJCTBeHH          State and Governmental orders and so on,
      pa3nope)ICAaHID1 11 T. H. np11 ycnos11e qe .na.n,eHHTe          pro vided these circumstances have directly
      o6CTOS1TeJJCTBa Henocpe.ucTBeHO ca TIOBJ111SIJIH Ha             affected the fulfilment of the present Contract. In
      113TJb HeH11ero Ha HaCTOSlll.lIDI .uorosop. B T03H              thls case the time of fulfilment will be extended
      cnyqai1 cpo1<a Ha .!l,Orosopa ce Y.!lb.Jl)l(l1 c speMero        for the period equal to that during which these


                                                                      3



                                                                                                       Ghanem_00000241-003

                                           Ghanem_Sentencing_00000095
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 96 of 166 Page ID #:5516


      Ha )leHCTBH51 Ha Te3H o6CTOS1TeJJCTBa.                     circumstances last.
      CBH)leTeJJCTBO, H3)lMeHO OT CbOTBeTHHTe opraHH             The evidence issued by the relevant local
      Ha        MeCTHaTa        BJJaCT    e   JJ.OCTaTb4:HO 3a   authorities will be a sufficient proof of the
      nOTBbp)l<JJ.a.Batte Ha noco•1eH11Te o6cT051TeJJCTsa 11     existence and duration of the above indicated
      cpOKOBeTe Ha .n.eHCTBHeTO HM.                              circumstances.
      8.2. CTaHaTa, 1(051TO He MO)l(e .11.a H3nbJIHJ,I CBOHTe    8.2. The Party that cannot fulfil its liabilities due
      3a,!lbJDKeH.1151 nopa,nH Te3H o6cro51TeJJcTBa          e   to these circumstances is to notify in written fonn
      .il.Jlh)l(Ha .na cho61.11,11 Ha .n.pyrara cTpatta He no-   the other Party , ithin 7 days. An untimely
      1(1,CHO OT 7              .iJ.IDI, s nHCMeHa cpopMa.       notification of force majeure circumstances
      HettaapeMeHHOTO Cb061Ua.BaHe 3a o6CTOS1.TeJJCTBa           deprives the corresponding Party of the right to
      3a Henpeo.n.o.JIJ,[Ma cHJia JU111Iasa CbOTBeTHaTa          refer to them for justification.
      CTpaHa OT npaBOTO .na ce n030BaBa Ha TSIX 3a
      onpaa.n.att11e.
      8.3 . AKO nocoYeH11Te o6crosrreJJcrna npOJ:\bJJ)l(aT       8.3. If the above-mentioned circumstances last
      noBetJe OT TPH Meceua, SCSI.Ka OT crpaHHTe HMa             longer than three months, then either Party is
      npaso .ua aH)'JJMpa ~en1151 .n.oroaop HJJH YaCT OT         entitled to cancel the whole Contract or a part of it
      Hero, 6e3 rrpaso .D.a nperett.u11pa 3a KOMnettc11patte     without the right to demand for compensation of
      Ha ITOHecemne (npH4HHeHHTe) 3ary6H.                        suliered (caused) losses.

                         9. CAHKI.Uffl                                            9. SANCTIONS
      9. 1. B c 4ai1 Ha HapyrueH11e cpoKoseTe 3a                 9. 1. In case of breaking the terms of payment
      nnamatte, onpe.neJJeHH Pa.3.ueJJ 5 OT HaCTOS1I.J.01S1      stipulated in Article 5 of the present Contract,
      .uorosop, Kynysa'-lbT 3anJJru.a,a tteycroi1Ka s            BUYER shall pay the penalty being equal O 05 %
      pa3Mep OT O 05 % OT cyMaTa Ha CbOTBeTHOTO                  of the sum of the relevant payment for each da of
      nnamatte, 3a sceKH J.J,eH npocpoq11e, HO He-noseqe         delay, but not more than 5 % of the total amount.
      OT 5 % OT o6maTa CTOHHOCT Ha .uorosopa.
      9.2. B C.rry<IaH Ha HapyrneHHe Ha cpOKOBeTe Ha             9.2. In case of breaking the term of delivery
      )lOCTaBI<a, CbrJJaCHO n. 3. 2. OT HaCT05111.{H51           stipulated in Article 3. 2 of the present Contract
      .uorosop no BHHa Ha CTpoJJ.asaqa TO TOH 3an ama            through Seller's fault, Seller shall pay the penalt
      HeyCTOHI<a, a pa.3Mep Ha 0,05% OT CTOHHOCTa Ha             being equal O 05 % of the price for the proper
      CTOKHTe, 3a Tosapa, 3a sce1rn )leH npocpo•1He, HO          event for each day of delay, but not more than 5%
      He-nose•,e OT 5% OT o6w.arn CTOHHOCT Ha                    of the total sum of Goods.
      CTOKHTe.
      9.3 3aflJlfilC.l,aHeTO Ha Ha1<a3aTeJJHHTe CfilU(~Hl1 He    9.3. Payment of penalty does not make Parties
      OCB060)1()],aBa crpa.HHTe OT H30bJIHeHHe Ha CBOHTe         free from execution of the Contract ' s obligations.
      )].0f0B0pHH 3a)lbJl)l(eHHS!.

                     10. PEKJJAMAI(HH                                               to.CLAIMS
       10.1 . B CJJytJaHTe, I<OraTO s Te"!eIDle Ha               10. l. Shall during the guarantee period any defect
      rapaHTMHHID! cpoK Bb3Hm<He HeHcrrpaBHOCT ITO               appear through the Seller's fault the Seller
      BHHa Ha llpO,D,aBa"la, TOH e )].Jlb)KeH .D.a 51 OTCTpaHH   undertakes to eliminate it at his expense. The
      3a csoS1. CMeTKa. 3a,n1,m1cett11S1.Ta Ha llpo.nasaqa ce    obligations of the Seller in this case shall be
      orpattH•tasaT .no peMOHT HJIB eKBHB8JieHTHa                restricted to repairing or adequate replacement of
      3aMsrtta, no 1136op 11 CbrnacysaHe c Kynyga•1a, Ha         the defected components, aggregates and
      .necpeKHHTe Bb3JJH, arperar11 11.JJH .n.erai1n11, no       assemblies in respect of , hich the evidence of
      OTHOUieHMe Ha l<OHTO ce .D.OKM<e, qe .n.ecpelCTa e         Sellers fault is to be presented, at the Buyer' s
      Bb3HHl<Ha.Jl no BHHa Ha llpo)lasaqa CTpH TOBa Ha           expense and agreement. The repaired components
      Bb3CTaH0BeHOT0 113,D.eJJHe ce Ha3Ha•1asa OCTaTbKa          shall obtain the remaining of primary assigned
      OT nbpBOHatJaJJHHSI. CpOI< Ha rapaHUID!Ta.                 time life.
      10.2. PeKJ1aM~1111 MOraT )la 6hJJ.aT npe.nsrn.srnatt11      L0.2. Claims may be submitted in respect of
      no OTHOWeHHe Ha Ka'-leCTBO 11 KOilJ,Jl{eCTBO HO            quality and quantit , in case of its non-
      CT01rnTe. a cnyqai,i qe He CbOTBeTCTBITT Ha                correspondence to the quality and quantity under


                                                                 4


                                                                                                 Ghanem_00000241-004

                                        Ghanem_Sentencing_00000096
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 97 of 166 Page ID #:5517


      KaYecrsoTo 11 1con11Yecrn0To             orrpe.u.eneHw    OT     the present contract.
      HaCT051LUH51T .ll.Orosop.


       10.3. PeKJHlM8UIUI no OTHOwem1e Ha Ka1 reCTBOTO                 10.3. Claims in respect of quality may be
      MOraT .n.a 6b.ll.aT npe.ll.51B51:BaH11 no speMe Ha               submjtted within the guarantee period stipulated
      rapaHUHaHHHSI cporc, npe.ll.BH.ll.eH s TOCJKa 2.3 OT             in clause 2.3. of the present contract. The Buyer
      HacTorumisi ;::i: orosop. K ynysal.fbT e .ll.JJb)l(eH .ll.a      undertakes to send reclamation with all necessary
      H3npan1 peKJTa.M8UH51Ta C BCHCJl<aTa Heo6XO.ll.HMa               information not later than 4 (four) days from the
      HH<p0pM8UH51 He nO-KbCHO OT 4 (qeT11p11) )].HH OT                date of detection of the defects and to send upon
      .u.araTa Ha OTICpHBaHe Ha .u.ecpeKTa, Ii npM                     the Seller's request the defective goods to the
      no11cKBaHe OT Opo.u.asa1ra .n.a 113nparn .u.o 25                 country of the Seller for inspection within 25 days
      (.u.sa.u.eceT 11 neT) ,ll.HJ,f peKJ1aMHpaHOTO HM)'llleCTBO       (twenty fi ve) da s.
      3a nposepKa s cTpattaTa Ha npo.n;asatta.
      PeKJJaMau1111 no OTHOWeHwe Ha JC0Jf11lleCTBOTO                   Claims in respect of quantity may be submitted
      MOraT .n;a 6b.ll.aT npeMBRBfilUI .no 30 .ll.HH OT .naTaTa        , itrun 30 days from the date of deli very
      Ha .ll.OCTaBl<a
       10.4. Pe1<JJaMau1une ce H3roTB51:T Ha 6b.nrapcKH                10.4. Claims are prepared by Bulgarian and/or
      11/mm Ha aH rJJHHCI<M e3~H 11 Tp.H6sa .ri:a ce                   English and have to be submjtted by registered
      H3nparnT 1.1pe3 ocpmorn.1rna rroma, cparcc HJJH H-               mail, fax or e-mail. The date of the claim shall be
      MeHJJ. ,[{am Ha rrpe.U.RBRBaHe Ha peKJJaM8UH51Ta ce              considered the date upon wruch it js received by
      c1mTa .ll.fil'aTa Ha IlOJJ)'CJaBaHHTO H OT npo.nasa1 ra.         the Seller.
      npo.u.asaqa HMa npaso )].a rrposepw ocHoBaHHeTO                  The Seller has the right to check up the basis of
      3a       per<JJaMaUHSI        Ha    J\UICTO,     qpe3 csoJ;l:    the claim on the spot through ms representative.
      npe.ri:craswTe .         ITpo.nasa1.1a       me     pa3r e.u.a   The Seller shall examjne the claim within 60 days.
      pe,maMaui,i.HTa B paMl<MTe Ha 60 .ll.HH.
       10.5. B CJJy 1 1aw Ha H3THCJaHH Ha ropeu0T11pattwTe             10.5. After the expiration of the above stated dates
      .U.aTH HJlli s cnyyaJ;l: Ha HapywasaHe OT Kyny saqa              or in case of violation b the Buyer of the terms
      Ha cpOKOBeTe nOCOCJeHJ.1 s TOCJKa 10.3, Tipo.u.asaqa             stipulated in clause 10.3., no claims shall be
      H51Ma .u.a np11eMe peKJTfu"18UHMTe. A1<0. cne.u.                 accepted by the Seller. Shall the defective item
      nperne.ll. .n.ecpeKHOTO H3.U.eJJHe e ro.ll.HO 3a                 after the inspection be found fit for service the
      ynoTpe6a, Kyny saYa w.e no,cpwe TpattcnopTHwTe                   Buyer co vers transportation expenses of the item
      pmxo,!l,H .no crpattarn Ha flpo.nasal.fa 11 o6pITTHO. B          to the Seller' s country and back Should the
      CJJ)"IaH Ye cne.u. nperne.na Ha .u.ecj)eKTHOTO 1,13.nem1e        defective item after the inspection be found
      ce ycrattos11, qe TO e HeH3npasHo no BHHa Ha                     defective due to Seller's fault, the Seller covers all
      Ilpo.u.asaYa,          Dpo.u.asaYe           LUe     noKpwe      the expenses related to shipping the item to the
      TpattcnopTttHTe proxo.u.11 .u.o                           tta    Seller' s country and back.
      Ilpo.u.asaYa 11 o6paTHo.

                          11. APJiHTP A)K                                             11. ARBITRATION
      11. l. Bc111.1ID1 crropoBe Me»c;zy CTpattMTe, I<OHTO ca          11.1. Any disputes between the Parties arising
      Bb3HHKHaJJl1 npw H3nbJTHeHwe Ha HaCTOSll<l151T                   from the present Contract and/or in connection
      ,Uorosop WHJJH BbB spb31<a c Hero me ce pernasaT                 with it shall be settled through negotiations
      no nbTSI Ha nperosopw .                                          between the parties.
      11.2. B CJI)'l.faH, Lie CTpattHTe He nocrwrnITT                  11.2. In case if the Parties do not reach an
      Cbrnacwe np11 pewasatte Ha Bbnpoca np11Y11tta 3a                 agreement in sett ling an issue causing the dispute
      Bb3HHICBaHe Ha pa3HOrnacHe, TO CJJe.u. ITHCMeHa                  after the written establishment, the differences
      KOHCTaTaum1, pa3Hornacwero ce rrpe)].asaT s                      will be forwarded to the Arbitration Court part of
      Ap611TpruICHH51 Cb.ll. ICbM EbnrapcKaTa ThproscKo-               the International Chamber of Commerce in Sofia
      npoMHillnetta nanarn s rp. Cocp11.H, 6bnrap11.si, np11           Bulgaria under its conditions and terms of
      rrp11naratte Ha aerosHTe rrpasHJ1a. Ap611Tpa.>1CbT ce            arbitrtion. Arbitration shall be in English language
      npose,1(.LJ.a Ha AHT HHCKH e3HI< rrpw rrpHJJ0>I<MMOCT            and under Bulgarian law.
      Ha Eb rapc1<0To npaso.

                                                                       5



                                                                                                        Ghanem_00000241-005

                                            Ghanem_Sentencing_00000097
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 98 of 166 Page ID #:5518


      11.3. Pewem151TO ap61-1TpIDKa e OKOH4aTeJ1HO H 11.3. The resolution of the arbitration award shall
      3MbJDKHTe.ntto 3a )lBeTe CTpattH.                   be [mat and binding upon both Parties.
      11.4. Pa3xo.n.1-1Te no ap61npIDKa ca 3a cr.teTKa Ha 11.4. The arbitration fee shall be borne by the
      3ary61-111aTa crpatta.                              losing Party .

                    12. ,ll;PYBI YCJIOBHH                                        12. MISCELLANEOUS
      12. l . HaCT0.11.Il.llUIT )l0f0B0p Bml3a B c1rna OT )laTaTa   12.1. The present Contract comes into force since
      Ha nOJIY4aBatte Ha CbOTBeTHHTe pa3peweHH51 OT                 the date of obtaining the appropriate permission of
      .[(bp)ICaBHaTa KOMHCIUI 3a eKcnopTeH KOHTpo.n .               State Committee for Export Control.
      12.2. B Te4eHHe Ha 10 )lHH OT MOMeHTa Ha                      12.2. Within IO days since the signing of the
      no.D.nHcBatte Ha Hacromn;H51 .D.OroBop KynyBa"la me           present Contract Buyer provides to the Seller
      npe.D.oCTaBH Ha ITpo.uasaqa ,,CepTHq>mcaT 3a 1<paeH           with "End User Certificate" which must content
      nOTpe611TeJ1" . B ICOHTO Tp.116Ba .ua ce Cb.!lbp)KaT          warrants that Goods will not be re-exported or
      3a,ubJDI<eHIDJ. CT01rnTe )I.a He ce pe-e1ccnopTMpaT 11        transferred to somebody except the end-user
      )I.a He ce rrpe.uasaT Ha ICOrOTO 11 )I.a, OCBeH Ha            without a permission of the State Committee for
      KpaHHH5lT noTpe611TeJ1             6e3 CbrnacweTO Ha          Export Control. This document must be issued by
      .[(bp)ICaBHaTa KOMHCIUI 3a eJ<CnOpTeH KOHTJ)OJI.              authori ty state structure.
      T03H )lOKyMeHT Tp.11.6Ba .n.a Ob)le 113.L(a)l.eHO OT
      YTibJIHOMO[UeH )lbp)KaBeH opratt.
      12.3 . ITOJl)''-laTe 11 KpaeH noTpe611TeJ1 Ha CTOKMTe         12.3. Receiver and End-user of the Goods is the
      ce .IIBSIBa MHHHCTepCTBOTO Ha OT6pattaTa Ha                   Ministry of Defense of Lib a.
      JlH61151.
      12.4. Kyn BaY.J:a rapaHT11pa Y.J:e CTOI<MTe H51Ma .na         12.4. The Buyer guarantees that the Goods will
      ce pe-eKcnoprupaT HJJH rrpe)laBaT Ha HHKOro,                  not be reexported or diverted to anyone else,
      OCBeH Ha I<paHHH51 n0Tpe611Te 6e3 pa3pewemrnTO                except the End User without a permission of the
      Ha .[(bp)J(aBHaTa KOMHCHSI 3a eKcnopTeH KOHTPOJT.             State Committee for Export Control.
       12.5. B paMKHTe Ha 30 .D:HH CJTe,n: .L(OCTaBKa Ha            12.5. Within 30 days since the date of delj ery of
      CTOKHTe B CTpaHaTa Ha t<paHHH.IIT noTpe6HTeJI,                the Goods to End Users country Buyer shall
      KynyBa4bT ce 3MbJT)l(asa .ua npe.ncTaBH Ha                    pro vide the Seller \\~th '·Certificate of Deli very"
      ITpo.l(aBa'-la     Ceprncp11KaT,        nOTBbp)J()laBaI.U     (Annex # 2). This document must be attested by
      .l(OCTaBKaTa (flpHJTO)KeHHe N!! 2). T03H )lOKyMeHT            authority state structure.
      Tp.11.6Ba .n:a 6b.u.e 3aBepeH OT ynbJIHOMO[UeH
      .nbp)KaBeH opratt .
       12.6. Bcwurn .nonbJIHeHH51 H H3MeHeHHSI KbM                  12.6. All additions and amendments to this
      ;:i:orosopa ce C4HTaT 3a )le11cTBHTeJIH11 aico ca             Contract shall be considered as valid iI they are
      HanpaBeHH B nllCMeHa ~)OpMa H no;:i:nHcaHH OT                 made in written form and signed by both Parties.
      )J.BeTe CTpaHH. Bclflilm, Ha)J.Jle)KHO no.n;nwcaHH            All the duly signed additions to the present
      )lOnb HeHH.11 KbM HaCTOSII.UHSI )l0f0B0J) ce C4HTaT           Contract shall be considered as its integral part.
      3a HeOTMeHHa LiaCT OT Hero.
       12. 7. Kynyea'-lbT e )lJlb)l(eH .u.a OCHrypH 3a CBOSI        12.7. The Bu er shall provide at its own expense,
      CMeTKa, BCHY.J:KH BHOCHH JIMUeH3H H pa3pewernrn               all import Licences and permits required for import
      Heo6xo.u.1-1M11 3a BHOC Ha CT01<11Te s CTpattaTa Ha           of the Goods to the country of destination.
      Ha3H3'-leHHe.
       12.8. HHTO e.n.Ha OT CTattHTe He MO)J(e .l(a npe.u.asa       12.8. either Party is entitled to transfer its rights
      CBOHTe npaBa M 3a)l.bJT)J(eHH51, KOHTO rrp0113TH4aT           and obligations under the present Contract to a
      OT T03H )l0r0B0p Ha TpeTa CTpaHa 6e3 nHCMeHO                  third party without prior written consent of the
      CbrnacyBaHe c )lJ)yraTa CTatta.                               other Party.
       12.9. Cne)l no.un11cBatte Ha HaCTOID.l\lUI )lorosop          12.9. After the present Contract has been si gned,
      BCH'-IKM       npe.n weCTBaJ.l..lH    nperoeop11        11    all previous negotiations and correspondence
      KOpecnOH)leHU.H.11. ry6.11.T Cl1Jla.                          pertaining to it become null and oid.




                                                                    6



                                                                                                    Ghanem_00000241-006

                                          Ghanem_Sentencing_00000098
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 99 of 166 Page ID #:5519


      12. 10. HaCTOSII..L\IHI .l(orosop .uei-tCTsa .uo       12.10. This Contract is valid till the Parties fulfil
      1nnb ttem1e Ha BCH4KH noerH OT CTpaHHTe                all the assumed obligations.
      3a,llbJDKeH fill .
      12.11 . HaCTos11..L\l!S1 .l(orosop e no)J,nHCaH s )],Ba 12. 11 . The present Contract is signed in 2 copies
      elC3eMnm1pa Ha 61,.nrapcirn H aHrJIHHCI<H e3mc no l in Bulgarian and English one for either Party,
      eK3eMnm1p 3a BCS!Ka CTpaHa, H)J,eHTH4HH H HMfilllH authentic and equal in force.
      e.um11<.Ba c1rna.
                 13 A,!zyECH HA CTP AHHTE                         13. ADDRESSES OF THE PARTIES
      ITPO)J,ABA LI.:                                        SELLER:
      XAH ACIIAPYX TPEH,JJ: EOO,JJ:                          KHAN ASPARUH TRADE Ltd.
      E'bJir APHJI                                           B LGARIA,
      9300, rp . .IJ:o6pH4                                   9300 Dobrich,
      yn . l.J,aHKO I..J,epKOBCKH 3                          3, Tsanko Tserkovski Str.
      L(LUJ:N2 BG 201264962                                  VAT No.: BG201264962
      Ten .:       +359 58 604948                            Phone o.: +359 58 604948
      <l>aicc :    +359 58 604948                            Fax. o.:      +359 58 604948
      E-mail:      khanastrade gmail.com                     E-mail :      khanastrade gmail.com
      liauKa ua Ilpot1,ana11a:                               Bank of the Seller:
      AJI<l> A EAHK £1,JirAPH51.                             ''ALPHA BANK" - BULGARIA BRANCH,
      Ocjmc L(o6pa4 I                                        OFFICE DOBRCCH I
      IBAN : BG61CRBA98981230019099 (aM . .UOJ1.)            IBA : BG61CRBA989812300I9099 (USD)

      KYIIYBA1-I:                                            BUYER:
      f-tt MoxaMe.u M.Kxa.JI.Hcj:> rsen                      Mr. Mohammed M.khalifh Ghwel
      CTbpBH 3aMecTm< MHttHCTbp ilpe.uce.uaTe.11         H   First Deput Prime Minister and acting Minister
      .ueticrnruu MHHHCTbp Ha OT6pattarn                     of Defense
      Tp11non11 JIHfoUl                                      Tripoli, Libya




      IlpuJio"-eeee .M! 1:                                   Annex# 1:
      Cnel(ucJ>uKal(uH Ja AOCTasKa                           Delivery specification
      IlpuJIO,Keuue .N'!! 2:                                 Annex# 2:
      AKT 33 HHCDeKQHH                                       Inspection Certificate
      IlpHJIO,KeHHe .N'!! 3:                                 Annex# 3:
      CepTucJ>uKaT 33 DOTBbp,K)J,aBaue Ha )J,OCTaBKa         Delivery ve1·ification ce11ificate (specimen)
        06 aJeu)

                             IIPO,.llABA1-I                                     KYIIYBA1-I

                                                             7


                                                                                             Ghanem_00000241-007

                                          Ghanem_Sentencing_00000099
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 100 of 166 Page ID
                                  #:5520

                 SELLER                                BUYER




                                        8



                                                               Ghanem_00000241-008

                          Ghanem_Sentencing_00000100
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 101 of 166 Page ID
                                  #:5521



   IIPIIJIO)KEHHE N2 1 K'bM )J,OrOBOP                        ANNEX# 1 to the CONTRACT

                                        OT   29.10.2014 r.                                                 dd. 29.10.2014

   Cneu.H<bHKalJ,IUI 33 A0CT3BKa                                           Delivery specification
                                                                                     U:ena Ja Cll,. (aM.    CyMa (aM. ll,O .)
                                                                                          ,llO .)           Amount (USD)
     N~
                              Ha11McH0Ba1111c                        .Ko -BO (6p.)    Price per unit
    Nos.
                                Description                            QTY (pc)           (USD)

                                                                                     To be discussed        To be discussed
           I,ocnpmiac 23 Mi" '
     1                                                                5,000,000
           Ammunition 23 mm
           Jioenpnnac 14,5 MM
     2                                                                5,000,000
           Ammunition 14.5 mm
           l,ocnpmrnc 7,62x54 MM fl.KT
     3                                                                5,000,000
           Ammunition 7.62x54 mm PKT
           M111-1oxnbpra'le11 1ncTpCJ1 81 MM
     4                                                                   12,000
           Mortar round 81 mm
           MnHOXBbpra•tCH H3CTPCJ1 120 l\lM
     s     Mortar round 120 mm
                                                                         12,000

     6     Cannon Shell 106 mm                                           15,000
           Pat,eTa 130 MM
     7                                                                   10,000
           Rocket 130 mm

     8     Rocket 107mm                                                  10,000

           23 I\IM .rteHTH 33 3Y
     9                                                                   500 m
           Belts for ZU 23 mm
           14,5 MM J1e11T11 1a3Y
     10                                                                  500 m
           Belts for ZU US mm
           122 l\tl\l rPA)J,
     11
           GRAD 122mm
           Eoenpnnac 12,7 MI\I
                                                                 I       10,000

     12                                                               3,000,000
           Ammunition 12.7 mm
           IlponrnoTammna IlY 9fll35M-MI
     13                                                                     150
           Antitank Launcher 9P135M-Ml
           Pai-cm 1a IlY 9ll135M-Ml
     14                                                                   1,500
           Missiles Antitank Launcher 9Pl3SM-Ml
           Jla1cpcH )J.UJlCl,OMCp
     15                                                                     200
           Laser Range Finder
           C11aiinep /J.O 2 000 1\1
     16
           Sniper for 2,000 m
           Pai-enta nyc1,ona ycrn11oni;:a 3a Mn - 24
                                                                 I          100

     17                                                                      16
           Rocket Launchers for Mi - 24
           IlpoTHBOTaHlmBa pai-:CTa 33 AT- 2
     18    AT- 2 Swatter Missiles
                                                                          2,500
           Ilp0THBOT3Fll\'.OB3 pai-:eT3 33 AT - 6
     19                                                                   2,500
           AT- 6 Spiral Missiles
           57 MM pa1,eTa
     20                                                                   1,000
           57 mm Rocket
           80 I\IM pa!,CT3
     21                                                                   1,000
           80 mm Rocket
           130 J\,L~I p3t,eTa
     22                                                                   1,000
           130 mm Rocket
           240 1\11\1 pai,eTU
     23                                                                   1,000
           240 mm Rocket

                                                             9



                                                                                                   Ghanem_00000241-009

                                    Ghanem_Sentencing_00000101
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 102 of 166 Page ID
                                  #:5522

          30 MM rpa1rnTOXBbpra•n~a ArC -17
     2~
          AGS-17 30 mm grenade Launchers                       I    16
                                                                         I          I
          BcH•r.~o/Total:                    3M • .!1.0   . / USO




                     IlPO.l(ABAq                                         KYfiYBAq
                       SELLER                                             BUYER




                                                     10


                                                                                Ghanem_00000241-010

                                Ghanem_Sentencing_00000102
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 103 of 166 Page ID
                                  #:5523


                                        TIPHJIO)KEHHE .N"2 2                                                      ANNEX#2
                K'bM   ,ll.oroBoP N2     .......................... .       to the CONTRACT .N"2 .....................................

                                             OT - •-•       2014 r.                                              dd. - - - 2014




                       AKT 33     HHCDeKQWI                                            Inspection Certificate


      YnbJIHOMO~eH11Te npe.n.cnumTe :11:                                 Representati ves of the:
     Ha Opo.n.asa<ia - _ _ _ _ _ _ _ _ _ _ _ __                          Seller - - - - - - - - acting on the basis
     .n.ei1CTB~l1 Ha 0CH0BaHl1e _ _ _ _ _ _ _ __,
     Ha KynyBaYa -                                                       Buyer - _ _ _ _ _ _ __ acting on the basis
     .n.ei1CTB~l1 Ha 0CH0BaHl1e - - - - - - - -


     CbCTasaxa HaCTosr~IDI A.KT 3A HHCTIEKI.]J151 Ha made this Inspection Certificate to certify that the
     CTOKl1Te 11 nO)l.TBbp)l{.n.aBaT, Ye CTOKMTe HanbJIHO Goods fuJl y correspond s to the conditions of the
     OTrosapsi Ha ycnos0~ a Ra .n.oroBop                  Contract o - - - - - - - - - - -
     N2 - - - - - - - - - - -

      .N"!!                                        H aHMeH0Bam1e                                               KoJUll[eCTBO 6p.
      No.                                            Description                                                Quantity, pcs.
        I
       2
       3

     ,[(aTa :_ _ _ _ _ __                              Date: _ _ _ _ _ __
     TexH11YecKOTO CbCTOS1H11e Ha CTOKaTa HanbJIHO The technical condition or the Goods full y
       .n.osnernopsrna 11311cI<saH11S1Ta Ha Kyny saYa. satisfies the Buyer's requirements.

     HaCTOSl:~11SIT Al<T 3a 11HCneKU,11SI e CbCTaBJieH B                 The present Inspection Certificate has been made
      Yen1p11 eK3e1vmID1pa (.n. sa e1<3eMnn.sipa 3a Hpo.n.aBaYa          in four copies (two for the Seller, two for the
     .!1,Ba - 3a KynyBaYa) 11 ce SIB.SlBa OCHOBaHl1e 3a                  Buyer) and is the basis for payment under the
     pron.JI~fille no .n.oroBop .N"!! ... ...... .. ...... . .. . .. .   Contract .N'!! ..... ... ............. .. .. dd. ___,_J 2012.
     OT - -.2014 r.


                 Upe.ZJ.CTaBnTe.ri ea Ilpo.n.asaqa                                  IIpe.ZJ.CTaBnTe.rt na Kynysaqa

                   Representative of the Seller                                      Representative of the Buye1·




                                                                 11


                                                                                                           Ghanem_00000241-011

                                        Ghanem_Sentencing_00000103
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 104 of 166 Page ID
                                  #:5524

                                        11PHJI0iKEID1E N!! 3                                           ANNEX #3
                 K'bM   ,n:orouoP N!! ......................... ..         to the Contract No ....................... ..

                                               OT - -. 2014 r.                                       dd. - - - 2014


                                                                                                           05PA3EIJ,
                                                                                                          SPECIMEN



              CEPTH4>HKAT 3A ,ll,OCTABKA                                  CERTIFICATE OF DELIVERY




     C HaCTO.slll..lOTO noTB'bp)l<,i.J;aBaMe, qe CTOKHTe             Hereby ,ve confirm that Goods, which had
     .ll.OCTaBS1H11 B C'bOTBeTCTB11e c )J.Orosop .N"!!               been shipped under Contrnct N~ _ _ _ __
     OT « »                       2014 r. ca ,i.1;0CTaBeH11 Ha       dd.             , was delivered to the end
     1cpai1H11S1. n0Tpe611Ten                                        user _ _ _ _ _ _ _ _ _ _ _ _ _ __

     (Haiwenoea,,ue ,m KpaunuR nompe6ume!l u neweuR (Name and address of the End-Use,).
     aopec).



                   OT nMeTO Ha KynyBa'la                             OT HMeTO Ha .11.bp:lKaBHHSIT oprau, H3.ll.3Bam
                   On behaJf of the Buye1·                              CepTucJ>u1earn 1a 1epaeu noTpeouTeJJ
                                                                     On behalf of the governmental body issued
                                                                             the End User Certificate




                                                                                    (no.r1mtc/ne•mT)
                          (no)J.n11c/ne•iaT)                                       (signature/stamp)
                         (signature/stamp)




                                         0TMeTKa ua MBTHH'JeCKaTa C.JJY:iKOa
                                           Marks of the Customs Services


                                                     (no.r1n11c/ne11aT)
                                                    (signature/stamp)




                                                           12


                                                                                               Ghanem_00000241-012

                                     Ghanem_Sentencing_00000104
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 105 of 166 Page ID
                                  #:5525




                                            CASE NO.     CR 15-0704 (A)-SJO

                                                     UNITED STATES OF AMERICA
                                              VS.       GHANEM

                                            PLAINTIFF=S EXHIBIT            514

                                            DATE                                 IDEN.

                                            DATE                                 EVID.

                                            BY
                                                            DEPUTY CLERK
                                            AO 386




                         Ghanem_Sentencing_00000105
      Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 106 of 166 Page ID
                                        #:5526

   From:       Rami Ghanem <ramithe@gmail.com>
   Sent:       Friday, November 28, 2014 4 :03 AM
   To:         Tomer Avnon <tomer@tarideal.com>
   Cc:         Tomer Dragon <tomer@dragonacehk.com>
   Subject:    copy ofEUC
   Attach:     EUC.pdf




00094251.pdf                                                           Ghanem 00000241
                                 Ghanem_Sentencing_00000106
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 107 of 166 Page ID
                                  #:5527




            00094252                         Ghanem_00000241

                         Ghanem_Sentencing_00000107
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 108 of 166 Page ID
                                  #:5528




            00094252                         Ghanem_00000241

                         Ghanem_Sentencing_00000108
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 109 of 166 Page ID
                                  #:5529




            00094252                         Ghanem_00000241

                         Ghanem_Sentencing_00000109
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 110 of 166 Page ID
                                  #:5530




                                            CASE NO.     CR 15-0704 (A)-SJO

                                                     UNITED STATES OF AMERICA
                                              VS.       GHANEM

                                            PLAINTIFF=S EXHIBIT            515

                                            DATE                                 IDEN.

                                            DATE                                 EVID.

                                            BY
                                                            DEPUTY CLERK
                                            AO 386




                         Ghanem_Sentencing_00000110
      Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 111 of 166 Page ID
                                        #:5531

   From:       Rami Ghanem <ramithe@gmail.com>
   Sent:       Friday, December 5, 2014 1:12 AM
   To:         Stoyan Barzakov <sgbarzakov@gmail.com>
   Subject:    1st order for the Libyan
   Attach:     1Libya.docx




00093787.pdf                                                           Ghanem 00000241
                                 Ghanem_Sentencing_00000111
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 112 of 166 Page ID
                                  #:5532




                      ɉɊɂɅɈɀȿɇɂȿʋ                                         ANNEX # 1
         ɤɴɦ ȾɈȽɈȼɈɊ ʋ«««««««««                      to the CONTRACT ʋ««««««««««

                                ɨɬBBBBBB14 ɝ                                      dd. ______ 2014

                                                              Delivery specification
        ɋɩɟɰɢɮɢɤɚɰɢɹɡɚɞɨɫɬɚɜɤɚ
                                                                        ɐɟɧɚɡɚɟɞ ɚɦ
  ʋ
                          ɇɚɢɦɟɧɨɜɚɧɢɟ                   Ʉɨɥ-ɜɨ ɛɪ.)         ɞɨɥ.)       ɋɭɦɚ ɚɦɞɨɥ.)
 Nos.
                           Description                    QTY (pc)       Price per unit   Amount (USD)
                                                                             (USD)
         Ȼɨɟɩɪɢɩɚɫɦɦ                                  5,000,000
  1                                                                             15,00       75 000 000,00
         Ammunition 23 mm                                   500,000
         Ȼɨɟɩɪɢɩɚɫɦɦ                                5,000,000
  2                                                                               7,50      37 500 000,00
         Ammunition 14.5 mm                                 500,000
         Ammunition 12.7 mm                                500,000
         ȻɨɟɩɪɢɩɚɫɯɦɦɉɄɌ                         5,000,000
  3                                                                          200/1000        1 000 000,00
         Ammunition 7.62x54 mm PKT                          500,000
         Ɇɢɧɨɯɜɴɪɝɚɱɟɧɢɡɫɬɪɟɥɦɦ                         12,000
  4                                                                            139,00        1 668 000,00
         Mortar round 81 mm                                   3000
         Ɇɢɧɨɯɜɴɪɝɚɱɟɧɢɡɫɬɪɟɥɦɦ                        12,000
  5                                                                            295,00        3 540 000,00
         Mortar round 120 mm                                  1000
                                                             15,000
  6      Cannon Shell 106 mm                                              To be ageed       To be agreed
                                                               2000
         Ɋɚɤɟɬɚɦɦ                                       10,000
  7                                                                           3350,00       33 500 000,00
         Rocket 130 mm                                          500
  8      Rocket 107mm                                        10,000       To be ageed       To be agreed
         ɦɦɥɟɧɬɢɡɚɁɍ
  9                                                          500 m                             29 300,00
         Belts for ZU 23 mm
         ɦɦɥɟɧɬɢɡɚɁɍ
  10                                                         500 m                             23 700,00
         Belts for ZU 14.5 mm
         ɦɦȽɊȺȾ
  11                                                         10,000           1470,00       14 700 000,00
         GRAD 122 mm
         Ȼɨɟɩɪɢɩɚɫɦɦ
  12                                                      3,000,000               4,10      12 300 000,00
         Ammunition 12.7 mm
         ɉɪɨɬɢɜɨɬɚɧɤɨɜɚɉɍ ɉɆ-Ɇ                          150
  13                                                                         49 000,00       7 350 000,00
         Antitank Launcher 9P135M-M1                             20
         Ɋɚɤɟɬɚɡɚɉɍ ɉɆ-Ɇ                             1,500
  14                                                                         19 800,00      29 700 000,00
         Missiles Antitank Launcher 9P135M-M1                   200
         Ʌɚɡɟɪɟɧɞɚɥɟɤɨɦɟɪ                                      200
  15                                                                         27 000,00       5 400 000,00
         Laser Range Finder                                      20
         ɋɧɚɣɩɟɪɞɨɦ                                     100
  16                                                                          5900,00          590000,00
         Sniper for 2,000 m                                      20
         ɊɚɤɟɬɧɚɩɭɫɤɨɜɚɭɫɬɚɧɨɜɤɚɡɚɆɢ– 24
  17                                                            16         127 000,00        2 032 000,00
         Rocket Launchers for Mi - 24
         ɉɪɨɬɢɜɨɬɚɧɤɨɜɚɪɚɤɟɬɚɡɚȺɌ– 2
  18                                                          2,500          18 900,00      47 250 000,00
         AT – 2 Swatter Missiles
         ɉɪɨɬɢɜɨɬɚɧɤɨɜɚɪɚɤɟɬɚɡɚȺɌ– 6
  19                                                          2,500          22 400,00      56 000 000,00
         AT – 6 Spiral Missiles




        00093788                                                            Ghanem_00000241


                                  Ghanem_Sentencing_00000112
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 113 of 166 Page ID
                                  #:5533




        ɦɦɪɚɤɟɬɚ
  20                                                   1,000     435,00     435 000,00
        57 mm Rocket
        ɦɦɪɚɤɟɬɚ
  21                                                   1,000    1430,00    1 430 000,00
        80 mm Rocket
        ɦɦɪɚɤɟɬɚ
  22                                                   1,000    3350,00      3 350 000
        130 mm Rocket
        ɦɦɪɚɤɟɬɚ
  23                                                   1,000    4870,00    4 870 000,00
        240 mm Rocket
        ɦɦɝɪɚɧɚɬɨɯɜɴɪɝɚɱɤɚȺȽɋ– 17                  16
  24                                                           27 200,00    435 200,00
        AGS – 17 30 mm grenade Launchers                 16
        ȼɫɢɱɤɨ7RWDO: 338 183 200,00 ɚɦɞɨɥ. / USD




       00093788                                                Ghanem_00000241


                                  Ghanem_Sentencing_00000113
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 114 of 166 Page ID
                                  #:5534




                                            CASE NO.     CR 15-0704 (A)-SJO

                                                     UNITED STATES OF AMERICA
                                              VS.       GHANEM

                                            PLAINTIFF=S EXHIBIT        516

                                            DATE                                IDEN.

                                            DATE                                EVID.

                                            BY
                                                            DEPUTY CLERK
                                            AO 386




                         Ghanem_Sentencing_00000114
       Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 115 of 166 Page ID
                                         #:5535

   From:            Stoyan Barzakov <sgbarzakov@gmail.com>
   Sent:            Friday, December 5, 2014 2 :24 AM
   To:              Rami Ghanern <ramithe@gmail.com>
   Subject:         Re: 1st order for the Libyan
   Attach:          Contract_draft_bg-engl_Libya_trial with small quantities.docx



   DearRami,+

   find attached the Libyan contract with the original smaller quantities.+

   Regards, +

   Stoyan+

   On Fri , Oec S, 20 14 at 11 :12 AM, Rami Ghanem <ramithe@gmail..com> wrote:


   ••




00093767.pdf                                                                        Ghanem 00000241
                                          Ghanem_Sentencing_00000115
      Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 116 of 166 Page ID
                                        #:5536


                  )J,OrOBOP Ja EKcnopT ua CroKH                                                Export Sales CONTRACT

                  rp. Tp11noJ1e                         08.12.2014                     Cit)" of Tripoli        Dated: December 08, 2014


          Kol\mamrn Xrui Acnapyx Tpew,11 EOO)],,                    c              The Company Khan Asparuh T rade EOOD, wi1h
          npe,ll.c:-ras11TeneH ol].,11c B 1-p. )J;oGpw-1. yn. . ~aHKO              office of representation in the cily of Dobrich, 3,
          U ep1<0BCKtt", 3, B Peny6J111Ka obnrap1151, ttapH4aHa                    Tzanko Tzerkovski str., in the Republic of
          nO-,D,OJI)'    ,,ITpO.llaBaq" ,      rrpe.ucraBJISIBSIHa   O     r-H     Bulgaria, hereinafter referred to as the '·Seller'",
          Hop.n:a:t1 Ilernos Ilernos OT e~tta cTpa:t1a,                            represented by Mr. Yordan Pelkov P etkov, on the
          H
                                                                                   one side,

          MnH11crepcrso           Ha 0 T6pruiaTa Ha Perry6m--1Ka
                                                                                   and
          Jl11611>1, upe.u.crrurn>1satto or MoxaM"bT M.K.xaiu,q)                   M inistry of Defense of the State of Libya,
          r xse.ri, CTbpBH 3MeCTHm< 1\1rnmCThp-Ope.n:ce.n.aTen                     hereinafter referred to as the ''Buyer'' represented
          w JJ:ewcTaall( MwHWCTI,p Ha Or6paHaTa, OT .n;pyra                        by Mohammed M.khalif:h Ghwel, First Deputy
          CTpaHa, 3ae.n;Ho crpatt11, no,11n:11caxa ttaCTOlllJ..lHllT               Prime Minister and acting Minjster of Defense, on
         .n:orosop 3a cne,ll,HOTO:                                                 the other side, hereinafter referred to as Parties,
                                                                                   have concluded the present Contract for the
                                                                                   following:

                        1. IlPE)lMET HA .uorOBOPA                                           l. SUBJECT OF THE CONTRACT
          l. l. n po.n.asaqa npo.n.asa, a Kynysat.!a npueMa                  H     1.1. The Seller shall sell and the Buyer shall
          3annawa 06eKT11Te Ha LIOCTa.BKa (HapJ,JqaHa no-                          accept and pay for the items. (hereinafter referred
          uaTaThJ<        ,,CTmca/CT01rn" ),         nptt     ueua    H      o     to as " Goods"), at prices and according to
          KOJJHqecTBO        H        HOMeHKJJarypa,        onpe.neneHl{     B     nomenclature and quantity, as detailedly
          Ilp1,rno)l(eHHe N~ 1 I<bM HaCTOffi.UHSI l{orosop.                        stipul ated   in Annex # l to the this Contract

                  2. KOJIH'IECTBO, KA t.IECTBO HA                                      2. QUANTITY, QUALITY OF THE GOODS
                                       CTOKHTE
          2.1.     KoJm :qeCTBOTO         Ha     CTOKMTe      n nIX.HaTa 2.1. Quantity and nomenclature of the Goods shall
          HOMeHKJiaT)rpa         ce   onpe.nemn     s O p1,1J10)l(eHHe N~ 1 be determined in Annex # 1 to the present
          I<'bM   Hacros11.1(rur ,!(oroaop.                                        Contract.
          2.2.      KaLJeCTBOTO        Ha CTOl<HTe            Tp516Ba      ,Zl;a   2.2. Quality of the Good s shall             meet the
          CbOTBeTCTBa        Ha H3HCKBaHll51Ta Ha TeXHH4eCKa                       requirements           of   manufacturer's   technical
         .l(OKy).,teHTall,«51 Ha 3aso,D,a-npOl-13B0,!l11TeJI.                      documentation.
          2.3.    fapaHU.HOHHlUIT cpOK            3a   eKCilJIOaTa.Q~UI    Ha      2.3. Warranty assurance for equipment within 12
          o6opy,LU3asero          e 12 Meceu.a           OT    .LlaTaTa    Ha      months from the delivery date.
         .l(OCTaBKaTa


                        3. YCJIOBHR HA .11:0CTABKA                                               3. TERMS OF DELIVERY
          3.1. CTOKHTe cc ,D,OCTaBSIT npn yCJ10BHst FCA/FOB,                       3.1. The Goods shall be delivered on terms
          CbrnacHO MHKOTEPMC 2010.                                                 FCA/FOB basis according to "INCOTERMS-
                                                                                   2010".
          3.2.    CTOKHTe    ce .n;oCTaB51T no H3pwrno onpe.r1eneH 3.2. T he Goods shal l be delivered based on a
          OT CT)JclHHTe rpa<pHK, KOHTO e,,,um HepameJI.Ha delivery schedule expressly agreed between the
          qaCT OT HaCTO.SI.UJIU! .il.Of'OBp. [ IbpsaTa .ll.OCTaBKa Parties which shall become a pru1 of this Contract.
          CTaBa B cpOI< OT 15 .ll,Htt OT CJie.lJ, BJIH3aHe Ha First delivery shall be withn 15 days after date of
          AOroBopa s c,ma 11 nonY4asatte Ha nna~atte effectiveness of this Contract and receipt of the
          Cbrnaceo n. 5. 2.                                        payment, stipulated in cl. 5. 2.
          3.3. )],onycKa ce npe.ucpot.iHa .n,oCTasKa, no 3.3. Pre-term delivery is allowed upon agreement
          CbrnacyBatte Mell<,D;y CTpatnne.                         of the Parties.

                                                                                   1



00093768.pdf                                                                                                                Ghanem 00000241
                                                       Ghanem_Sentencing_00000116
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 117 of 166 Page ID
                                  #:5537

   3.4. 3a .naTa Ha .noCTa.BKaTa ~e ce c,111Ta .naTaTa Ha     3.4. The date of loading will be considered as a
   HaTosapaatte.                                              date of delivery.
   3.5. He ITO-KbCHO OT 15 )J,Hl1 npe.D,11 .n;anrra Ha        3.5. Not later than 15 days prior to shipment,
   Toaapette npo.na.Ba'ta ~e UHq>OpMHpa llpo.naaatJa          Buyer shall inform the Seller about
   '.la c.ne.D,HoTo:
          TH.11 Ha TpattcnopTa H ,ll.a.HH11 3a npeao3aaqa;          type of transport ruid Carrier data;
          AaTa 11 apeMe TJ)brBaHe Ha TpaHcnopTa                     date and time of the transport departure.
   3.6. Crn1mTe me 61,.naT M3nparett11 Ha Kynyaaqa            3.6. The Goods will be delivered to the Buyer
   cnc.n nonyqruia.He Ha 100 % n.nru.u_aHc 3a CTOI<HTC,       after receiving of 100 % payment for the Goods
   .llOCTaBfilHl no BCm<a KOHI<peTHa .D,OCTaBKa no            fo r each particular delivery under this Contract.
   HaCT05lilllUI noroBop.

    4. IJ,EHA. II Oli~A CYMA HA ,!l.OrOBOPA                       4. PRICE AND TOTAL SUM OF THE
                                                                             CONTRACT
   4. 1. l.J;eHa:ra tta CTutorre onpe.ae.ne1rn l:l            4.1. The price of the Goods is stipulaled in Annex
   IlpMJTO)KeH11e N2 1 11 Bl(J)IO~a CTOHHOCTTa Ha             # l and includes the cost of Goods, packing.
   CTOI<HTe, onaI<0BK3., MapKKpOBKa, MHTHM4.eCI<O             marking, custom clearance on conditions
   o(j)opMHHe Cbrnactto ycnoamrra FCA/FOB s                   FCA/FOB according to JNCOTERMS 2000.
   CbOTBeTCTBHe C yCJlOBIUI MHKOTEPMC 2000.
   4.2. IJ,eHaTa Ha OT.D.errH1,ne CTOKH no .D;orosopa ce      4.2. The individual prices of each specific item of
   onpe;{emlT C'br.rraCHO HH,1(11BHAYMHHTe uett11,            Goods under this Contract is as shown in Annex #
   nocoqem1 s DpHJJO)KeHI1e .N"~ l KbM Hero, a                1 to this Contract, and the total price of the
   061.QaTa ~eHa no ,n:orosopa npe)J.cTaa.nsma                Contract shall he the aritmetical sum of all Goods
   ap11TMeT11'UIH51 c6op Ha BCH'l[(}I CTOI<H, YMHOme,rn       to be delivered multiplied by their indi vidual
   no MH.llHBHJJ.YaJIHMTe MM ue1rn:.                          prices.
   4.3. Ba.rtyTa Ha ,norOBOpa- cL\lepHKaHCKH J.lOilapH.       4.3. Currency of the contract - US dollars.

            5. YCJIOBMJI TIA TIJIAIIl,AHE                                5. TERMS OF PA Yl\1ENT
   5.1. Ilrrawa.H1rnTa Ha CTorure ti,ocrannHH no              5.1. Payments for the Goods, which are delivered
   HaCTOS11.Q1rn .D;orosop we ce H3B1>pmsaT s                 under present Contract, shall be made in US
   aMep1n<a.HCICM AOJiapH.                                    dollars.
   5.2. B paMKHTe Ha 10 ,[(HH OT .n.aTaTa Ha BJIH3aHe s       5.2. Within l O days after the date when the
   c11na Ha ttacrnmumn .[(oroBop. Kynysaqa Janmu.ua           present contract comes into force, the Buyer shall
   50 % or o6marn croliHocr Ha ,,Crn1arre".                   pay 50 % of the total amount of the " Goods".
   5.3. ITnaw;aHe C'.brnacHo n. 5. 2. I.Qe ce U3B'hplilll     5.3. Payment according 10 the paragraph 5. 2.
   cne,D, npe,D,OCTaB5ftte na I<ynyBa'ra Ha cnen;HHTe         shall be done after provision to the Buyer the
   .l(OK)'MeHTM:                                              following documents:
        cpa1rrypa, HamtcaHa OT npo.n.aBaqa Ha                 - invoice, written hy Seller in English with
   aHTJIIlHCI<H e3HK, B I<OSITO e nocoqeH ao:.1epa Ha         indication of number of the contract nnd sum to be
   ,Z(OfOBOpa 11 CYMaTa, KORTO TpJ16Ba .lla 6'b.zi;e          paid by Seller;
   nJ1aTeHa Ha Tipo.naBaqa;
        ITHCMeHHO yne.nOMJieHHe 3a BJIB3aHe Ha          - written notification that Contract has came
   ,[(oroaopa B c1ma.                                   into force.
   5.4. B TeqeHue Ha 10 .llHH CJJe)l TIO.llITHCBaHe Ha  5.4. Within 10 days after signing the inspection
   AKra 3a TeXHJ1L1ecKa 1rncne1<UHS1, KynysaLta         certificate, the Buyer shall pay 50 % of the total
   3aw1aLI.la ocral:lfilll,l1Te 50 % OT o6w,ara croiittocr
                                                        amount of the " Goods" for each parlicular
   Ha CTOKHTe 3a BC51Ka KOHI<PeTHa )].OC'faBI<a lfl)e3  delivery by TT (telegraphic transfer) to the
   6ru11<os npesoJJ. no CMeTI<aTa Ha CTpo.nasat.Ja cper.o.y
                                                        Seller's account against the following documents:
   cne.D,HHTe .n.oeyMeHTH:                                      invoice, written by Seller in English wi1h
   - cpaKTypa, Ham1catta OT npo.nasal1a Ha attrJrntic1m indication of number of the contract and sum to be
   e'.lm<, B KOSlTO e nocoL!eH HOMepa Ha .n.oroeopa H paid ;
   cy~mTa. I<OSJTO Tpsi6na .na 6-1,.ne nml.Te1-1a:      - !inspection certifica.te (1 original).

                                                              2



                                                                                                    Ghanem 00000241
                                     Ghanem_Sentencing_00000117
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 118 of 166 Page ID
                                  #:5538

   - arr 38 TeXHHLJeCl<8 HHCneJCU.H.51 (1 OpltniHful).

   5.5. Bcwu<H 6ai.mooH pa3XOJl.H na Teppmopmrra                       5.5. All banking charges on the territory of the
   Ha Tipo.naaaqa :w:e ce 3an.n:ru:QaT OT flpo.r:,;aBaqa, Ha           Seller shall be borne by the Seller, on the territory
   repmopIDITa Ha Kyrryaaqa - OT Kyrryaatia.                           of the Buyer - by the Buyer. The charges of the
   Pa3XOJl.HTe     3a   I<OpecrroH,neHTCKHTe 6aHJ<H               ce   correspondent banks shall be borne by the Seller.
   :3annaLI.1aT OT ITpo.ll,asaqa

           6. YC.IIOBIUl 3A HHCIIEKUIDI                                    6. THE CONDITIONS OF INSPECTION
   6. l. KynyBaYa H3Bbpurna HliCneKu.usi Ha CTOKHTe                    6.1. T he Buyer shall make the inspection of the
   no Ka•1eCTBO H KOJlJ,il! eCTBO Ha TepHT0pHS1Ta Ha                   Goods in respect to quality at the Seller's faci lities
   flpoJ1.aBa'-la, c noCJJe.u;saw,o u3rOTBlftte Ha AKT 3a              with drawing up the inspection certificate.
   HHCneK1J.H51.
   6.2.   AKThT    3a   lfHCneKTHISI      ce   nO.l{nHCRa     R   4    6.2. The inspection certificate shall be signed in 4
   eK3ei\mJUtpa (2 - 3a fipo.u..asa'-la 11 2 - 3a I<ynysaqa).          copies (2 - for the Seller and 2 - for the Buyer).
   6.3. He nO-KbCHO OT 15 Jl.HH npem1 .nararn Ha                       6.3. The Seller shall notify the Buyer about
   1rncneKU1151Ta TiponaBaLJa onoaecnrna 1cynyaaYa 3a                  readiness of the Goods for inspection not Jess than
   rOTOBHOCTa Ha CTOKHTe 3a H.HCileJ~H51.                              15 days prior to the date of the inspection.
   6.4. He ITO-I<bCHO OT 15 Jl.HH npe.nH )laTaTa                       6.4. The Buyer shall notify the Seller about
   UHTttprurn B n. 6. 3 K yrryaalJbT H3Becnma personal details and date of arrival of its
   flpo)J.asa•ia 3a nepCOHaJIHHTe .n.aHHH II .n.aTaTa Ha Representatives not less than 10 days prior to the
   rrpHCTttraHe Ha CBOHTe npe,!l;CTaBHTe.Jll!.           date indicated in clause 6. 3.
   KynyaalfbT me 3anoLJHe 1rncnel<l(1Hrra Ha CTOKf!Te The Buyer shall start the inspection of the Goods
   He nO-K1,CHO OT .D.aTaTa YKa3aHa B c1.06meHHeTO                     not later than on the date indicated in the
   non. 6. 3.                                                          notification according to Para, 6. 3.
   llpe)J.CTaBHTeJTHTe Ha Kynyaaqa Tp.S16Ba )),a HMaT                  The Buyer's Representatives shall have formal
   O(pHI..J,HaJJHH ,ll.Ol<yMeHTH, nOTBbp>K,ll.aBau.u,i npaBOTO         documents confirming their right to sign the
   HM ,!l,a no.n.mnuar A.Kra 3a 11ttcneI<Um1.                          Certificate.
   6.5. BCl-il.!Kll pmxo..u11 CBbp3aHll c np11cnmU1ero 11              6.5. The Buyer shall bear all the expenses
   npeforna.aaHeTO Ha npe.ncram1Temne Ha KynyBatJa                     connected with arrival and stay of the Buyer's
   Ha Tep11.TopID!.Ta Ha Dpo.na.aaqa ca 3a CMeTI<a Ha                  Representatives with regard to the inspection.
   Kynyaaqa.

          7. OilAKOBKA D MAPKllPOBKA                                            7. PACKING AND MARKING
   7. l. Ona1<0BKaTa aa CT01<11Te, .lOCTaBSl}IM no       7.1. The packing of the Goods deliYered under the
   11acTOS1IUHJIT ,[(oronop, Tpsi6na .n.a CLOTDeTCTDa ua present Contract shall meet the requirements of
   H3HCKBatll1-S1Ta Ha TeXHH.4eCKaTa .D.OKyMeHTaQHll Ha                manufacturer' s technical documentation for this
   3aBO.!la-npo113BO.ll.HTen. 3a Te311 CT01<11.                        type of Goods.

                    8. <l>OPC-1"1AJKOP                                               8. FORCE MAJEURE
   8.1. CTpaHHTe ce OCB060)K.L(a.BaT OT OTrOBOpHOCT                    8.1. The Parties are released from responsibility
   :3a fibJHO HnM 48LTH4HO HeH'.30bnHeHHe no                           fo r complete or partial nonfulfi lment of their
   HaCTO.Sll.l.llHI .uorOBOp, ai<O TOBa HeH3TibnHeHHe e                liabilities under the Contract if this non-fulfilment
   cne.L(CTB0e Ha o6cosrre.ncTBa Ha Henpeo,ll)IJU{Ma                   was caused by circumstances of force majeure
   cmra, BKnlO'll1TeJIHO HO He CaMO: 00)1(8p,                          including but not limited to: fire, flood.
   HaBO,J;HeHHe, 3eMe-rpecelllie, BOeHHH ..ueMCTB11H,                  earthquake, military actions, strikes as ·well as
   CT8tJKH, a C'hll.10 .ll.hP)I<aBHH H: npaBHrenCTBeHH                 State and Governmental orders and so on,
   pa:inope>KJl..aHl15l HT.   H .,   npH ycnoswc   <JC   ,na,nCHHTC provided       these   circumstances     have    directly
   o6cTo51re.1crBa Henocpe,acTBeHo ca noBJIH.5JJill Ha                 affected the fulfilment of the present Contract. In
   H3IIbJIHemurro Ha aacTomu1rn .norosop. B T03H                       this case the time of fulfilment will be extended
   cny"<Ia.H cpo1<a ua .n:oronopa ce y,1J,1.,m1m c opeMe-ro            fo r the period equal to that during which these

                                                                       3



                                                                                                               Ghanem 00000241
                                          Ghanem_Sentencing_00000118
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 119 of 166 Page ID
                                  #:5539

   tta.nei1CTBH51 Ha Te3H o6CTOS1TeJICTBa.                       circumstances last.
   CsH.nerencTBO, 113.u~eHo OT c,,oTBeTHHTe opraHH               The evidence issued by the relevant local
   Ha MeCTHaTa BnaCT e ,l(OCTaTb'-IHO                    3a      authorities will be a sufficient proof of the
   TIOTBbp)K.n.asaHe Ha TIOCO'-lem!Te o6CT05ITeJICTBa 11         existence and duration of the above indicated
   cpOI<OBeTe Ha .neikTBHeTO HM.                                 circumstances.
   8.2. C-ra.HaTa, l<OSITO He MO)l(e )(a I130bJ1Hl1 CB011Te      8.2. The Party that cannot fulftl its liabilities due
   3a,D.bJDKeH.IDI nopa,n11 Te3M o6CTo5ITeJicTBa          e      to these circumstances is to notify in \.Vrit1en form
   D.Jlb)l<Ha ..'la cbo6uu,1 Ha .npyrara cTpaHa He no-           the other Party within 7 days. An untimely
   K'bCHo OT 7 ,llffil, B 01-ICMCHa qiopMa.                      notification of force majcure circumstances
   HettaBpe~feHHOTO Cbo6maaa.H.e 3a o6CTO~TeJICTBa               deprives the corresponding Party of the right to
   3a Henpeo11om1Ma cHJia nmuaaa C'bOTBernar a                   refer to them for justification.
   CTpaHa OT npaBOTO ,l(a ce n030BaBa Ha T$IX 3a
   onpas.natt11e.
   8.3. AKO nocoYemne o6croITTencTBa npO)].bJI)KaT               8.3. If the above-mentioned circumstances last
   nose,,e or TPH Meceua, BC51I<a OT crpamITe HMa                longer than three months, then either Party is
   npaao n;a a.tty1n1pa u.emrn .noroeop 11Jrn •iacT or           entitled to cancel the whole Contract or a part ofit
   Hero, re3 npaso .na npeTeHJ.J;Hpa 3a Kor.-meHCHJ)aHe          without the right to demand for compensation of
   Ha noHeceHHTe (npHriHHeHttTe) 3ary6"1 .                       suffered (e,wsed) losses.

                       9. CAHKQIDI                                                 9. SANCTIONS
   9. 1. B   cnyqa11 Ha HapyweHHe CpOKOBeTe 3a                   9.1. In case of breaking the terms of payment
   nnaw,aHe, onpe.neneH11 Pa3.ne.ri 5 OT ttaCT0511.1..nrn        stipulated in Article 5 of the present Contract,
   .n:orosop, Kynysa1.f1,T 3annam,a HeyCTOHI<a B                 BUYER shall pay the penalty being equal 0 ,05 %
   p03Mep OT 0 ,05 % OT cyMaTa HO C'bOTBeTHOTO                   of the sum of the relevant payment for each day of
   nnaw,aHe, 3a aceKH ;:i_ett npocpo1.me, HO He-noset1e          delay, but not more than 5 % of the total amount.
   OT 5 % OT o6mara CTOMHOCT Ha .norosopa.
   9.2. B C.Tl)"IaH Ha HapyweHHe Ha cpOKOBeTe Ha                 9.2. In case of breaking the term of delivery
   .LlUCTaBKa, CbrnaCHU n. 3. 2. OT Ha.CTO>U.l.1,11}1            slipulale<l in Article 3. 2 of the present Cuntra.i..;L
   .norosop no swHa Ha Ilpo.nasaqa TO TOH 3annaw.a               through Seller's fault, Seller shall pay the penalty
   1-1eyCTOHKa, s pa3Mep Ha 0,05% OT croi:i1-1ocra 1-1a          being equal 0,05 % of the price for the proper
   CT01one, 3a ToBapa, Ja Bce1rn: .rceH npocpocrne, HO           event for each day of delay, but not more than 5%
   He-noBeqe OT 5% OT o6m.aTa CTOHJiOCT Ha                       of the total sum of Goods.
   CTOI<HTe.
   9.3 3annawa.He-ro Ha tta.t(a3aTe.rrHHTe Ca.HKu,1111 He        9.3. Payment of penalty does not make Parties
   ocso60>K.n.aBa crpamne OT mnbJIHem,e Ha cB011re               free from execution of the Contract's obligations .
   .n.orOBOpHH 3M'bJJ')l(eHH51.

                   10. PEKJIAMAI(HH                                                  10. CLAIMS
    1O.l. B CJI)"lnHTe, KoraTo e Te'leHHe Ha                     10.1. Shall during the guarantee period any defect
   rapaHTHHHIDr cpoK Bb3HMKHe HeHcnpaBHOCT no                    appear through the Seller's fault the Seller
   BHHa Ha Ilpo.nasa'la, TOH e ll.lb)KeH .ua 51 OTCTpaHH         undertakes to eliminate it at his expense. The
   3a CBOS! CMeTICa. 3~'bJDI<eHHllTa Ha CTpo.uaBaqa ce           obligations of the Seller in this case shall be
   Orpa.HH4aBaT .n.o peMOHT HJIH eKBJ,183.JieHTHa                restTicted to repairing or adequate replacement of
   3ar.UJHa, no H36op H Cbmacyaatte c Kynyaatta, Ha              the defected components, aggregates a.nd
   ..uecpe1<1-111Te Bl,3JIH, arperanI H.llH .ne-ra.iun1, no      assemblies in respect of which the evidence of
   OTHOWeH.J1e Ha KO.HTO ce .[\OKa>Ke, Y.e .u.ecpetera e         Seller's fault is to be presented, at the Buyer's
   B'b3IDII<Han no BHHa Ha ITpo,!lasaqa Ilp11 TOBa Ha            expense and agreement. The repaired components
   B'b'.lC'TaHOBeHOTO 11'.l.lJ.eJIHe ce Ha3Haqasa OCTaTI:,Ka     shall obtain the remaining of primary assigned
   OT O'bpB0Ha'la.J1Hl1Jl cpoI< Ha rapaHU11J1.Ta.                time life.
    l 0.2. PeJ<JiaMIU.J,IUI MOraT .a;a 6oAaT npe,ll,5IB511laHH   10.2. Claims may be submitted in respect of
   no OTHOIUemre Ha I<atJeCTRO "' KO.ITJ,ll!eCTRO HO             quality and quantity, in case of its non-
   CT01nne, a cnyYali Ye 1-1e C'bOTBeTCTBOT 1-1a                 correspondence to the quality and quantity under

                                                                 4



                                                                                                        Ghanem 00000241
                                       Ghanem_Sentencing_00000119
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 120 of 166 Page ID
                                  #:5540

   1<arrncrs0To 11 I<OJJM'leCTBOTO, onpe.n.eneH11 OT              the present contract.
   HaCTOSl~IHIT ,D,Orosop.


   10.3. Pe1<mtMau1u1 no OTHOIIleHHe Ha 1<aqeCTBOTO     10.3. Claims in respect of quality may be
   MOraT 11a 6b11aT npe.mrnS1BaH11 no BpeMe Ha          submitted within the guaiantee period stipulated
                                                        in clause 2.3. of the present contract. The Buyer
   raprunUialiHlfll cpo1<, rrpe.LJ.BH.LJ.eH B TO'H<a 2.3 OT
                                                        undertakes to send reclamation with all necessary
   RaCTOHimi-Sl .Ll.0f0B0p. KynyBa•I'bT e .ll)I'l,)I<eH .n;a
   H3npan, peI<J1a.MauH51Ta C BCHt:rKaTa Heo6XO.Ll.HMa  information no1 later than 4 (four) days from the
   HH(pOpMatUUI He ITO-K'J,CHO OT 4 (tJe'I'HpH) )).HU OTdate of detection of the defects and to send upon
   .11.aTaTa Ha OTl<pHBaHe tta .D,ecpeKTa, H npH        the Seller's request the defe.ctive goods to the
   no11cKBaHe OT npo.n.aBa•ia .n.a 113npaTI1 .no 25     country of the Seller for inspection within 25 days
   (JJ.aa.necer 0 ne-r) .11.HH peK.na~mpruwro HMymecTBo (twenty five) days.
   3a npoaep1<a B crpanaTa Ha Tipo.n.aaaY.a.
   PeKJiaMal\HH no OTHOrneH11e Ha I<0JHflleCTB0T0                 Claims in respect of quantity may be submitted
   Morar .n:a 61,.mrr npeJ1.S1BS1Brurn .110 30 .mrn OT .n:araTa   within 30 days from the date of delivery
   HU .lJ.OCTaBKa.
   I 0.4. Pe1<Jia.\1au11me ce mroTB51T Ha 6MrapcKH                    10.4. Claims are prepared by Bulgarian and/or
   11/ium Ha aHrJIHHCKH e3HUH H TpSI6Ba .na ce                    English and have to be submitted by registered
   H3npaT!IT <1pe3 ocpm.maJIHa noma, cj>rucc Hmi H-               mail, fax or e-mail. The date of the claim shall be
   Mett.JI. ,D;ara Ha npe.nS1BS1BaHe Ha peJ<JiaMfill.IDITa ce     considered the date upon which it is received by
   CtUITa .na-raTa Ha nonytJaBaHHTO HOT npo,D,aBa•1a.             the Seller.
   Tipo.naBa<ra HMa np:mo ;:i;a npoaepH ocHOBaHlleTO              The Seller has the right to check up the basis of
   3a      pe1<.1a\taUIUI Ha MHCTO, tipe3 CBOH                    the claim on the spot through his representative.
   npe.n.craa11Ten.          flpo.naBa•1a    we      pa3rne.n;a   The Seller shall examine the claim within 60 days.
   peKJiaMaQ1-urra B paMlOITe Ha 60 .Ll.HU.
   10.5. B cnyqaii Ha H3TH<JattH Ra ropeuaTHpruurre  10.5. After the expiration of the above stated dates
                                                     or in case of violation by the Buyer of the terms
   11ITTH H.ill1 B c.1y1.1fili: Ha HapyillaBaHe OT KynyBal!a
   Ha cpoKoaere noco11eHH s ro•ma l 0.3, Opo.n:aaatJastipulated in clause I 0.3., no claims shall be
                                                     accepted by the Seller. Shall the defective item
   H51:Vlll )).0 rrpHeMe pe1<JJOMO.UID1Te. A1<0, cne.n.
   nperne~, .D,eq>eKHOTO 113.uemrn e ro.D,Ho 3a      after the inspection be found fit for service, the
   ynoTpe6a, Kynysalla we no1<p11e TpaHcnopTHttTe    Buyer covers transportation expenses of the item
                                                     to the Seller's country and back. Should the
   pa3XO.D,li ;:i;o CTpaHaTa Ha Ilpo.nasa•rn u o6paTHO. B
                                                     defective item after the inspection be found
   cnyqm, lie cne.n nperne.na Ha.necpeI<THOTO tt~.ne.rrne
   ce )'CTaHOBH, qe TO e HeH3ITpaBHO no BHHa Ha      defective due to Seller's faul t, the Seller covers all
   0po.QaBa4a,        0pO.QaBa4e      me      noKpwe the expenses related to shipping the item to the
   -rpattc11opTtt11Te pa3xoi-1.11 .no e1patta-ra Ha Seller's cow1try and back.
   Opo.naeaqa 11 o6paTHo.

                      11. A.P.GHTPA)K                                             11. ARBITRATION
   11.l. BcutJKH crropoae     Me»c.ny   CTpruu!Te,   KOHTO   ca
                                                          11.1. Any disputes between the Parties anstng
   Bb3HHl<HM11     npH    1130bJIHeHHe     Ha             from the present Contract and/or in connection
                                                 HaCTO}IKHllT
   ,ll;orosop HIHJIH BbB spb3J<a c Hero, me ce pernaBaT with it shall be settled through negotiations
   no m,Tll Ha nperoaoptt.                                between the parties.
   11.2. B C.1)"IUH, 'IC CTpaHHTC HC []OCTHfHaT 11.2. In case if the Parties do not reach an
   Cbrnacue np11 pelllaaatte Ha Bbnpoca, npw=urna 3a agreement in settling an issue causing the dispute,
   B'b3HHI<BaHe Ha pa3Hornacwe, TO cne.n IDfCMeHa after the written establishment, the differences
   rcottcraTaJ.\mI, pa:momacuero ce rrpe.LJ.aBaT a will be forwarded to the Arbitration Court part of
   Ap6HTpax(HIDI. Cb,J K'bM obnrapc1<ara Tbprosc1<0- the International Chamber of Commerce in Sofia
   npor.mwneHa nanaTa B fp. Coqnrn, 61,rrrapIDI, np11 Bulgaria under its conditions and terms of
   npHimraHe Ha HeroBttTe rrpas1rna. Ap6MTpIDK1,T ce arbitrtion. Arbitration shall be in English language
   npoae)1(.!la Ha Aa1·J111HCKJ1 e:m1< np11 np11nmKJ1MOCT am.I under Bulgarian law.
   Ra .61,nrapcKoTo npaso.

                                                                  5



                                                                                                      Ghanem 00000241
                                        Ghanem_Sentencing_00000120
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 121 of 166 Page ID
                                  #:5541

   11.3. PewemHITO ap611TpIDl<a e OI<OHtiaTeJJHO 11             11.3. The resolution of the arbitration award shal l
   3a.D.bJDI<HTe.n.HO 3a .n.se-re CTJ)aHH.                      be final and binding upon both Parties.
   11.4. PaJXO.ll.«Te no ap6wrpIDKa ca 3a cMe-rKa Ha            11.4. The arbitration fee shall be borne by the
   3ary611naTa CTpatta.                                         losing Party.

                 12. WITH YCJIOBIUI                                            12. MISCELLANEOUS
   12.1. HaCT05lIUIDIT )l.OroBop BJUl'3a B CIDia OT .naTaTa     12. 1. The present Contract comes into force since
   Ha nOJly'-laBatte Ha CbOTBeTHHTe pa3peweHH~ OT               the date of obtaining the appropriate permission of
   .D:bp)KaJ3HaTa KOMHCIDI 3a eKCIIOpTeH KOHTpOJI.              State Committee for Export Control.
    12.2. B Te4eHHe Ha 10 DHH OT MOMeHTa Ha                     12. 2. Within IO days since the signing of the
   llO,!J;llHCBru-Ie Ha HUCTO~IDI )l.OroBop KyrryBa'ia me       present Contract, Buyer provides to the Seller
   npe.uocraa11 Ha Ilpo.nasaqa ,,CepTmjH11<ar 3a 1<paeH         with '"End User Certificate" which must content
   noTpefanen", B KOHTO TJ)H6Ba .na ce C'h.llbP)KaT             warrants that Goods will not be re-ex.ported or
   3a,D,bJDI<eIDUl CToimTe ,ll,a He ce pe-e1ccnopTHpaT H        transferred to somebody except the end-user
   ,!\a He ce upeAa.BaT tta KOn)TO 11 .D,a, ocaeH Ha            witho ut a permission of the Stale Commillee for
   KpaHHHSI.T CTOTJ)e6uTeJT, 6e3 C'hrnac»eTO Ha                 Export Control. This document must be issued by
   tJ:bp)KaBHaTa ICOMHCIDI 3a e1ccnOpTeH I<OHTpOJI.             authority state structure.
   T03H ,l{OKpteHT Tp~6Ba .a.a 6b.[le 113,l{a,l{eHO OT
   ynbJJHOMOIUeH.ll'hP"<aseH opratt.
   12.3. D0ny'laTe.i1 u 1cpaett noTpe6wTeJ1 Ha CTOKHTe          12.3. Receiver and End-user of the Goods is the
   ce ~B~Ba M11HHCTepCTB0T0 Ha OT6prutaTa Ha                       Ministry of Defense of Libya.
   .JlM61rn.
    ·12.4 . KynyRatia rapaHTHpa, tie CTOKHTe HSJMa fta          12.4. The Buyer guarantees that the Goods will
   ce pe-e1ccnopTHpaT HJTH npe,:1;aaaT 1-1a 1-1nrcoro,          not be reexported or diverted to anyone else,
   OCBeH Ha I<paiiHM51 IlOTpe6nTeJI 6e3 pa3peweHHeTO            except the End User without a permission of the
   Ha 1}.bp>KasHaTa I<OMHCHSI 3a eKCnOpTeH KOHTJ)OJJ.           State Committee for Export Control.
   12.5. B pa.MKHTe Ha 30 ZJ.HH cne,:i; .D,OCTaBI<a Ha          12.5. Within 30 days since the date of delivery of
   CrOICl1Te s <:rpaJ-taTa Ha KpaMHl1.)!T nOTpe611'ren,         lht:: Goods to End Ust::r' s wuntry, Buyer shall
   Kynysa4'hT ce 3aJJ.'hJDKasa .na npe)lCTaBH Ha                provide the Seller \\~1h "Certificate of Delivery"
   llpo.l(aBa'la       Cep,-H<\>wKaT,   nOTBbp)l(,:i;asaut      (Annex # 2). This document must be attested by
   .l(OCTa.BKaTa (llpHJ!O,KeHwe .N2 2). T03ff ,Zl;OKyMeHT       authority state structure.
   ,pll6Ba ,11,a 60.ue 3asepeH OT ynbJIHOMO[l{eH
   .!l'bp>t<aBeH opra.H.
   12.6. Dcwnm ,ll,OnbJ1HeHH.H 11 H3MeHett11}1 r<'b M           12.6. All additions and amendments to this
   ,[(oroaopa ce cimnrr 3a ,11,ei1cTBHTeJ1HH, a1<0 ca           Contract shall be considered as valid if they are
   HanpaseHH B IlHCMeHa cpopMa H no.n;mICaHll OT                made in writ1en form and signed by both Parties.
   ,11,BCTC C,paHH. Bca'II<H, tta.n;.11e>KHO no,zi;m1cattu      All the duly signed additions to the present
   ,l\OII'bJTHemrn KbM HaCTOlll.l.(HR ;r.orosop ce C4UTaT       Contract shall be considered as its integral part.
   3a HeOTMeHHa qacr OT Hero.
    12.7. KynysatibT e JJ.JJb)KeH .ll.3 ocurypn, 3a caon 12. 7. The Buyer shall provide, at its own expense,
   t:Mt::TKa, BCH'iKJ1 BHOt:HH filll.leH:.rn 11 pa3p~U1eH.11>1, all import lit:t::nces anti permits requirt::<l fur import
   Heo6xo.1u1M11 3a sHoc 1-1a CTOKMTe a CTpattaTa Ha of the Goods to the country of destination.
   Ha3HaHeHHe.
    12.8. H»To e,11,Ha OT CTattHTe tte MO,Ke .z:r.a npeAasa 12. 8. Neither Party is entitled to transfer its rights
   CBOHTe npasa 11 33,Z{'bJJ)l(eHml, KOHTO npOl13TU4aT and obligations under the present Contract to a
   OT T03H .a.oroaop Ha TpeTa CTpaHa 6e3 fiHCMeHO third party without prior written consent of the
   CbrnacyBAffe c .r1pyraTa CTatta.                             other Party.
    12.9. Cne.n. no.nmrcsatte Ha 1-1aCTOfill.\illl AOroaop 12.9. After the present Contract has been signed,
   BCH 4Kl1       npe.uwecTBru.uH          nperosop11        11 all previous negotiations and correspondence
   1copecno11.n;e10J,m1 ry65!:T cHJ1a.                          pertaining to it become null and void.




                                                               6



                                                                                                          Ghanem 00000241
                                       Ghanem_Sentencing_00000121
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 122 of 166 Page ID
                                  #:5542

   12.10.     HacT05illl.lHI    }].orosop       .L(eikrsa     .uo    12.10. This Contract is valid till the Parties fu lfil
   w3a1>;1HeHwe Ha         scw1KH noen1         OT   CTpa.HHTe       all the assumed obligations.
   3a,llbJVKeHIDI.
   12.11. HaCTOS1U1.HS1 .[(orosop e no~rrwcaH s .IJ.Ba               12. 1 L. The present Contract is signed in 2 copies
   eK3eMilIDipa Ha 6nrrrapcKH H attrJIHiicKH e3HK no l               in Bulgarian and English, one for either Party,
   eK3e11mm1p    3a sc.sma   CTpaHa, 11)1.eHnt'-IH.J,1 w HM3.ll.\H   authentic and equal in   force.
   e.IJ.HaKBa cIDia.
              13 A)D>ECH HA CTPAHHTE                                      13. ADDRESSES OF THE PARTIES
   IIPO,QA.BA11:                                                     SELLER:
   XA H ACUAPYX TPEH.£1, EOO.ll.                                     KHAN ASPARlJH TRA DE Ltd.
   61,JIT AP l1Jl                                                    BULGARIA,
   9300, rp . .[(o6pH'-l                                             <:>300 Dobrich,
   )'JI. L\aHKO l.J,ep1<0BCKH, 3                                     3, Tsanko Tserkovski Str.
   .ll.1J..1J.N2 BG 201264962                                        VAT No.: BG201264962
   Te.,.:              +359 58 604948                                Phone No.:     +359 58 604948
   <PaI<C:             +359 58 604948                                fa.'( No.:     +359 58 604948
   E-mail:             khanastra.de@gmail.com                        E-mail:        khanastrade@gmail.com
   1,aui.:a ua Ilpo.L(a.Batta:                                       Bank of the Seller:
   AJl<PA BARK £1,ITfAPIDI                                           "ALPHA BANK" - BULGARIA BRANCH,
   Ocp11c .[(o5pITT l                                                OFFICE DOBRICH l
   IBAN: BG61CRBA98981230019099 (aM . .L(OJI.)                       IBAN: BG61CRBA9898l2300I9099 (USO)

                                                                     BUYER :




   IlpHJIO:>Kenue .N2 1:                                             Annex # I:
   C nenn<J>n~ nns:i 1a ~ocTa RK'a                                   n elivery spedfication
   IlpeJio:>Keuue .N'2 2:                                            Annex # 2:
   AKT 1a uocneK~uo                                                  insp ection Ce1t ificate
   IlpuJJo:>Keoue .N"!! 3:                                           Annex# 3:
   CepTuct,mcaT 3a nOTBbp~asa 11e ua .i.ocTas ica                    Delivery verification ceri ificate (specimen)
   (o6paJeu )

                           UPO.[(ABATI                                                   R"YilYBA '-I
                             SELLER                                                        BUYER


                                                                     7



                                                                                                            Ghanem 0000024 1
                                          Ghanem_Sentencing_00000122
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 123 of 166 Page ID
                                  #:5543




                                       8



                                                                 Ghanem 00000241
                         Ghanem_Sentencing_00000123
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 124 of 166 Page ID
                                  #:5544




                                  flP11J10)KE ID1E .N~ 1                                                         ANNEX# 1
           IC'LM   ,uoroBoP .M .......................... .                                            to the CONTRACT .M

                                      OT _ _•          2014 r.
                                                                                                                  dd. _ _ 2014

                                                                                      Delivery specification
           Cneuu4>11Kau;HH Ja .a;ocTaBKa
                                                                                              1.1,en a 3a e;i..
    X2
                             HanMe1106at1nc                                 J{oJ1-BO (op.)     (aM . ./.\OJl.)     CyMa (al\l. AOJJ.)
    Nos.
                              ·o esc ription                                  QTY (pc)       Price per unit        Amount (USO)
                                                                                                 (USD)
            I,oe11p1111ac 23 M M
     l                                                                            500,000              15,00          7 500 000,00
            Ammunition 23 mm
            l>oeupunac 14,5 MM
     2                                                                            500,000               7,50          3750 000,00
            Ammunition 14.5 mm
            Eoenpunac 7,62x54 MM IIKT
     3                                                                            500,000        200/IOOO               100 000,00
            Ammunition 7.62x5-' mm PKT
     ..     Mmroxm,pra•1ct1 1ocTpcJ1 81 l\t,1
            Mortar round 81 mm
                                                                                    3,000            139,00             417 000,00
            M.IIIIOXB'hpra•1eu 113CTPCJl 120 ~·rM
     5                                                                              1,000            295,00             295 000,00
            Mortar round 120 mm
            Pa"eTa 130 MM
     6                                                                                500          3350,00              167 500,00
            Rocket 130 mm
            IlpOTlll30Tam,ooa IIY 9Il135M-Ml
     13                                                                                20       49 000,00               980 000,00
            Antitank Launcher 9Pl35M-Ml
            PaKeTa 3a ill' 9TI135M-Ml
     14                                                                               200        19 800,00            3 560 000,00
            Missiles Antitank Launcher 9Pl35M-M1                    I
            Jla3epen Jl3JICKOMCP
     15                                                                                20       27 000,00               540 000,00
            Laser Range Finder
            Cuaiinep AO 2 000 M
     16                                                                                20          5900,00              118 000,00
            Sni per for 2,000 m
            30 MM rpa11aTOXB1>p1·a•u-:a ArC - 17
     2-'                                                                                16      27 200,00               435 200,00
            AGS 17 30 mm grenade L aunchers

            BcH•nw/Total: 17 862 700,00        3M. JlOJI. /   USD




                         DPOJ(ABA'I                                                             KYIIYBA'I
                           SELLER                                                                   BU YER




                                                                        9



                                                                                                                        Ghanem_00000241
                                       Ghanem_Sentencing_00000124
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 125 of 166 Page ID
                                  #:5545


                                        IIPIIJIO)KEIIHE N2 2                                                   ANNEX#2
                K'bM   ~oronoP x, .......................... .           to tl·1e CONTRACT N! .....................................

                                             OT
                                                  - -.      2014 r.                                           dd. _ _ _ 2014




                       A1cr 1a u:HcneKu,USI                                         Inspection Certificate


     YnblIHOMO~eHHTe npe.n;CTI1B1neJm:                                 Representatives of the:
    Ha llpo.nasa,1a - _______________, Seller - - - - - - - ' acting on the basis
    .nelkrsru.u.11 Ha oc1-1 oarurne - - - - - - - ~
    Ha Kyn yBalla - ____________, Buyer - _ _ _ _ _ _ _, acting on the basi s
    .nelkrnru.u.11 Ha OCH0B,tH l1e _________,


     c1>cTaBHXa Hacrmm~1151 AKT 3A I1HCf1EKI..(H5[ Ha made this Inspection Certificate to certify that the
     CroK1ne 11 no.11.ra1>p)l{,LJ,asar , Ye CTOKHTe
                                            HaTioJlHO Goods folly corresponds to the conditions of the
     OTroaapsi Ha yc.rroBH51Ta Ha .n.orosop           Contract No - - - - - - - - - - -
    )(2
          -----------
      }(Q                                         Ha 11MeHORaHlle                                            Ko1n1tJeCTRO, 6p.
      No.                                            Description                                               Quantitv, pcs.
       1
       2
       3

    )J;ara :                                            Date: _______
    TeXH11'leCKOTO CbCTOH1-111e 1-1a croKaTa 1-1anbJ1HO The technical condition of the Goods fully
    y.nosJJernopsrna 11311c1<aattmna Ha KynysaYa.                     satisfies the Buyer's requirements.

    Hac-roH~11HT AKT 3a H1-1cnc~11H e CbCTaBJJett          B The present Inspection Certificate has been made
     qernp11 eK3e1vmmipa(.nsa e1<3el\,tnJ1.S1pa3anpo.uasaYa, in four copies (two for the Seller, two for the
    .nsa - 3a Kynysaya) 11 ce srn5!Ba octtos.urne 3a Buyer) and is the basis for payment under the
     pa.:mna~aHe no ,ll,Oroeop N~ ...... ... ...... ....... ... .... Contract N~ .... .. .. . ...... .......... dd. --->---> 2012 .
     OT - -.2014 r.


                                                                                  Dpe~crasHTeJ1 Ha KynyHa"-la

                   Representative of the Seller                                    Representative of the Buyer




                                                                 JO



                                                                                                               Ghanem 00000241
                                        Ghanem_Sentencing_00000125
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 126 of 166 Page ID
                                  #:5546

                                          HPIIJIO)KEHHE N2 3                                              ANNEX #3
                 acL1u   ,ll;oroBoP .N'11 .......................... .        to the Contract No .........................

                                               OT -•-•       2014 r.                                     dd. - - - 2014


                                                                                                               06PA3EI(
                                                                                                              SPECIMEN



                CEPTH<l>HKAT 3A )l,OCTABKA._                                CERTIFICATE OF DELIVERY




     C Hacro~oTo noTBbp)l<,D,a.Ba.Me, qe CTOirn:Te Hereby we confirm that Goods, which had
     AOCTa.BS1H11 B CbOTBeTCTB),le c AOroaop N~          been shipped under Contract N~ _ _ _ __
     OT « »                    2014 r. ca .nocnU1eH11 Ha dd.             . was delivered 10 the end
     1cpaflH1H1 n0Tpe6J,1Ten                                             user _______________

     (Hau;11eHoaa11ue 11a KpautruJI nompe6ume11 u nec:oaw, (Name and address ofthe End-User).
     aopec) .


                   OT UMeTo na Kyuysacra                                 OT uMeTo ea .z.1,piKaBHHSIT oprae, UJAasam
                    On behalf of the Buyer                                  Ce1JTH{J>mcarn la Kpaeu 00Tpe6nTeJ1
                                                                         On behalf of the governmental body issued
                                                                                 the End User Certificate




                                                                                       (no.Uffil cl ne~iaT)
                           (no1.m11c/ne1taT)                                          (signatu re/stamp)
                          (signature/stamp)




                                           OTMeTKa ea MHTne1.1ecicarn cJ1y;K6a
                                             Marks of the Customs Services


                                                        (noJT.m1c/neLTar)
                                                       (signature/stamp)




                                                              11



                                                                                                          Ghanem 00000241
                                       Ghanem_Sentencing_00000126
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 127 of 166 Page ID
                                  #:5547




                                            CASE NO.     CR 15-0704 (A)-SJO

                                                     UNITED STATES OF AMERICA
                                              VS.       GHANEM

                                            PLAINTIFF=S EXHIBIT            517

                                            DATE                                 IDEN.

                                            DATE                                 EVID.

                                            BY
                                                            DEPUTY CLERK
                                            AO 386




                         Ghanem_Sentencing_00000127
         Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 128 of 166 Page ID
                                           #:5548

   From:                          Rami Ghanem <ramithe@gmail.com>
   Sent:                          Saturday, December 6, 2014 6:40 AM
   To:                            almeftaheng@gmail .com
   Subject:                       Contract_draft_bg-engl_Libya_trial with small quantities.docx
   Attach:                        Contract_draft_bg-engl_Libya_trial with small quantities.docx



   This is the con-cct agreement to be signed, please disregard the other ones.

   Thanks




   G.&NIIJJ ~- MBNA- /Gn!Q
   Egypt Office
   CompleK 122, Building 16, Apartment 42
   Al Rehab City, Cairo Egypt
   Telephone# 00201127999552
   Jordan Office

   Tel: 962 6 5685624
   Fax: 962 6 5685625
   ramithe~gmail.com . or rami@.caravaname.com
   US Telephone: 772 675-4363                           Skype Address: caravanamc

    The information contained rn th s m.e:ssage is for the inte,ded addressee only and ma·, containconfidentlal and/orprl\ileged Information. If you are not the Intended acdres.see. this messate w II self destruct so
    notify ttle sender: do not copy o r dls1ribute this meS$3&e or d$CI05e ll$co1terts to anvone. Any views o r opi nions expres.se1 in this messaee are those d the author and do not nece>sar ly repreient tho;.e of CNE o r
    of any d its associated comp.1nies. No reU.1nce may be placed on this message without writter confirrra t ion from ~n aut ho·il.ed representa:ive of the comp~ny.




                          Life is short .. So love your life .. Be happy .. And Keep smiling .. and


                                                                               Before you speak »Listen
                                                                                Before you write »Think
                                                                                Before you spend »Earn
                                                                               Before you pray »Forgive
                                                                                 Before you hurt >>Feel
                                                                                 Before you hate >>Love
                                                                                  Before you quit >>Try
                                                                                  Before you die » Live

                                                                                                  That's Life ...



00093667.pdf                                                                                                                                                                                  Ghanem 00000241
                                                                               Ghanem_Sentencing_00000128
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 129 of 166 Page ID
                                  #:5549




                                                                 Ghanem 00000241
                         Ghanem_Sentencing_00000129
      Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 130 of 166 Page ID
                                        #:5550


                  )J,OrOBOP Ja EKcnopT ua CroKH                                                Export Sales CONTRACT

                  rp. Tp11noJ1e                         08.12.2014                     Cit)" of Tripoli        Dated: December 08, 2014


          Kol\mamrn Xrui Acnapyx Tpew,11 EOO)],,                    c              The Company Khan Asparuh T rade EOOD, wi1h
          npe,ll.c:-ras11TeneH ol].,11c B 1-p. )J;oGpw-1. yn. . ~aHKO              office of representation in the cily of Dobrich, 3,
          U ep1<0BCKtt", 3, B Peny6J111Ka obnrap1151, ttapH4aHa                    Tzanko Tzerkovski str., in the Republic of
          nO-,D,OJI)'    ,,ITpO.llaBaq" ,      rrpe.ucraBJISIBSIHa   O     r-H     Bulgaria, hereinafter referred to as the '·Seller'",
          Hop.n:a:t1 Ilernos Ilernos OT e~tta cTpa:t1a,                            represented by Mr. Yordan Pelkov P etkov, on the
          H
                                                                                   one side,

          MnH11crepcrso           Ha 0 T6pruiaTa Ha Perry6m--1Ka
                                                                                   and
          Jl11611>1, upe.u.crrurn>1satto or MoxaM"bT M.K.xaiu,q)                   M inistry of Defense of the State of Libya,
          r xse.ri, CTbpBH 3MeCTHm< 1\1rnmCThp-Ope.n:ce.n.aTen                     hereinafter referred to as the ''Buyer'' represented
          w JJ:ewcTaall( MwHWCTI,p Ha Or6paHaTa, OT .n;pyra                        by Mohammed M.khalif:h Ghwel, First Deputy
          CTpaHa, 3ae.n;Ho crpatt11, no,11n:11caxa ttaCTOlllJ..lHllT               Prime Minister and acting Minjster of Defense, on
         .n:orosop 3a cne,ll,HOTO:                                                 the other side, hereinafter referred to as Parties,
                                                                                   have concluded the present Contract for the
                                                                                   following:

                        1. IlPE)lMET HA .uorOBOPA                                           l. SUBJECT OF THE CONTRACT
          l. l. n po.n.asaqa npo.n.asa, a Kynysat.!a npueMa                  H     1.1. The Seller shall sell and the Buyer shall
          3annawa 06eKT11Te Ha LIOCTa.BKa (HapJ,JqaHa no-                          accept and pay for the items. (hereinafter referred
          uaTaThJ<        ,,CTmca/CT01rn" ),         nptt     ueua    H      o     to as " Goods"), at prices and according to
          KOJJHqecTBO        H        HOMeHKJJarypa,        onpe.neneHl{     B     nomenclature and quantity, as detailedly
          Ilp1,rno)l(eHHe N~ 1 I<bM HaCTOffi.UHSI l{orosop.                        stipul ated   in Annex # l to the this Contract

                  2. KOJIH'IECTBO, KA t.IECTBO HA                                      2. QUANTITY, QUALITY OF THE GOODS
                                       CTOKHTE
          2.1.     KoJm :qeCTBOTO         Ha     CTOKMTe      n nIX.HaTa 2.1. Quantity and nomenclature of the Goods shall
          HOMeHKJiaT)rpa         ce   onpe.nemn     s O p1,1J10)l(eHHe N~ 1 be determined in Annex # 1 to the present
          I<'bM   Hacros11.1(rur ,!(oroaop.                                        Contract.
          2.2.      KaLJeCTBOTO        Ha CTOl<HTe            Tp516Ba      ,Zl;a   2.2. Quality of the Good s shall             meet the
          CbOTBeTCTBa        Ha H3HCKBaHll51Ta Ha TeXHH4eCKa                       requirements           of   manufacturer's   technical
         .l(OKy).,teHTall,«51 Ha 3aso,D,a-npOl-13B0,!l11TeJI.                      documentation.
          2.3.    fapaHU.HOHHlUIT cpOK            3a   eKCilJIOaTa.Q~UI    Ha      2.3. Warranty assurance for equipment within 12
          o6opy,LU3asero          e 12 Meceu.a           OT    .LlaTaTa    Ha      months from the delivery date.
         .l(OCTaBKaTa


                        3. YCJIOBHR HA .11:0CTABKA                                               3. TERMS OF DELIVERY
          3.1. CTOKHTe cc ,D,OCTaBSIT npn yCJ10BHst FCA/FOB,                       3.1. The Goods shall be delivered on terms
          CbrnacHO MHKOTEPMC 2010.                                                 FCA/FOB basis according to "INCOTERMS-
                                                                                   2010".
          3.2.    CTOKHTe    ce .n;oCTaB51T no H3pwrno onpe.r1eneH 3.2. T he Goods shal l be delivered based on a
          OT CT)JclHHTe rpa<pHK, KOHTO e,,,um HepameJI.Ha delivery schedule expressly agreed between the
          qaCT OT HaCTO.SI.UJIU! .il.Of'OBp. [ IbpsaTa .ll.OCTaBKa Parties which shall become a pru1 of this Contract.
          CTaBa B cpOI< OT 15 .ll,Htt OT CJie.lJ, BJIH3aHe Ha First delivery shall be withn 15 days after date of
          AOroBopa s c,ma 11 nonY4asatte Ha nna~atte effectiveness of this Contract and receipt of the
          Cbrnaceo n. 5. 2.                                        payment, stipulated in cl. 5. 2.
          3.3. )],onycKa ce npe.ucpot.iHa .n,oCTasKa, no 3.3. Pre-term delivery is allowed upon agreement
          CbrnacyBatte Mell<,D;y CTpatnne.                         of the Parties.

                                                                                   1



00093669.pdf                                                                                                                Ghanem 00000241
                                                       Ghanem_Sentencing_00000130
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 131 of 166 Page ID
                                  #:5551

   3.4. 3a .naTa Ha .noCTa.BKaTa ~e ce c,111Ta .naTaTa Ha    3.4. The date of loading will be considered as a
   HaTosapaatte.                                             date of delivery.
   3.5. He ITO-KbCHO OT 15 )J,Hl1 npe.D,11 .n;anrra Ha       3.5. Not later than 15 days prior to shipment,
   Toaapette npo.na.Ba'ta ~e UHq>OpMHpa llpo.naaatJa         Buyer shall inform the Seller about
   '.la c.ne.D,HoTo:
          TH.11 Ha TpattcnopTa H ,ll.a.HH11 3a npeao3aaqa;         type of transport ruid Carrier data;
          AaTa 11 apeMe TJ)brBaHe Ha TpaHcnopTa                    date and time of the transport departure.
   3.6. Crn1mTe me 61,.naT M3nparett11 Ha Kynyaaqa           3.6. The Goods will be delivered to the Buyer
   cnc.n nonyqruia.He Ha 100 % n.nru.u_aHc 3a CTOI<HTC,      after receiving of 100 % payment for the Goods
   .llOCTaBfilHl no BCm<a KOHI<peTHa .D,OCTaBKa no           fo r each particular delivery under this Contract.
   HaCT05lilllUI noroBop.

    4. IJ,EHA. II Oli~A CYMA HA ,!l.OrOBOPA                      4. PRICE AND TOTAL SUM OF THE
                                                                            CONTRACT
   4. 1. l.J;eHa:ra tta CTutorre onpe.ae.ne1rn l:l           4.1. The price of the Goods is stipulaled in Annex
   IlpMJTO)KeH11e N2 1 11 Bl(J)IO~a CTOHHOCTTa Ha            # l and includes the cost of Goods, packing.
   CTOI<HTe, onaI<0BK3., MapKKpOBKa, MHTHM4.eCI<O            marking, custom clearance on conditions
   o(j)opMHHe Cbrnactto ycnoamrra FCA/FOB s                  FCA/FOB according to JNCOTERMS 2000.
   CbOTBeTCTBHe C yCJlOBIUI MHKOTEPMC 2000.
   4.2. IJ,eHaTa Ha OT.D.errH1,ne CTOKH no .D;orosopa ce     4.2. The individual prices of each specific item of
   onpe;{emlT C'br.rraCHO HH,1(11BHAYMHHTe uett11,           Goods under this Contract is as shown in Annex #
   nocoqem1 s DpHJJO)KeHI1e .N"~ l KbM Hero, a               1 to this Contract, and the total price of the
   061.QaTa ~eHa no ,n:orosopa npe)J.cTaa.nsma               Contract shall he the aritmetical sum of all Goods
   ap11TMeT11'UIH51 c6op Ha BCH'l[(}I CTOI<H, YMHOme,rn      to be delivered multiplied by their indi vidual
   no MH.llHBHJJ.YaJIHMTe MM ue1rn:.                         prices.
   4.3. Ba.rtyTa Ha ,norOBOpa- cL\lepHKaHCKH J.lOilapH.      4.3. Currency of the contract - US dollars.

            5. YCJIOBMJI TIA TIJIAIIl,AHE                               5. TERMS OF PA Yl\1ENT
   5.1. Ilrrawa.H1rnTa Ha CTorure ti,ocrannHH no             5.1. Payments for the Goods, which are delivered
   HaCTOS11.Q1rn .D;orosop we ce H3B1>pmsaT s                under present Contract, shall be made in US
   aMep1n<a.HCICM AOJiapH.                                   dollars.
   5.2. B paMKHTe Ha 10 ,[(HH OT ,ll.aTaTa Ha BJIH3aHe s     5.2. Within l O days after the date when the
   c11na Ha Hacrnmumn .[(oroBop. Kynysaqa Janmu.ua           present contract comes into force, the Buyer shall
   50 % or o6marn croliHocr Ha ,,Crn1arre".                  pay 50 % of the total amount of the " Goods".
   5.3. ITnaw;aHe C'.brnacHo n. 5. 2. I.Qe ce U3B'hplilll    5.3. Payment according 10 the paragraph 5. 2.
   cne,D, npe,D,OCTaB5ftte na I<ynyBa'ra Ha cnen;HHTe        shall be done after provision to the Buyer the
   .l(OK)'MeHTM:                                             following documents:
        cpa1rrypa, HamtcaHa OT npo,ll.aBaqa Ha               - invoice, written hy Seller in English with
   aHTJIIlHCI<H e3HK, B I<ogTo e nocoqeH ao:.1epa Ha         indication of number of the contract nnd sum to be
   ,Z(OfOBOpa 11 CYMaTa, KORTO TpJ16Ba ,&a 6'b.zi;e          paid by Seller;
   nJ1aTeHa Ha Tipo.naBaqa;
        ITHCMeHHO yne.nOMJieHHe 3a BJIB3aHe Ha          - written notification that Contract has came
   ,[(oroaopa B c1ma.                                   into force. After authority for the country of
                                                        export release the export license to the for the
                                                        county and city of buyer ( the authority were
                                                        signed the end user certificate from Tripoli -
                                                        Libya)
   5.4. B TeqettHe Ha 10 ,[(HM CJie,ll no,u:rrHcsaHe Ha 5.4. Within l O days after signing the inspection
   Aicra 3a TeXHH'!ecr<a nttcneI<Ullg, Kynyaaqa certificate, the Buyer shall pay 50 % of the total
   3anmu11a ocraaa11..one 50 % OT o6u.urra CTOHHOCT amount of the '·Goods" for each particular
   Ha CTOKUTe 3a BCsrKa KOHKpeTHa ,n:ocrallKa tJpe3 delivery hy TT (telegraphic transfer) to the
   6rumoe rrpeeo,D, no c~eTr<aTa Ha Dpo.naaa'la cpell{y Seller's account against the following documents:

                                                             2



                                                                                                 Ghanem 00000241
                                     Ghanem_Sentencing_00000131
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 132 of 166 Page ID
                                  #:5552

   cne,n.HHTe ,D.OK)'MeHTH:                                               invoice, written by Seller in English with
   - qiairrypa, HanHCaHa OT npo)laBalJ8 Ha aHrJIHHCKH             indication of number of the contract and sum to be
   e3m<, s KO}[TO e noco'leH HOMepa Ha ,n.oroaopa 11              paid;
   cyMara, J<OSJTO Tp516aa .na 6bAe nJiaTetta:                    - linspection certificate (1 original).
   - aKT 3a rex:»11qec1(a 11HcneKU.rui (1 opunrna.n).
   5.5. Bcw1101 6atmOBH pa3XO,D.11 Ha TeppHTopruiTa               S.S. AU banking charges 011 the territory of the
   Ha Tipo.naaaqa ~e ce 3anJiall.\aT OT npo.[lasaqa, Ha           Seller shall be borne by the Seller, on the territory
   Tep11Topmna Ha Kyn:yaa11a - OT Kynyaat1a                       of the Buyer - by the Buyer. The charges of the
   Pa:ixO)],H.TC 3a 1<opccnOH)],CHTCKI1TC 6aHI<H cc               correspondent banks shall be borne by the Seller.
   3anJia.I.UaT or npo.uaaaqa

           6. YCJIOBIUf lA JfHCllEKU:JUf                              6. TH E CONDITIONS OF INSPECTION
   6.1. Kyn:yaaqa H3BbpWBa HHcne1cmrn Ha CT01mr e                 6. 1. The Buyer shall make the inspection of the
   rro 1<a•1ecrso H J(OJJWteCTBO Ha TepHTOplU!Ta Ha               Goods in respect to quality at the Seller's facilities
   npo.Llaaa•1a, c uoCJ11::.n.a~o 113 l'OTB}!tte Ha Aicr :sa      with drawing up the inspection cerliucate.
   WHCITeKU1151.
   6.2. AKThT 3a lIHCOeKI.J.ml ce 00,L\OHCBa B 4                  6.2. The inspection certificate shall be signed in 4
   e1C3el\mm1pa (2 - 3a Tipo)lasa"la 11 2 - 3a Kynysa4a).         copies (2 - for the Seller and 2 · for the Buyer).
   6.3. He JlO-J<bCHO OT 15 )lHH npMM .D.aTaTa Ha                 6.3. The Seller shall notify the Buyer about
   I1HCneKU;mrTa Ilpo.a;asa4a onosecTSma 1cyn ysa4a 3a            readiness of the Goods for inspection not less than
   rOTOBHOCTa Ha Crorm-re 3a 11ttcne1~11~.                        15 days prior to the date of the inspection.
   6.4. He 110-KbCHO OT ] 5 )lHJ,f npe){H ,Z(aTara                6.4. The Buyer shall notify the Seller about
   I.\HTH[)aHa B n. 6. 3 Kynysacn.r mseCTS1Ra                     personal detai ls and date of arri val of its
   npo.l{ana'la 3a. rrepcoHUJIHHTe )laHHH 11 ,1:1arara na         Representatives not less than 10 days prior to the
   npHcnrraHe Ha CBOHTe npe~CTaBHTe.rrn.                          date indicated in clause 6. 3.
   KynyaalfbT ll.le 3an04He 11HcneKUH51Ta Ha CTOKHTe              The Buyer shall start the inspection of the Goods
   He TI0-1<1,CHO OT ,Z(anrra YKa3aHa B C'b06~eHlleTO             not later than on the date indicated in the
   non. 6 . 3 .                                                   nutifi<..:ation a1.:1,;urding tu Para. 6. 3.
   CTpe,n.c-raa1nen11re Ha Kynyaaqa TpS16aa .na HMaT              The Buyer's Representatives shall have formal
   OqJHUHaJJHH )lOJcyMeHTU, 00TBbp>I<)l8BaLUH npaBOTO             documents confirming their right to sign the
   MM .n.a no,Z(rr11urn:r AKra 3a 1rncneKI(H>L                    Ce1iifica1e.
   6.5. BCl14l(}I pa3XO)ll1 CBbp3aHll C npHCTHraHeTO H            6.5. The Buyer shall bear all the expenses
   npe6MBal3filleTO Ha npe,1:1crasuTenuTe Ha Kynyeatta            connected with arrival and stay of the Buyer's
   Ha TepuTopmrra Ha npo.n.asa"la ca 3a CMeTt<a Ha                Representatives with regard to the inspection.
   KynyBa4a.

          7. OITAKOBJCA B MAPKHPOBKA                                       7. PACKING AND MARKING
   7.1. OnarcoaKaTa Ha C:TorrnTe,          J(OCTa.BSTHH no 7.1. The packing of the Goods deliYered under the
   HaCTO.HWJUIT ,ZJ;oroaop. Tp.H6Ba ,D,n CbOTBeTCTBn Ha present Contract shall meet the requirements of
   W3l1CJ<BaliID1Ta Ha TeXHH4eCKaTa .llOKYMeHTaI.{HSJ Ha manufacturer's technical documentation for this
   3aBO.lla-rrpOl13BO.IDlTeJI, 3a Te3H CTOKH.              type of Goods.

                    8. <l>OPC-MA)l:(OP                                          8. FORCE MAJEURE
   8.1. CTpaHRre ce ocBo6o)K)J.aaar OT orrosopttOCT               8.1. The Parties are released from responsibility
   3a nb.lHO WITH 4aCTH'·IHO HeH311bnHeHJ,te no                   fo r complete or partial nonfulfilment of their
   HaCT0Slll.{HSI ,LI.Oroaop, aKO TOBa HeH3nbnHeHHe e             liabilities under the Contract if this non-fulfilment
   CJie,[{CTBHe Ha o6COHTeJfCTBa Ha Henpeo,D)IJIHMa               was caused by circumstances of force majeure
   Cl1Jla,    liKJIIO'IHfeJIHO     HO   He   ca~10: Jl0)1'8p,     including but not limited to: fire, Oood,
   HaBOti;HeH11e, 3eMerpeceHHe, BOeHHH ,n.eHCTBHSI,               earthquake, military actions, strikes as well as
   CTa4KH, a C'b~O J:lbp>KaBHH H npaBHTeJJCTBeHH                  Stale and Governmental orders and so on,
   pronope)K,1:1att11.» 11 T . H., npH ycnos11e •1e .na.uettrne   provided these circumstances have directly
   o6cTOS1Te.1cTBa Henocpe~craetto ca noenUJIJIJ,i Ha             affected the fulfilment of the present Contract. In

                                                                  3



                                                                                                         Ghanem 0000024 1
                                        Ghanem_Sentencing_00000132
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 133 of 166 Page ID
                                  #:5553

   H3fibJ1HeH11ero Ha HaCTOSlW.liSl ,il,OfOBOp. B T0311          this case the time of fulfilment will be extended
   CJl)~au cpoI<a Ha A0f0B0pa ce Y.ll.b..lDKU C BpeMeTO          for the period equal to that during which these
   tta)).eiicTBID1 Ha Te311 o6crowrencrsa.                       circumstances last.
   Cs11.nereJICTBO, 113,lJ,(!AeHO OT C'bOTBeTHHTe opraH.H        The evidence issued by the relevant local
   Ha        MeCTttaTa     s11acr   e    ~ocranCJHo    3a        authorities will be a sufficient proof of the
   noTB'hP*~asatte Ha nocoqetrn.Te o6cTonencrBa 11               existence and duration of the above indicated
   cpOKOBere Ha .l),eHCTBHeTo HM.                                circumstances.
   8.2. CTaHaTa, I<OSlTO He MO)Ke )Xa 113IlbJIHH CBOHTe          8.2. The Party that cannot fulfil its liabilities due
   38,ll'b.JDKeHIDI. nopa,n11 TC3H o6CTOHTeJICTBa       e        to these circumstances is to notify in w ritten form
   ..!XJib)KHa ..'la cbo6w:11 Ha .npynrra cTpaaa He no-          the other Party within 7 days. An untimely
   KbCHO        OT 7        DIDI, s nHCMeHa cpopMa.              notification of forc:e m~jeure circumstances
   HettaspeMeHHOTO coo5w.asaHe 3a 06C'l'OS1TeJTCTBa              deprives the corresponding Party of the right to
   :.ia Htmpeo.uon11Ma C11J1a n11wasa GbOTBeTHara                refor to them for juslificalion.
   CTpatta or npaBoro .1Xa ce no3osaaa Ha Tstx 3a
   orrpas,D.aHHe.
   8.3 . .A.Ko nocoYett1-ne 06croS1Tencrna npO.ll.'hIDKaT        8.3. If the above-mentioned circumstances last
   nose•Ie OT TJ)H Mec:eua. BCSlI(a OT crpaHHTe HMa              longer than three months, then either Party is
   npaRO JI.a aHymtpa t\eJllHI )1.0rQROp HJll,l 48CT OT          entitled to cancel the whole Contract or a part ofit
   Hero, 6e3 rrpaso .na rrpe-rett,nupa 3a KOMnettcHpfilie        without the right to demand for compensation of
   Ha nottecemne (npwrntteHlne) 3ary6H.                          suffered (caused) losses.

                       9. CAHKWfll                                                 9. SANCTIONS
   9.1 . B c.nyqaM Ha HapymeHlie cpoKOBeTe 3a                    9.1. I n case of breaking the terms o f payment
   rrmu.11,aHe, onpe,uene,rn Pro,nen 5 OT HaCTO~ll{H~            stipulated in Article 5 of the present Contract,
   ,llorosop, Kynysa%T 3annama tteycroi-iI<a B                   BUYER shall pay the penalty being equal 0,05 %
   proMep OT 0 ,05 % OT cyMaTa Ha CbOTBeTHOTO                    of the sum of the rele vant payment for each day of
   rrmu.uaHe, 3a BCeI<H ,;i;eH npocpoLrne, HO He-noBeqe          delay, but not more than 5 % of the total amount.
   OT 5 % OT o6maTa c-roiiHuGr Ha ,noroaopa.
   9.2. B CJTY'laM Ha HapyweH11e Ha cpoKosere Ha                 9.2. In case of breaking the term or deli very
   .ilOCTaBKa, c,,r.naCHO n. 3. 2. OT HaCTOSlll{IHI              stipulated in Article 3. 2 of the present Contract
   .n;orosop no B111ta Ha IIpo.n.asaqa TO TOH JanJraw;a          through SeUer's fault, Seller shal l pay the penalty
   Heycrom<a, s pa3Mep Ha 0,05% OT CTOHROCTa Ha                  being equal 0,05 % of the pric:e for the proper
   CTOI<11Te, 3a Tosapa, 3a sceKU .ueH npocpo,rne, HO            event for each day of delay, but not more than 5%
   He-n0Be~1e OT 5% OT o6w.aTa CTOHHOCT Ha                       of the total sum of Goods.
   CToKHre.
   9.3 38nnfilU8.HeTO Ha H8JCa3aTeJlHHTe CaHKUHH He              9.3. Payment of penalty does not make Parties
   OCB060>I()l,aBU CTpa.HHTe OT H3DbJlHCHIIe Ha CBOHTe           free from execution of the Contract's obligations.
   ,l\0f0B0pHH 33ft.'bJDKeHH51.

                   10. PEKJIAMAU:HH                                                  10. CLAIMS
   10.1. B cnriawTe, Koraro s TeqeHHe Ha                         l 0.1. Shall during the guarantee period any defect
   rapaHTHHHIDI cpo1c B'b3HHI<He HeHCITpaDHOCT ITO               appear through the Seller's fault the Seller
   Bl1Ha Ha IIpotta.saLJa, TOH e .ll,.lb)l{eH ,Aa 51 OTCTpaH.H   undertal<es to eliminate it at his expense. The
   3a CB051 CMeTKa. 3MbIDI<eHIDI.Ta Ha Dpo,Aasa1.1a ce           obligations of the Seller in this case shall be
   orpaaw,asaT .no peMOHT HnH eJ<B1rna.nettTHa                   restricted to repairing or adequate replacement of
   3a~ultla, no 1136op 11 CbI"JJacyl!atte c Kynyl!aYa, Ha        the defected components, aggregates and
   ,lle<peKHHTe Bh3Jl11, arpenrrn: mrn ,11.eraibrn., no          assemblies in respect of which the evidence of
   OTBOUieHMe Ha ICOMTO c.e A0K8)I<e, cie Ae<peI<Ta e            Seller's fault is to be presented, at the Buyer' s
   B'b3HHI<HM no BHHa Ha Tipo.n:aaaLJ.a Tip11 TOBa Ha            expense and agreement. The repaired components
   Bb3CTaH0BeHOT0 H3,11.eJil1e ce Ha3HaLJasa OCTaThKa            shall obtain the remaining of primary assigned
   OT 11'bJ)BOHalfaJ1HHll cpoK Ha rapaffil.lHITa                 time life.



                                                                 4



                                                                                                       Ghanem 00000241
                                       Ghanem_Sentencing_00000133
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 134 of 166 Page ID
                                  #:5554

   10.2. Pe101aMa.u1rn Morar Aa 6b.ZlaT npe.D;IB51Batm                10.2. Claims may be submitted in respect of
   no OTHOUJeH.ue Ha Ka4eCTB0 H KOJl.1,f'leCTB0 HO                    quality and quantity, in case of its non-
   CTOKHTe, B CJl)"Ja.H. ~1e He CbOTBeTCTBaT Ha                       correspondence to the quality and quantity wider
   KatJeCTBOTO 11 KOJIHtJeCTBOTO, onpe,ll,eneHJ,! OT                  the present contract.
   HacTosmnisrr .n,oroaop.
   10.3. PeKJHlMIUJ.(111 no OTHOUiefille Ha Ka'!eCTBOTO               10.3. Claims in respect of quality may be
   Morar .n,a 6b.n,aT rrpe,Z\5tBJIBatrn no speMe Ha                   submitted within the guarantee period stipulated
   rapaHUHaHl-lH.11 cpOI<, npeDBH.lleH B TO~IKa 2.3 OT                in clause 2.3. of the present contract. The Buyer
   HaCT051.l.UH51 .z1oroaop. KynyBU'l'bT C roJ'b)I<CH .na             undertakes to send reclamation with all necessary
   113npaT11 pe1<Jia~ta.UH51Ta c BCJ1lIKaTa Heo6xo.nm,ia              information not later than 4 (four) days from the
   HH(POPM3UH5l He no-KbcHo OT 4 (qernpH) DHll OT                     date of detection of the defects and to send upon
   .llal'aTa Ha OTKPHBaHe Ha Ae<peKTa, H npH                          the Seller's request the defecti ve goods to the
   no11cKBaHe OT Dpu.uaaa,1a .ua 11:mpaTH .u.o 25                     wuntry of Lhe Seller for inspection within 25 days
   (AB~eceT 11 neT) ){HH peKJJa1\HIPaliOTO HMYll{eCTBO                (twenty five) days.
   3a 11poaep1<a B crpaHaTa Ha Tipo,D,aBaqa.
   PeKJlaMaLl,1111 no OTHOWeH11e Ha KOJil1'1eCTBOTO                   Claims in respect of quantity may be submitted
   MOraT ,ll,a 61,AaT rrpe)l5IB5IBalUI AO 30 .mrn OT )laTaTa          withm 30 days from the date of delivery
   Ha ~OCTaRK8..
   10.4. PeI<JHL'vlau;HHTe ce H3T'OTB.s!T Ha 6-bJirapcKH              10.4. Claims are prepared by Bulgarian and/or
   11/lmH Ha attrnHilCK11 e3111V1 H Tp516Ba Aa ce                     English and have to be submined by registered
   H3npaT51T ,1pe3 0¢rnu11a.ntta noma, cprucc 11ID1 11.-              mail, fa.\. or e-mail. The date of the claim shall be
   Mei-in. ):(aTa na npe.z1mHwane na pe1maMa.ullil.Ta ce             considered the date upon which it is received by
   C'IIITa )\aTaTa Ha nony1.1a.aattHTO H OT Dpo,Uasa,ia.             the Seller.
   ITpo.na.BatJa HMa npaBO ;xa npoBepw. OCHOBaHlleTO                 The Seller has the right to check up the basis of
   3a pe1<.1a.\.i3UIUJ       Ha MRCTO,         11pe3    CBOH         the claim on the spot through his representative.
   npe.a<,1aa11rnn.     Dpu.aaaaLJa      me              pa:irne,ila The Seller shall ex.amine the daim wilhin 60 <lays.
   peKJHlMaQHllTa a paMK}(Te Ha 60 ,!l;H l1.
   10.5. B cnyqaii Ha H3Tw1rum Ha ropeuwrnpattu1e                        10.5. After the expiration of the above stated dates
   .umn HJIH a c.,y'-latt tta ttapyw.aaatte or KynyBa'l.a             or in case of violation by the Buyer of the terms
   Ha cpoKoseTe nocotJeH11 a Tocrna J 0.3, llpo.naBatta               stipulated in c.lause I 0.3., no claims shall be
   H5nrn D,a rrpueMe pe1maMau11::i1Te. A.Ko, cne.n                    accepted by the Seller. Shall the defective item
   nperne::J.,   .!l.ecpeKHoro        H3,lleJDle   e   ro.!].Ho   3a after the inspection be found fit for service, the
   ynoTpe6a, Kyn:yBaqa me n0Kp11e TpatrcnopTHHTe Buyer covers transportation expenses of the item
   pa1xo.n.w .ilO cTpaHaTa Ha Tipo.aaBaqa u 06pa1Ho. B to the Seller's country and hack. Should the
   cnyqatt, '-le cneA rrperne.L(a Ha.L(ecpercrHOTO H3.L(em1e          defective item after the inspection be found
   ce ycTaHOBH, Ye TO e HeM3npa.BHO no BFIHa Ha                       defective due to Seller" s fault, the Seller covers all
   flpo.naaat1a,       llpo.naaaqe         rue      no1qme            the expenses related to shjpping the item to the
   TpaHCIIOpTHHTe pa3XO.J;H AO                            Ha          Seller's country and back.
   Ilpo,lla!la<ta n o6pa:rtto.

                       11. A.PlilITPA)K                                                11. ARBITRATION
   11.1. BCH'IKM cnopose MeiKAY C1patt111e, 1<011To ca                I 1.1. Any disputes between the Parties ans1 ng
   Bb3HHKHaJ1H npH H3n'bJJHeHHe Ha HaCTOllKH.SIT                      from the present Contract and/or in connection
   ~orosop n/11n11 BbB spb3Ka c Hero, w.e ce pewasaT                  with it shall be settled through negotiations
   no ll'bTSI Ha nper0Bop11.                                          between the parties.
   11.2. B c.1)"JaH, 'le CTpaHJITe He nOCTHrHaT                       11.2. In case if the Parties do not reach an
   Cbrnacue np11 pewasatte Ha Bbnpoca, np11---intta 3a                agreement in settling an issue causing the dispute,
   Bb3HHI<BaHe Ha pa3ttornac11e, TO cne.n n11cMeHa                    after the written establishment, the differences
   KOHCTarau11S1, parnornac11ero ce npe.uasaT a                       will be forwarded to the Arbitration Court part of
   Ap61-ITp3J!CllfUI c1,.:1   1<'bM   J;1,nrapc1cara n,proocI<o-      the International Chamber of Commerce in Sofia
   npoMHlllnetta nanaTa B rp. Cocpm1., 6-1,nrapllil, np11             Bulgaria under its conditions and terms of
   np11J1arat1e Ha HeroBJne nprumna. Ap6HTpaiKbT ce                   arbitrtion. Arbitration shall be in English language
   np0Be)1<,qa Ha .AH-r.llllMCI<l!. e3HI< npH npttJIOiKlfMOCT         and under Bulgarian law.

                                                                     5



                                                                                                              Ghanem 00000241
                                             Ghanem_Sentencing_00000134
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 135 of 166 Page ID
                                  #:5555

   Ha bbJlrapCKOTO npaso.
   11.3. PerueHJ.UlTO ap6HTpll)Ka e OI<OH'laTeJIHO H               11.3. The resolution of the arbitration award shall
   3a,llbJVKHTeJTHO 3a )].sere C-rpatttl.                          be final and binding upon both Prut ies.
   I 1.4. Pa3xo.nuTe no ap61npIDKa ca 3a cMeTKa Ha                 I 1.4. The arbitration fee shall be borne by the
   '.la:ryfornaTa crprurn.                                     losing Party.

                      12. ,[(PYrH YCJIOBIUI                                    12. MISCELLANEOUS
   12.1. HaCTOlllI(HllT A0rQB0p BJTH3a B cmia OT ,naTaTa           12. 1. The present Contract comes into force s ince
   Ha nonyqa.Ba.He Ha C'bOTBeTHHTe pa3pellleHIDl OT            the date of obtaining the appropriate permission of
   )],bp)J(aBHaTa KOi\UICH.51 3a eKCnOpTeH l<OHTPOJJ.          State Committee for Export Control.
   12.2. B Te'-leHHe HU 10 ,llHH OT MOMeHTU HU                 12.2. Within 10 days since the signing of the
   no.n;mi:caa.He Ha HaCT05llllIDI .[{OroBop Kynyaaqa ll(e     present Contract, Buyer provides to the Seller
   npe.nocras11 Ha flpollasaqa .,Ceprncpm<ar 3a l(paeH         with "End User Certificate" which must content
   rr0Tpe61nen", B 1co»To TpH6Ba ,!I.a ce C'b,!O,p)l(aT        warrants that Goods will not be re-exported or
   3a,1rbM<eH11J1 CT0K11Te .ua He ce pe-eKcnopn1pa:r H lransferreu lo somebody except the end-user
   .na He ce rrpe.naBaT Ha l(OrQTO H .na, OCBeH Ha without a permission of the State Committee for
   Kpa0Hml.T nOTpe6J.1TeJI, 6e3 CJ,rJiaCMeTO           Ha Export Control. This document must be issued by
   .ll:bp>KaBHaTa K0Ml1CID1 3a eKCnOpTeH I(OHTpOJI. authority state structure.
   T0311 .l(OK)'MeHT Tpsi:6Ba )].a 6b,'J,e H3l(a,!leHO OT
   ym,JTHOMOII(eH ,nbp)l<aBeH opraH.
   12.3. nonyqaTeJI w ,cpaett n0Tpe61,nen Ha CT01mTe               12.3. Receiver and End-user of the Goods is the
   ce .SIBSJBa MHHMCTepCTBOTO Ha OT6paHaTa Ha                  Ministry of Defense of Libya.
   .nu6m1.
   12.4. Kynynaqa rapa1-1Twpa, '-le CT01rnTe HllMa ){a             12.4. The Buyer guarantees that the Goods will
   ce pe-eKcnopTHpaT HJil-l npe,aasar Ha HJU<oro,              not be reexported or diverted to anyone else,
   ocsett Ha Kpru1HHS1 noT))e6r1Ten 6e3 pa3pewem1eTO           except the End User without a permission of the
   Ha ,Z:(1,p»<aBHaTa I<OMHCHSI 3a eKcnopTeH KOHYpOJJ.         State Committee for Export Control.
   12.5. B pa.MKHTe Ha 30 AHH cne;.i, ,a.ucTaBI<a Ha           12.5. Within 30 <lays sinct: the ualt: of deli vt:ry of
   CTOKMTe s crpaHaTa Ha Kpai1H11.S1T noT))e6ttTen,            the Goods lo End User ' s country, Buyer shall
   Kynyaa'-!bT        ce 3M1>JDKaBa ,11;a npe.ncraau Ha        provide the Seller with " Certificate of Deli very"
   CTpo,Z\aBa"lfa       Cepn1cprmaT,      noTBbp>K;:i.aaam     (Am1ex # 2). This document must be attested by
   .l(OCTaBKaTa (ITpHJlOiI<eHHe .N!! 2). T03H .no1<yMeHT       authority state structure.
   Tp516Ba      .ua    61,Ae   3aaepeH   OT   yn'hJlHOMOLUeH
   .D.bp>r<aBeH opratt .
    J2.6. BCHl[I(H .ll.Oil'bJIHeHID! 11 H3MeHeHH5! l<'bM       12.6. All additions and amendments to this
   .norosopa ce cqmar 3a .11,eikTBHTeJIHH, aKo ca              Contract shall be considered as valid if they are
   Hanpa.BCHH B OHCMCHa cpopi\>ta H no.n.rrncmrn         OT    made in written form and signed by both Parties.
   .nseTe CTpam1. Bcw=     nrn, Ha,1v1e>KHO no)].mtcaHM        All the duly signed additions to the present
   .llOJlbJIHeHIDI !CbM HaCTOJI.IUIDI . :wrosop ce C'IIITaT    Contract shall be considered as its integral part.
   3a HeOTM8HHa lfaCT OT Hero.
   12.7. KynyBaY.bT e AJlbX<eH )].a oc11rypa, :sa CBO}I.       12. 7. The Buyer shall proviue, al its own expense,
   CMeTKa, BCH4KH BHOCHH mtUeH3H H pa3peweH11Sl,               all import licences and permits required for import
   Heo6xot1.11M11 3a     BHOC   Ha CTOI<HTe B CTpaHaTa   Ha    of the Goods to the country of destination.
   Ha3HaYeHHe.
   12.8. HttTO e.n.Ha OT CTaHttre He MO)l(e .na npe.nasa       12.8. Neither Party is entitled lo transfor its ri ghts
   CBOHTe npaaa H 33Ab.il)J{eHJ,1JI, KOHTO npOM3TH4aT          and obligations under the present Contract to a
   OT T0311 ,!:(orosop tta Tpe-ra crpmrn 6e3 n11cMeHo          third party ·without prior written consent of the
   Cbrnacyaatte c ,1:1pyraTa CTatta.                           other Party
   12.9. Cne.n no.nm1CBa.He Ha HaCTOJI.I.UHJI JJ,OfOBOp        12.9. After the present Contract has been signed,
   DCH'-llill         npe,nmecTO~ll       nperooop11      H    all previous negotiations and correspondence
   KOpecnOH,D,eHJJ,H.Sl ry6SIT CH.Jla.                         pertaining to it become null and void.



                                                               6



                                                                                                        Ghanem 00000241
                                         Ghanem_Sentencing_00000135
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 136 of 166 Page ID
                                  #:5556

   12.10.     HacT05illl.lHI    }].orosop       .L(eikrsa     .uo    12.10. This Contract is valid till the Parties fu lfil
   w3a1>;1HeHwe Ha         scw1KH noen1         OT   CTpa.HHTe       all the assumed obligations.
   3a,llbJVKeHIDI.
   12.11. HaCTOS1U1.HS1 .[(orosop e no~rrwcaH s .IJ.Ba               12. 1 L. The present Contract is signed in 2 copies
   eK3eMilIDipa Ha 6nrrrapcKH H attrJIHiicKH e3HK no l               in Bulgarian and English, one for either Party,
   eK3e11mm1p    3a sc.sma   CTpaHa, 11)1.eHnt'-IH.J,1 w HM3.ll.\H   authentic and equal in   force.
   e.IJ.HaKBa cIDia.
              13 A)D>ECH HA CTPAHHTE                                      13. ADDRESSES OF THE PARTIES
   IIPO,QA.BA11:                                                     SELLER:
   XA H ACUAPYX TPEH.£1, EOO.ll.                                     KHAN ASPARlJH TRA DE Ltd.
   61,JIT AP l1Jl                                                    BULGARIA,
   9300, rp . .[(o6pH'-l                                             <:>300 Dobrich,
   )'JI. L\aHKO l.J,ep1<0BCKH, 3                                     3, Tsanko Tserkovski Str.
   .ll.1J..1J.N2 BG 201264962                                        VAT No.: BG201264962
   Te.,.:              +359 58 604948                                Phone No.:     +359 58 604948
   <PaI<C:             +359 58 604948                                fa.'( No.:     +359 58 604948
   E-mail:             khanastra.de@gmail.com                        E-mail:        khanastrade@gmail.com
   1,aui.:a ua Ilpo.L(a.Batta:                                       Bank of the Seller:
   AJl<PA BARK £1,ITfAPIDI                                           "ALPHA BANK" - BULGARIA BRANCH,
   Ocp11c .[(o5pITT l                                                OFFICE DOBRICH l
   IBAN: BG61CRBA98981230019099 (aM . .L(OJI.)                       IBAN: BG61CRBA9898l2300I9099 (USO)

                                                                     BUYER :




   IlpHJIO:>Kenue .N2 1:                                             Annex # I:
   C nenn<J>n~ nns:i 1a ~ocTa RK'a                                   n elivery spedfication
   IlpeJio:>Keuue .N'2 2:                                            Annex # 2:
   AKT 1a uocneK~uo                                                  insp ection Ce1t ificate
   IlpuJJo:>Keoue .N"!! 3:                                           Annex# 3:
   CepTuct,mcaT 3a nOTBbp~asa 11e ua .i.ocTas ica                    Delivery verification ceri ificate (specimen)
   (o6paJeu )

                           UPO.[(ABATI                                                   R"YilYBA '-I
                             SELLER                                                        BUYER


                                                                     7



                                                                                                            Ghanem 0000024 1
                                          Ghanem_Sentencing_00000136
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 137 of 166 Page ID
                                  #:5557




                                       8



                                                                 Ghanem 00000241
                         Ghanem_Sentencing_00000137
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 138 of 166 Page ID
                                  #:5558




                                  flP11J10)KE ID1E .N~ 1                                                         ANNEX# 1
           IC'LM   ,uoroBoP .M .......................... .                                            to the CONTRACT .M

                                      OT _ _•          2014 r.
                                                                                                                  dd. _ _ 2014

                                                                                      Delivery specification
           Cneuu4>11Kau;HH Ja .a;ocTaBKa
                                                                                              1.1,en a 3a e;i..
    X2
                             HanMe1106at1nc                                 J{oJ1-BO (op.)     (aM . ./.\OJl.)     CyMa (al\l. AOJJ.)
    Nos.
                              ·o esc ription                                  QTY (pc)       Price per unit        Amount (USO)
                                                                                                 (USD)
            I,oe11p1111ac 23 M M
     l                                                                            500,000              15,00          7 500 000,00
            Ammunition 23 mm
            l>oeupunac 14,5 MM
     2                                                                            500,000               7,50          3750 000,00
            Ammunition 14.5 mm
            Eoenpunac 7,62x54 MM IIKT
     3                                                                            500,000        200/IOOO               100 000,00
            Ammunition 7.62x5-' mm PKT
     ..     Mmroxm,pra•1ct1 1ocTpcJ1 81 l\t,1
            Mortar round 81 mm
                                                                                    3,000            139,00             417 000,00
            M.IIIIOXB'hpra•1eu 113CTPCJl 120 ~·rM
     5                                                                              1,000            295,00             295 000,00
            Mortar round 120 mm
            Pa"eTa 130 MM
     6                                                                                500          3350,00              167 500,00
            Rocket 130 mm
            IlpOTlll30Tam,ooa IIY 9Il135M-Ml
     13                                                                                20       49 000,00               980 000,00
            Antitank Launcher 9Pl35M-Ml
            PaKeTa 3a ill' 9TI135M-Ml
     14                                                                               200        19 800,00            3 560 000,00
            Missiles Antitank Launcher 9Pl35M-M1                    I
            Jla3epen Jl3JICKOMCP
     15                                                                                20       27 000,00               540 000,00
            Laser Range Finder
            Cuaiinep AO 2 000 M
     16                                                                                20          5900,00              118 000,00
            Sni per for 2,000 m
            30 MM rpa11aTOXB1>p1·a•u-:a ArC - 17
     2-'                                                                                16      27 200,00               435 200,00
            AGS 17 30 mm grenade L aunchers

            BcH•nw/Total: 17 862 700,00        3M. JlOJI. /   USD




                         DPOJ(ABA'I                                                             KYIIYBA'I
                           SELLER                                                                   BU YER




                                                                        9



                                                                                                                        Ghanem_00000241
                                       Ghanem_Sentencing_00000138
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 139 of 166 Page ID
                                  #:5559


                                        IIPIIJIO)KEIIHE N2 2                                                   ANNEX#2
                K'bM   ~oronoP x, .......................... .           to tl·1e CONTRACT N! .....................................

                                             OT
                                                  - -.      2014 r.                                           dd. _ _ _ 2014




                       A1cr 1a u:HcneKu,USI                                         Inspection Certificate


     YnblIHOMO~eHHTe npe.n;CTI1B1neJm:                                 Representatives of the:
    Ha llpo.nasa,1a - _______________, Seller - - - - - - - ' acting on the basis
    .nelkrsru.u.11 Ha oc1-1 oarurne - - - - - - - ~
    Ha Kyn yBalla - ____________, Buyer - _ _ _ _ _ _ _, acting on the basi s
    .nelkrnru.u.11 Ha OCH0B,tH l1e _________,


     c1>cTaBHXa Hacrmm~1151 AKT 3A I1HCf1EKI..(H5[ Ha made this Inspection Certificate to certify that the
     CroK1ne 11 no.11.ra1>p)l{,LJ,asar , Ye CTOKHTe
                                            HaTioJlHO Goods folly corresponds to the conditions of the
     OTroaapsi Ha yc.rroBH51Ta Ha .n.orosop           Contract No - - - - - - - - - - -
    )(2
          -----------
      }(Q                                         Ha 11MeHORaHlle                                            Ko1n1tJeCTRO, 6p.
      No.                                            Description                                               Quantitv, pcs.
       1
       2
       3

    )J;ara :                                            Date: _______
    TeXH11'leCKOTO CbCTOH1-111e 1-1a croKaTa 1-1anbJ1HO The technical condition of the Goods fully
    y.nosJJernopsrna 11311c1<aattmna Ha KynysaYa.                     satisfies the Buyer's requirements.

    Hac-roH~11HT AKT 3a H1-1cnc~11H e CbCTaBJJett          B The present Inspection Certificate has been made
     qernp11 eK3e1vmmipa(.nsa e1<3el\,tnJ1.S1pa3anpo.uasaYa, in four copies (two for the Seller, two for the
    .nsa - 3a Kynysaya) 11 ce srn5!Ba octtos.urne 3a Buyer) and is the basis for payment under the
     pa.:mna~aHe no ,ll,Oroeop N~ ...... ... ...... ....... ... .... Contract N~ .... .. .. . ...... .......... dd. --->---> 2012 .
     OT - -.2014 r.


                                                                                  Dpe~crasHTeJ1 Ha KynyHa"-la

                   Representative of the Seller                                    Representative of the Buyer




                                                                 JO



                                                                                                               Ghanem 00000241
                                        Ghanem_Sentencing_00000139
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 140 of 166 Page ID
                                  #:5560

                                          HPIIJIO)KEHHE N2 3                                              ANNEX #3
                 acL1u   ,ll;oroBoP .N'11 .......................... .        to the Contract No .........................

                                               OT -•-•       2014 r.                                     dd. - - - 2014


                                                                                                               06PA3EI(
                                                                                                              SPECIMEN



                CEPTH<l>HKAT 3A )l,OCTABKA._                                CERTIFICATE OF DELIVERY




     C Hacro~oTo noTBbp)l<,D,a.Ba.Me, qe CTOirn:Te Hereby we confirm that Goods, which had
     AOCTa.BS1H11 B CbOTBeTCTB),le c AOroaop N~          been shipped under Contract N~ _ _ _ __
     OT « »                    2014 r. ca .nocnU1eH11 Ha dd.             . was delivered 10 the end
     1cpaflH1H1 n0Tpe6J,1Ten                                             user _______________

     (Hau;11eHoaa11ue 11a KpautruJI nompe6ume11 u nec:oaw, (Name and address ofthe End-User).
     aopec) .


                   OT UMeTo na Kyuysacra                                 OT uMeTo ea .z.1,piKaBHHSIT oprae, UJAasam
                    On behalf of the Buyer                                  Ce1JTH{J>mcarn la Kpaeu 00Tpe6nTeJ1
                                                                         On behalf of the governmental body issued
                                                                                 the End User Certificate




                                                                                       (no.Uffil cl ne~iaT)
                           (no1.m11c/ne1taT)                                          (signatu re/stamp)
                          (signature/stamp)




                                           OTMeTKa ea MHTne1.1ecicarn cJ1y;K6a
                                             Marks of the Customs Services


                                                        (noJT.m1c/neLTar)
                                                       (signature/stamp)




                                                              11



                                                                                                          Ghanem 00000241
                                       Ghanem_Sentencing_00000140
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 141 of 166 Page ID
                                  #:5561




                                            CASE NO.     CR 15-0704 (A)-SJO

                                                     UNITED STATES OF AMERICA
                                              VS.       GHANEM

                                            PLAINTIFF=S EXHIBIT            518

                                            DATE                                 IDEN.

                                            DATE                                 EVID.

                                            BY
                                                            DEPUTY CLERK
                                            AO 386




                         Ghanem_Sentencing_00000141
         Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 142 of 166 Page ID
                                           #:5562

   From:               Rami Ghanem <ramithe@gmail.com>
   Sent:               Sunday, December 7, 2014 3:37 PM
   To:                 gerton.businessllp@gmail.com
   Subject:            FW:
   Attach:             IMG_0023.JPG; IMG_0024.JPG; [MG_0025.JPG




   -----Original Message-----
   From: Rami Ghanem [illai1to:rar11.iU1ecmronail.co111]
   Sent: Monday, December 8, 20L-l 12:44 Aivl
   To: Rami Ghanem
   SuQject:




   << >> <<... >> << >>




00093603.pdf                                                                    Ghanem 00000241
                                                   Ghanem_Sentencing_00000142
   Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 143 of 166 Page ID
                                     #:5563

                                                                     ..,,,~~
                                                                t.~~~j&
                                                                     i JI .J,-J I .JI , ..,,a




                          J8 . .J/. .   2014


                          End User Certificate
                                               LIBYAN STATE

                          Mialstry of.,.,.... or Republic of LIBVA




                                                                     5,000,000
                                                                     5,000,000
                                                                     5,000,000
                     mm

                                                                     12,000
                                                                     12,000
                      106mm                                           15,000
                                                                      10000
                                                                      10000
                                                                      SOOm
                                                                      SOOm




00093604                                                                        Ghanem 00000241
                             Ghanem_Sentencing_00000143
   Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 144 of 166 Page ID
                                     #:5564

                                                                                            • JJ,,.   ~   ...   u.,

                                                                                    ~j~b
                                              Ministry of Defenac




     11 GRAD 122 MM                                                                         10,000
     12 Ammunition 12.7                                                                     3,000,000
     13         ntt-tank Konkurs launcher 9p135m-ml                                         150
     14                                                                                      1SOO

     IS                                                                                     200
     16                                                                                      100
     17                                                                                      16

     18                       r                                                              2500
                                                                                             2500
                                                                                             1000
                                                                                             1000

                           lwket                                                             10-00
                                                                                             1000
                                                                                              16




           -..111......   sa'IJh<>ne and fax numbers. and e-mail address of the supplier:
                               Logistics Services. represented by Mr. Rami Ghanem having their addr6S in
          lBOIBan*-. ~eisani. Abdul Al-Rahim Al• Waked St. • Shmeisani. Bldg. o. 42. P.0
               lllllll. . . l 183 Jordan. Telphone +201127999552. +962795S6~299. E-mail add~ss




00093605                                                                                           Ghanem 00000241
                                            Ghanem_Sentencing_00000144
   Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 145 of 166 Page ID
                                     #:5565




                                                   Ministry of Defense




           Statement of the end-user.
           We certify that we are the end-user and importer of the goods/technologies referred to in item 3.
           Except as authorized by prior written approval of the export control authority of the following
           Governments: Montenegro, Huneary. Ukraine, Poland, Belarus, Serbia, Bosnia, Slovenia,
           Croatia, Slovakia, Romania, Estonia we undertake not to: (I) re-expon, (2) sell, (3) lend to any
           other person or otherwise dispose of the goods/techno:ogies referred to in this document cutside
           tbe country of end user. This refers also to spare pans, specialist tools, documentation, technical
           support and operating manuals necessary for the after-sales support.
           A relevant Delivery Verification Certificate will be p:-csent to the Supplier for each individual
           shipment. within 30 days from the date of its receipt.




           INtuM am/pontla,r o.f.
                                                                                Stamp!Da1e




00093606                                                                                   Ghanem 00000241
                                      Ghanem_Sentencing_00000145
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 146 of 166 Page ID
                                  #:5566




                                            CASE NO.     CR 15-0704 (A)-SJO

                                                     UNITED STATES OF AMERICA
                                              VS.       GHANEM

                                            PLAINTIFF=S EXHIBIT            519

                                            DATE                                 IDEN.

                                            DATE                                 EVID.

                                            BY
                                                            DEPUTY CLERK
                                            AO 386




                         Ghanem_Sentencing_00000146
      Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 147 of 166 Page ID
                                        #:5567

   From:       Rami Ghanem <ramithe@gmail.com>
   Sent:       Thursday, January 15, 2015 6:08 AM
   To:         Fakroun <fakrunl @gmail.com>
   Subject:    Draft2 (Autosaved).docx
   Attach:     Drafl:2 (Autosaved).docx




00091333.pdf                                                           Ghanem 00000241
                                    Ghanem_Sentencing_00000147
      Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 148 of 166 Page ID
                                        #:5568



               No                       (Description of Goods)         (Quantity)
                                                                           oes
         1          Ammunition 23 mm

         2          Ammunition 14.5 mm

         3          Ammunition
                    54x7.62PKT mm

         4          Cannon shell 106 mm


         5          Rocket 130 mm

         6          Rocket 107 mm

         7          Belts for ZU-23mm

                    ~JS~so ~soo
         8          Belts for ZU-14.5

                    ~JS~so ~soo
         9          GRAD 122 MM

         10         Ammunition 12. 7


         11         30 mm Ammunition




00091334.pdf                                                           Ghanem 00000241
                                   Ghanem_Sentencing_00000148
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 149 of 166 Page ID
                                  #:5569




                                            CASE NO.     CR 15-0704 (A)-SJO

                                                     UNITED STATES OF AMERICA
                                              VS.       GHANEM

                                            PLAINTIFF=S EXHIBIT            520

                                            DATE                                 IDEN.

                                            DATE                                 EVID.

                                            BY
                                                            DEPUTY CLERK
                                            AO 386




                         Ghanem_Sentencing_00000149
       Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 150 of 166 Page ID
                                         #:5570

   From:             Abdul Salam <fakrunl @gmail.com>
   Sent:             Thursday, January 15, 2015 6:34 Afv1
   To:               Rami Ghanem <ramithe@!:,'1T1ail.com>
   Subject:          Re: Draft2 (Autosaved).docx



   1- 1.5m
   2- l.Srn
   3-- lm


   Sent from my iPad

   On 152015/0 1/, at 4:07 ?, Rami Ghanem <ramithe@gmail.com> wrote:



            <Draft2 (Autosaved).docx>




00091332.pdf                                                            Ghanem 00000241
                                          Ghanem_Sentencing_00000150
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 151 of 166 Page ID
                                  #:5571




                                            CASE NO.      CR 15-0704 (A)-SJO

                                                      UNITED STATES OF AMERICA
                                              VS.        GHANEM

                                            PLAINTIFF=S EXHIBIT             521

                                            DATE                                  IDEN.

                                            DATE                                  EVID.

                                            BY
                                                             DEPUTY CLERK
                                            AO 386




                         Ghanem_Sentencing_00000151
       Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 152 of 166 Page ID
                                         #:5572

   From:             Abdul Salam <fakrunl @gmail.com>
   Sent:             Thursday, January 15, 2015 6:36 Afv1
   To:               Rami Ghanem <ramithe@!:,'1T1ail.com>
   Subject:          Re: Draft2 (Autosaved).docx



   3-5K
   4-3k
   5-3K
   6 - 500 meter long
   7- 500 meter long


   Sent from my iPad

   On 152015/0 1/, at 4:07 r, Rami Ghanem <rn.:m.\.~h~@.g!IHJ..i.J.,s;q.rn> wrote:



         <Draft2 (Autosaved).docx>




00091331.pdf                                                                         Ghanem 00000241
                                             Ghanem_Sentencing_00000152
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 153 of 166 Page ID
                                  #:5573




                                            CASE NO.      CR 15-0704 (A)-SJO

                                                      UNITED STATES OF AMERICA
                                              VS.        GHANEM

                                            PLAINTIFF=S EXHIBIT         522

                                            DATE                                 IDEN.

                                            DATE                                 EVID.

                                            BY
                                                             DEPUTY CLERK
                                            AO 386




                         Ghanem_Sentencing_00000153
      Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 154 of 166 Page ID
                                        #:5574

   From:            Abdul Salam <fakrunl @gmail.com>
   Sent:            Thursday, January 15, 2015 6:38 Afv1
   To:              Rami Ghanem <ramithe@!:,'1T1ail.com>
   Subject:         Re: Draft2 (Autosaved).docx



   9- 3K
   10- lm
   11- 100000 with belt included

   Sent from my iPad

   On 152015i0 1/, at 4:07 e, Rarni Ghanem <ramithe@gmail.com> wrote:



           <Draft2 (Autosaved).docx>




00091330.pdf                                                            Ghanem 00000241
                                        Ghanem_Sentencing_00000154
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 155 of 166 Page ID
                                  #:5575




                                            CASE NO.   CR 15-0704 (A)-SJO
                                                  UNITED STATES OF AMERICA
                                             VS.     GHANEM

                                            PLAINTIFF=S EXHIBIT          523

                                            DATE                               IDEN.

                                            DATE                               EVID.

                                            BY
                                                          DEPUTY CLERK
                                            AO 386




                         Ghanem_Sentencing_00000155
       Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 156 of 166 Page ID
                                         #:5576

   From:             salam fakroun <fakrunl@gmail.com>
   Sent:             Thursday, January 15, 2015 8:10 AM
   To:               Rami Ghanern <ramithe@gmail.com>
   Subject:          Re: Draft2 (Autosaved).docx
   Attach:           106 machine.Jpg; 107b.jpg; 107a; 106c




   2015-01-1517:42 GMT+03:00 Abdul Salam <fakrn.oJ.@gm.ai1Y-Qffi>:


   , Sent from my iPad

   · On 152015/01/, at 4:07 f', Rami Ghanem <r.~m.ilh~.@g.mi;i;!Lf.9.m.> wrote:




           <Draft2 (Autosaved).docx>




   Abdul Salam
   Mi surata-Libya




00091318.pdf                                                                      Ghanem 00000241
                                          Ghanem_Sentencing_00000156
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 157 of 166 Page ID
                                  #:5577




 00091319                                                Ghanem_00000241


                         Ghanem_Sentencing_00000157
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 158 of 166 Page ID
                                  #:5578




 00091320                                                Ghanem_00000241


                         Ghanem_Sentencing_00000158
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 159 of 166 Page ID
                                  #:5579




                                            CASE NO.      CR 15-0704 (A)-SJO

                                                      UNITED STATES OF AMERICA
                                              VS.        GHANEM

                                            PLAINTIFF=S EXHIBIT             524

                                            DATE                                  IDEN.

                                            DATE                                  EVID.

                                            BY
                                                             DEPUTY CLERK
                                            AO 386




                         Ghanem_Sentencing_00000159
         Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 160 of 166 Page ID
                                           #:5580

   From:                          Rami Ghanem <ramithe@gmail.com>
   Sent:                           Thursday, January 15, 2015 1:41 PM
   To:                             offi ce@mi chaelschoenberg. at
   Subject:                        Required items
   Attach:                        Drafl:2 (Autosaved).docx




   Dear Sir,

   I was requested by our friend in Vienna to send you the attached list required for our
   government in Tripoli - Libya, please see attached file and let me know if you can work with us
   for such a supply.

   Hoping to hear back from you soon .

   Best Regards




   G"6awllJI ~- .l!LB.NA. /Gn,JJ
   Egypt Office
   Com pie>< 122, Building 16, Apartment 42
   Al Rehab City, Cairo Egypt
   lternational #: +37282432246
   Telephone# 00201127999552
   Jordan Office

   Tel: 962 6 5685624
   Fax: 962 6 5685625
   rn.mi.t.~~@gmJ~H.if9.m .. or @1aj(q>,~~xf1.~~.D~J~}.Y.,~~
   US Telephone: 772 675-4363 Skype Address: caravaoamc

     The inro, mdtion containt:d Sl th s m'!ss.1gc is for the intc·1dcd addn:ssce only and may contd In conhdenl iill and/ut p1 i\ilcgcd info1matiun. If you are nut lhe intended acdrc~~c. lhb mc:ssaic w II ~elf th:slruct su
    notify the undet<; do not copy or dktribute thlt mHuge or d4eloce ltt eoueru to anvone. Any vlewt or op,nlont expreu,ed In thlt meff.age are thoce cl the author and do not neeeaar Iv repr,. :ent thote of CWE or
    of any cl its as.sociated com pa mes. No rellanre may be placed on this message withoU1 wrilter conf1rrration from an autho·ized representa:ive of the company.




                          Life is short .. So love your life .. Be happy .. And Keep smiling .. and


                                                                                Before you speak >>Listen
                                                                                 Before you write »Think
                                                                                 Before you spend »Earn
                                                                                Before you pray »Forgive




00091303.pdf                                                                                                                                                                                   Ghanem 00000241
                                                                               Ghanem_Sentencing_00000160
      Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 161 of 166 Page ID
                                        #:5581

                                Before you hurt »Feel
                                Before you hate »Love
                                 Before you quit »Try
                                 Before you die » Live

                                     That's Life ...




00091303.pdf                                                           Ghanem_00000241
                               Ghanem_Sentencing_00000161
      Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 162 of 166 Page ID
                                        #:5582



               No                       (Description of Goods)                (Quantity)
                                                                                  oes
         1          Ammunition 23 mm                                         1400000

         2          Ammunition 14.5 mm                                       1500000

         3          Ammunition                                               1000000
                    54x7.62PKT mm

         4          Cannon shell 106 mm                                      3000

         5          Rocket 130 mm                                            3000

         6          Rocket 107 mm                                            3000

         7          Belts for ZU-23mm                                        500 meter

                    50 Rounds each section       I   500 section .. tota I   long

         8          Belts for ZU-14.5                                        500 meter

                                                                             long
                    SO Rounds each section       I 500 section .. tota I
         9          GRAD 122 MM                                              3000


         10         30 mm Ammunition                                         100000

                                                                             with belt




00091305.pdf                                                                  Ghanem 00000241
                                  Ghanem_Sentencing_00000162
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 163 of 166 Page ID
                                  #:5583




                                            CASE NO.      CR 15-0704 (A)-SJO

                                                      UNITED STATES OF AMERICA
                                              VS.        GHANEM

                                            PLAINTIFF=S EXHIBIT         525

                                            DATE                                 IDEN.

                                            DATE                                 EVID.

                                            BY
                                                             DEPUTY CLERK
                                            AO 386




                         Ghanem_Sentencing_00000163
      Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 164 of 166 Page ID
                                        #:5584

   From:       Rami Ghanem <ramithe@gmail.com>
   Sent:       Thursday, January 15, 2015 2:04 PM
   To:         sandro.k.64@gmail.com
   Subject:    Draft2 (Autosaved).docx
   Attach:     Drafl:2 (Autosaved).docx




00080587.pdf                                                           Ghanem-00072443
                                    Ghanem_Sentencing_00000164
      Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 165 of 166 Page ID
                                        #:5585



               No                       (Description of Goods)                (Quantity)
                                                                                  oes
         1          Ammunition 23 mm                                         1400000

         2          Ammunition 14.5 mm                                       1500000

         3          Ammunition                                               1000000
                    54x7.62PKT mm

         4          Cannon shell 106 mm                                      3000

         5          Rocket 130 mm                                            3000

         6          Rocket 107 mm                                            3000

         7          Belts for ZU-23mm                                        500 meter

                    50 Rounds each section       I   500 section .. tota I   long

         8          Belts for ZU-14.5                                        500 meter

                                                                             long
                    SO Rounds each section       I 500 section .. tota I
         9          GRAD 122 MM                                              3000


         10         30 mm Ammunition                                         100000

                                                                             with belt




00080588.pdf                                                                   Ghanem-00072443
                                  Ghanem_Sentencing_00000165
Case 2:15-cr-00704-SJO Document 431-4 Filed 05/13/19 Page 166 of 166 Page ID
                                  #:5586




                                            CASE NO.      CR 15-0704 (A)-SJO

                                                      UNITED STATES OF AMERICA
                                              VS.        GHANEM

                                            PLAINTIFF=S EXHIBIT         526

                                            DATE                                 IDEN.

                                            DATE                                 EVID.

                                            BY
                                                             DEPUTY CLERK
                                            AO 386




                         Ghanem_Sentencing_00000166
